Name: 2007/611/EC: Council Decision of 23Ã July 2007 on the signing and provisional application of a Second Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  international affairs;  America
 Date Published: 2007-09-26

 26.9.2007 EN Official Journal of the European Union L 251/1 COUNCIL DECISION of 23 July 2007 on the signing and provisional application of a Second Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2007/611/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 thereof in conjunction with the first and second sentences of the first subparagraph of Article 300(2) thereof, Having regard to the Treaty of Accession of the Republic of Bulgaria and Romania, and in particular Article 4(3) thereof, Having regard to the Act of Accession of the Republic of Bulgaria and Romania and in particular to Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 23 October 2006 the Council authorised the Commission, on behalf of the European Community and its Member States, to negotiate with the Republic of Chile a Second Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (2) These negotiations have been concluded and the Second Additional Protocol was initialled on 26 March 2007. (3) Subject to its possible conclusion at a later date, the Second Additional Protocol should be signed on behalf of the Community and the Member States and the provisional application of certain of its provisions should be approved, HAS DECIDED AS FOLLOWS: Sole Article 1. The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Second Additional Protocol to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. The text of the Second Additional Protocol is attached to this Decision. 2. Articles 2, 3, 4 and 9 of the Second Additional Protocol shall be applied provisionally pending its entry into force. Done at Brussels, 23 July 2007. For the Council The President L. AMADO ANNEX I New language versions of administrative remarks contained in Annex III to the Association Agreement 1. Article 17(4) shall be amended to read: ( ¦) Movement certificates EUR 1 issued retrospectively must be endorsed with one of the following phrases: BG ÃÃ Ã Ã Ã Ã Ã  Ã Ã Ã Ã ¡Ã Ã Ã Ã ¡Ã ¢Ã ÃÃ   ES EXPEDIDO A POSTERIORI  CS VYSTAVENO DODATEÃ NE  DA UDSTEDT EFTERFÃLGENDE  DE NACHTRÃ GLICH AUSGESTELLT  ET TAGANTJÃ RELE VÃ LJA ANTUD  EL Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã   EN ISSUED RETROSPECTIVELY  FR DÃ LIVRÃ  A POSTERIORI  IT RILASCIATO A POSTERIORI  LV IZSNIEGTS RETROSPEKTÃ ªVI  LT RETROSPEKTYVUSIS IÃ DAVIMAS  HU KIADVA VISSZAMENÃ LEGES HATÃ LLYAL  MT MAHRUG RETROSPETTIVAMENT  NL AFGEGEVEN A POSTERIORI  PL WYSTAWIONE RETROSPEKTYWNIE  PT EMITIDO A POSTERIORI  RO EMIS A POSTERIORI  SK VYDANÃ  DODATOÃ NE  SL IZDANO NAKNADNO  FI ANNETTU JÃ LKIKÃ TEEN  SV UTFÃ RDAT I EFTERHAND  2. Article 18(2) shall be amended to read: ( ¦) The duplicate issued in this way must be endorsed with one of the following words: BG Ã Ã £Ã Ã ÃÃ Ã Ã ¢  ES DUPLICADO  CS DUPLIKÃ T  DA DUPLIKAT  DE DUPLIKAT  ET DUPLIKAAT  EL Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã   EN DUPLICATE  FR DUPLICATA  IT DUPLICATO  LV DUBLIKÃTS  LT DUBLIKATAS  HU MÃ SODLAT  MT DUPLIKAT  NL DUPLICAAT  PL DUPLIKAT  PT SEGUNDA VIA  RO DUPLICAT  SK DUPLIKÃ T  SL DVOJNIK  FI KAKSOISKAPPALE  SV DUPLIKAT  ANNEX II Appendix IV INVOICE DECLARATION Specific requirements as for the making out of an invoice declaration An invoice declaration, the text of which is set out below, shall be made out using one of the linguistic versions set out there and in accordance with the provisions of the domestic law of the exporting country. If the declaration is handwritten, it shall be written in ink in printed characters. The invoice declaration must be drawn up in accordance with the respective footnotes. The footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã ½Ã °Ã Ã Ã ¾Ã Ã Ã ¸Ã  Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ Ã ¾Ã  Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã ° Ã ¸Ã »Ã ¸ Ã ¾Ã  Ã ´ÃÃ Ã ³ Ã ºÃ ¾Ã ¼Ã ¿Ã µÃ Ã µÃ ½Ã Ã µÃ ½ Ã ´Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã ¾ÃÃ ³Ã °Ã ½ (1)) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã ºÃ ¾Ã ³Ã °Ã Ã ¾ Ã Ã Ã ½Ã ¾ Ã µ Ã ¾Ã Ã ±Ã µÃ »Ã Ã ·Ã °Ã ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  ¦ (2) Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´. Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera o de la autoridad gubernamental competente no ¦ (1)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ celnÃ ­ho nebo pÃ Ã ­sluÃ ¡nÃ ©ho vlÃ ¡dnÃ ­ho orgÃ ¡nu ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument (toldmyndighedernes eller den kompetente offentlige myndigheds tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ermÃ ¤chtigter AusfÃ ¼hrer; Bewilligung der ZollbehÃ ¶rde oder der zustÃ ¤ndigen RegierungsbehÃ ¶rde Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nichts anderes angegeben, prÃ ¤ferenzbegÃ ¼nstigte Ursprungswaren ¦ (2) sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolliameti vÃ µi pÃ ¤deva valitsusasutuse luba nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ [Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã ® Ã Ã ·Ã  Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã ±Ã  Ã ±Ã Ã Ã ®Ã , Ã Ã' Ã ±Ã Ã ¹Ã ¸. ¦ (1)] Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs or competent governmental authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ preferential origin (2). French version L'exportateur des produits couverts par le prÃ ©sent document [autorisation douaniÃ ¨re ou de l'autoritÃ © gouvernementale compÃ ©tente no ¦ (1)] dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2). Italian version L'esportatore delle merci contemplate nel presente documento [autorizzazione doganale o dell'autoritÃ governativa competente n. ¦ (1)] dichiara che, salvo espressa indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version EksportÃ tÃ js produktiem, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas vai kompetentu valsts iestÃ Ã ¾u pilnvara Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir priekÃ ¡rocÃ «bu izcelsme no ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardytÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s arba kompetentingos vyriausybinÃ s institucijos liudijimo Nr. ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1) vagy az illetÃ ©kes kormÃ ¡nyzati szerv Ã ¡ltal kiadott engedÃ ©ly szÃ ¡ma: ¦) kijelentem, hogy eltÃ ©rÃ  jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ szÃ ¡rmazÃ ¡sÃ ºak (2). Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni kompetenti tal-gvern jew tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar mod ieÃ §or, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning of vergunning van de competente overheidsinstantie nr. ¦ (1)) verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le ¦ oorsprong zijn (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych lub upowaÃ ¼nienie wÃ aÃ ciwych wÃ adz nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem, gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ ¦ (2) preferencyjne pochodzenie. Portuguese version O abaixo assinado, exportador dos produtos cobertos pelo presente documento (autorizaÃ §Ã £o aduaneira ou da autoridade governamental competente no ¦ (1)) declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Romanian version Exportatorul produselor care fac obiectul acestui document [autorizaÃ £ia vamalÃ  sau a autoritÃ Ã £ii guvernamentale competente nr. ¦ (1)] declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ £ialÃ  ¦ (2). Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente [Ã Ã ­slo povolenia colnej sprÃ ¡vy alebo prÃ ­sluÃ ¡nÃ ©ho vlÃ ¡dneho povolenia ¦ (1)] vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Slovenian version Izvoznik blaga, zajetega s tem dokumentom, (pooblastilo carinskih ali pristojnih drÃ ¾avnih organov Ã ¡t. ¦ (1)) izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin tai toimivaltaisen julkisen viranomaisen lupa nro ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd eller behÃ ¶rig statlig myndighet nr ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). ¦ (3) (Place and date) ¦ (4) (Signature of the exporter; in addition, the name of the person signing the declaration has to be indicated in clear script) (1) When the invoice declaration is made out by an approved exporter within the meaning of Article 21 of this Annex, the authorisation number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates, in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 37 of this Annex, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM. (3) These indications may be omitted if the information is contained on the document itself. (4) See Article 20(5) of this Annex. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. ANNEX III (Annex VII of the Agreement referred to in Article 99 of the Agreement) SCHEDULE OF SPECIFIC COMMITMENTS ON SERVICES PART A COMMUNITYS SCHEDULE Introductory note 1. The specific commitments in this schedule apply only to the territories in which the Treaties establishing the Community are applied and under the conditions laid down in these Treaties. These commitments apply only to the relations between the Community and its Member States on the one hand, and non-Community countries on the other. They do not affect the rights and obligations of Member States arising from Community law. 2. The following abbreviations are used to indicate the Member States: AT Austria BE Belgium BG Bulgaria CY Cyprus CZ Czech Republic DE Germany DK Denmark ES Spain EE Estonia FR France FI Finland EL Greece HU Hungary IT Italy IE Ireland LU Luxembourg LT Lithuania LV Latvia MT Malta NL The Netherlands PT Portugal PL Poland RO Romania SE Sweden SI Slovenia SK Slovakia UK United Kingdom 3. A glossary of terms used by individual Member States is attached to this schedule. Subsidiary of a legal person means a legal person which is effectively controlled by another legal person. Branch of a legal person means a place of business not having legal personality which has the appearance of permanency, such as the extension of a parent body, has a management and is materially equipped to negotiate business with third parties so that the latter, although knowing that there will if necessary be a legal link with the parent body, the head office of which is abroad, do not have to deal directly with such parent body but may transact business at the place of business constituting the extension. I. HORIZONTAL COMMITMENTS ALL SECTORS INCLUDED IN THIS SCHEDULE (3) In all Member States (1) services considered as public utilities at a national or local level may be subject to public monopolies or to exclusive rights granted to private operators (2). (3) (a) treatment accorded to subsidiaries (of Chilean companies) formed in accordance with the law of a Member State and having their registered office, central administration or principal place of business within the Community is not extended to branches or agencies established in a Member State by a Chilean company. However, this does not prevent a Member State from extending this treatment to branches or agencies established in another Member State by a Chilean company or firm, as regards their operation in the first Member States territory, unless such extension is explicitly prohibited by Community law. (b) treatment less favourable may be accorded to subsidiaries (of Chilean companies) formed in accordance with the law of a Member State which have only their registered office or central administration in the territory of the Community, unless it can be shown that they possess an effective and continuous link with the economy of one of the Member States. Formation of legal entity (3) RO: the sole administrator or the Chairman of the Board of Administration as well as half of a total number of administrators of a commercial company shall be Romanian citizens unless otherwise stipulated in the company contract or in its statutes. The majority of the commercial companys auditors and their deputies shall be Romanian citizens. SE: a limited liability company (joint-stock company) may be established by one or several founders. A founding party shall either reside within the EEA (European Economic Area) or be an EEA legal entity. A partnership can only be a founding party if each partner resides within the EEA (3). Corresponding conditions prevail for establishment of all other types of legal entities. Law on foreign companies branches (3) SE: a foreign company (which has not established a legal entity in Sweden) shall conduct its commercial operations through a branch, established in Sweden with independent management and separate accounts. SE: building projects with a duration of less than a year are exempted from the requirements of establishing a branch or appointing a resident representative. PL: unbound with respect to branches. Law on foreign companies branches (3) SE: the managing director and at least 50 per cent of the members of the board shall reside within the EEA (European Economic Area). SE: the managing director of a branch shall reside within the EEA (European Economic Area) (3). SE: foreign or Swedish citizens not residing in Sweden, who wishes to conduct commercial operations in Sweden, shall appoint and register with the local authority a resident representative responsible for such activities. SI: the establishment of branches by foreign companies is conditioned with the registration of the parent company in a court register in the country of origin for at least one year. Legal entities: (3) BG: the establishment of foreign service suppliers, joint ventures included, may only take the form of limited liability company or joint-stock company with at least two shareholders. Establishment of branches is subject to authorisation. Unbound for representative offices. Representative offices may not engage in economic activity. In enterprises where the public (State or municipal) share in the equity capital exceeds 30 per cent, the transfer of these shares to third parties needs authorisation. FI: acquisition of shares by foreign owners giving more than one third of the voting rights of a major Finnish company or a major business undertaking (with more than 1 000 employees or with a turnover exceeding 1 000 million Finnish markka or with a balance sheet total exceeding EUR 167 million) is subject to confirmation by the Finnish authorities; the confirmation may be denied only if an important national interest would be jeopardised. FI: at least half of the founders of a limited company need to be resident either in Finland or in one of the other EEA (European Economic Area) countries. Company exemptions may, however, be granted. HU: commercial presence should take the form of limited liability company, joint-stock company, branch or representative office. PL: the establishment by foreign service suppliers may only take the form of limited partnership, limited liability company or joint-stock company. FI: a foreigner living outside the European Economic Area and carrying on a trade as a private entrepreneur or as a partner in a Finnish limited or general partnership needs a trade permit. If a foreign organization or foundation which is resident outside the European Economic Area intends to carry on a business or trade by establishing a branch in Finland, a trade permit is required. FI: at least half of the members of the Board or the Managing Director are resident outside the European Economic Area, permission is required. Company exemptions may, however, be granted. SK: a foreign natural person whose name is to be registered in the Commercial Register as a person authorised to act on behalf of the entrepreneur is required to submit a residence permit for the Slovak Republic. Real estate purchases: DK: limitations on real estate purchase by non-resident physical and legal entities. Limitations on agricultural estate purchased by foreign physical and legal entities. EL: according to Law No 1892/89, permission from the Minister of Defence is needed for a citizen to acquire land in areas near borders. According to administrative practices permission is easily granted for direct investment. CY: unbound HU: unbound for the acquisition of State-owned property. LT: unbound for the acquisition of land by juridical and natural persons. MT: unbound for the acquisition of real property. LV: unbound in relation to acquisition of land by juridical persons. Land lease not exceeding 99 years permitted. PL: unbound in relation to acquisition of State-owned property, i.e. the regulations governing the privatization process (for mode 3). RO: natural persons not having Romanian citizenship and residence in Romania, as well as legal persons not having Romanian nationality and their headquarters in Romania, cannot acquire ownership over any kind of land plots, through inter vivos acts (for modes 3 and 4). Real estate purchases: AT: the acquisition, purchase as well as rent or lease of real estate by foreign natural persons and legal persons requires an authorisation by the competent regional authorities (LÃ ¤nder) which will consider whether important economic, social or cultural interests are affected or not. BG: foreign natural and juridical persons (including through a branch) cannot acquire ownership of land. Bulgarian juridical persons with foreign participation cannot acquire ownership of agricultural land. Foreign juridical persons and foreign citizens with permanent residence abroad can acquire ownership of buildings and limited property rights in real estate subject to the permission of the Ministry of Finance. The permission requirement does not apply to persons who have made investments in Bulgaria. Foreign citizens with permanent residence abroad, foreign juridical persons and companies in which foreign participation ensures a majority in adopting decisions or blocks the adoption of decisions, can acquire real estate property rights in specific geographic regions designated by the Council of Ministers subject to permission. IE: prior written consent of the Land Commission is necessary for the acquisition of any interest in Irish land by domestic or foreign companies or foreign nationals. Where such land is for industrial use (other than agricultural industry), this requirement is waived subject to a certificate to this effect from the Minister for Enterprise and Employment. This law does not apply to land within the boundaries of cities and towns. SI: juridical persons, established in the Republic of Slovenia with foreign capital participation, may acquire real estate on the territory of the Republic of Slovenia. Branches (4) established in the Republic of Slovenia by foreign persons may only acquire real estate, except land, necessary for the conduct of the economic activities for which they are established. Ownership of real estate in the border areas of 10 km by companies in which majority of capital or voting rights belongs directly or indirectly to juridical persons or nationals of another Member is subject to special permission. SK: none, except for land (for modes 3 and 4). CZ: limitations on real estate acquisition by foreign natural and legal entities. Foreign entities may acquire real property through establishment of the Czech legal entities or participation in joint ventures. Acquisition of the land by foreign entities is subject to authorisation. HU: unbound for the acquisition of real estate by foreign natural persons. LV: unbound in relation to acquisition of land by juridical persons. Land lease not exceeding 99 years permitted. PL: acquisition of real estate, direct and indirect, by foreigners and foreign legal persons requires permission SK: limitations on real estate acquisition by foreign physical and legal entities. Foreign entities may acquire real property through establishment of Slovak legal entities or participation in joint ventures. Acquisition of the land by foreign entities is subject to authorisation (for modes 3 and 4). IT: unbound for purchase of real estate. FI (Ã land Islands): restrictions on the right for natural persons who do not enjoy regional citizenship in Ã land, and for legal persons, to acquire and hold real property on the Ã land Islands without permission by the competent authorities of the islands. FI (Ã land Islands): restrictions on the right of establishment and the right to provide services by natural persons who do not enjoy regional citizenship in Ã land, or by any legal person, without permission by the competent authorities of the Ã land Islands. Investments: FR: foreign purchases exceeding 33,33 per cent of the shares of capital or voting rights in existing French enterprise, or 20 per cent in publicly quoted French companies, are subject to the following regulation:  after a period of one month following prior notification, authorisation is tacitly granted unless the Minister of Economic Affairs has, in exceptional circumstances, exercised its right to postpone the investment. FR: foreign participation in newly privatised companies may be limited to a variable amount, determined by the Government of France on a case by case basis, of the equity offered to the public. ES: investment in Spain by foreign government and foreign public entities (which tends to imply, besides economic, also non-economic interests to entitys part), directly or through companies or other entities controlled directly or indirectly by foreign governments, need prior authorisation by the government. PT: foreign participation in newly privatised companies may be limited to a variable amount, determined by the Government of Portugal on a case by case basis, of the equity offered to the public. Investments: BG: foreign investments are registered with the Ministry of Finance for statistical and taxation purposes only. A foreign person or a company in which foreign participation ensures a majority in adopting decisions or blocks the adoption of decisions, directly or through other companies with foreign participation, is to obtain a permission for: (i) distribution of weapons, munitions or military equipment; (ii) banking or insurance activities, or participation in banking or insurance companies; (iii) prospecting, development or extraction of natural resources from the territorial sea, continental shelf or the exclusive economic zone; (iv) acquisition of participation which ensures a majority in adopting decisions or blocks the adoption of decisions in a company engaged in any of the activities specified in (i), (ii) and (iii) above. With respect to banking and insurance referred to in (ii) and (iv), the criteria for authorisation or permission are prudential and are consistent with the obligation of Articles XVI and XVII of the GATS. IT: exclusive rights may be granted or maintained to newly-privatised companies. Voting rights in newly privatised companies may be restricted in some cases. For a period of five years, the acquisition of large equity stakes of companies operating in the fields of defence, transport services, telecommunications and energy may be subject to the approval of the Ministry of Treasury. FR: for establishing in certain (5) commercial, industrial or artisanal activities, a specific authorisation is needed if the managing director is not holder of a permanent residence permit. CY: entities with foreign participation must have paid-up capital commensurate with their finance requirements and non-residents must finance their contribution through the importation of foreign exchange. In case the non-resident participation exceeds 24 per cent, any additional financing for working capital requirements or otherwise should be raised from local and foreign sources in proportion to the participation of residents and non-residents in the entity's equity. In the case of branches of foreign companies, all capital for the initial investment must be provided from foreign sources. Borrowing from local sources is only permitted after the initial implementation of the project, for financing working capital requirements. HU: unbound for the acquisition of State-owned properties. LT: investments in organising the lotteries are forbidden under the Law on Foreign Capital Investment. MT: companies with the participation of non-resident legal or natural persons are subject to the same capital requirement applicable to companies that are fully owned by residents as follows: private companies  Lm 500 (with a minimum of 20 % as paid-up capital); public companies  Lm 20 000 (with a minimum of 25 % paid-up capital). The non-resident percentage of share of the equity is to be paid for with funds emanating from abroad. Companies with non-resident participation must apply for a permit from the Ministry of Finance to acquire premises under the appropriate legislation. CY: the permission of the Central Bank is required for the participation of any non-resident in a corporate body or partnership in Cyprus. Foreign participation in all sectors/subsectors included in the Schedule of Commitments is normally limited up to 49 per cent. The decision of the authorities to grant permission for foreign participation is based on an economic needs test, for which the following criteria are used in general: (a) provision of services which are new to Cyprus; (b) promotion of the export orientation of the economy with development of existing and new markets; (c) transfer of modern technology, know-how and new management techniques; (d) improvement either of the productive structure of the economy or of the quality of existing products and services; (e) complementary impact on existing units or activities; (f) viability of proposed project; (g) creation of new job opportunities for scientists, qualitative improvement and training of local staff. In exceptional cases, in which a proposed investment satisfies most of the economic needs test criteria to a large extent, permission for foreign participation exceeding 49 per cent may be granted. In the case of public companies, foreign equity participation is normally allowed to the extent of up to 30 per cent. In Mutual Funds the extent of allowable foreign ownership is 40 per cent. Corporate bodies have to be registered under the Companies Law. Same Law requires that a foreign company wishing to establish a place of business or an office in Cyprus must register it as a foreign branch. For the registration the prior approval of the Central Bank is required under the Exchange Control Law. Such approval is subject to the foreign investment policy applicable at the time with regard to the Corporate Bodys proposed activities in Cyprus and the general investment criteria stipulated above. HU: unbound for the acquisition of State-owned properties. MT: the Companies Act (Cap. 386) regulating the supply of services by non-residents through the registration of a local company and the External Transactions Act (Cap. 233) which regulates the issue, acquisition, sale and redemption of securities not listed on the Malta Stock Exchange shall continue to apply. PL: authorisation of the establishment of a company with foreign equity is required in the case of:  establishment of company, purchase or acquiring of shares or stocks in an existing company; extending of the activity of the company when the scope of activity embraces at least one of the following areas:  management of seaports and airports,  dealing in real estate or acting as intermediary in real estate transactions,  supply to defence industry that is not covered by other licensing requirements,  wholesale trade in imported consumer goods,  provision of legal advisory services.  establishment of a joint-venture company with a foreign equity in which the Polish Party is a State legal person and is contributing non-pecuniary assets as initial capital,  arranging a contract, that includes right to use of state property for more than six months or decides on acquiring of such property. SI: for financial services, authorisation is issued by the authorities indicated in sector specific commitments and according to conditions indicated in sector specific commitments. There are no limitations on establishment of a new business establishment (greenfield investments). Subsidies Eligibility for subsidies from the Community or Member States may be limited to legal persons established within the territory of a Member State or a particular geographical sub-division thereof. Unbound for subsidies for research and development. Unbound for branches established in a Member State by a non-Community company. The supply of a service, or its subsidisation, within the public sector is not in breach of this commitment. Commitments taken in this schedule do not require the Community or Member States to offer a subsidy to a service supplied from outside its territory. To the extent that any subsidies are made available to natural persons, their availability may be limited to nationals of a Member State. Exchange regime (6), (7), (8), (9): (1), (2), (3), (4) BG: payments and transfers abroad require the authorisation of the Bulgarian National Bank when related to investments and state or state-guaranteed loans. (10) (1), (2) SK: in relation to current payments, limitation on acquisition of foreign exchange by resident nationals for personal purposes. In relation to capital payments, foreign exchange authorisation required for acceptance of financial credits from foreign subjects, direct capital investments abroad, acquisition of real estate abroad and purchase of foreign securities. Exchange regime (11) (4) CY: u: under the Exchange Control Law, non-residents are not normally permitted to borrow from local sources Services relating to the use of nuclear energy for peaceful purposes (1), (2), (3), (4) BG: unbound for services relating to the exploration, extraction, and processing of fissionable and fusionable materials or the materials from which they are derived, as well as to the trade therewith, to the maintenance and repair of equipment and systems in nuclear energy production facilities, to the transportation of such materials and the refuse and waste matter of their processing, to the use of ionising radiation, and on all other services relating to the use of nuclear energy for peaceful purposes (incl. engineering and consulting services and services relating to software, etc.). Privatisation (12) (3) BG: unbound for participation in privatisation through state external debt bonds and for services sectors and/or service suppliers not subject to privatisation under the annual privatisation programme. RO: unbound Privatisation (3) BG: unbound for participation in privatisation through investment vouchers or other preferential privatisation methods, where Bulgarian citizenship and permanent residence are required. RO: unbound (4) Unbound, except for measures concerning the entry into and temporary stay (13) within a Member State, without requiring compliance with an economic needs test (14), of the following categories of natural persons providing services. (4) Unbound, except for measures concerning the categories of natural persons referred to in the Market Access column. (i) the temporary presence, as intra-corporate transferee (15), of natural persons in the following categories, provided that the service supplier is a legal person and that the persons concerned have been employed by it or have been partners in it (other than as majority shareholders), for at least the year immediately preceding such movement. Community directives on mutual recognition of diplomas do not apply to nationals of third countries. Recognition of the diplomas which are required in order to practise regulated professional services by non-Community nationals remains within the competence of each Member State, unless Community law provides otherwise. The right to practise a regulated professional service in one Member State does not grant the right to practise in another Member State. BG: the number of such transferees is not to exceed 10 per cent of the average annual number of the Bulgarian citizens employed by the respective Bulgarian juridical person (where less than 100 persons are employed, the number of intracorporate transferees may, subject to authorisation, exceed 10 per cent). (a) persons working in a senior position within a legal person, who primarily direct the management of the establishment, receiving general supervision or direction principally from the board of directors or stockholders of the business or their equivalent, including:  directing the establishment or a department or sub-division of the establishment,  supervising and controlling the work of other supervisory, professional or managerial employees,  having the authority personally to hire and fire or recommend hiring, firing or other personnel actions,  BG: and who do not directly perform tasks concerning the actual supply of the services of the establishment. Residency requirements AT: managing directors of branches and legal persons have to be resident in Austria; natural persons responsible within a legal person or a branch for the observance of the Austrian Trade Act must be resident in Austria. MT: immigration regulations under the Immigration Act (Cap. 217) will regulate the issue of residency permits/documents. RO: natural persons serving in management jobs are those persons with relevant higher education who, within an organisation, have the task to manage this organisation or one of its departments or divisions. (b) persons working within a legal person who possess uncommon knowledge essential to the establishments service, research equipment, techniques or management. In assessing such knowledge, account will be taken not only of knowledge specific to the establishment, but also of whether the person has a high level of qualification referring to a type of work or trade requiring specific technical knowledge, including membership of an accredited profession. RO: natural persons serving in expert jobs are those persons who have university degrees in the speciality of the position they occupy. (ii) the temporary presence of natural persons in the following categories: (a) persons not residing in the territory of a Member State to which the EC Treaties apply, who are representatives of a service supplier and are seeking temporary entry for the purpose of negotiating for the sale of services or entering into agreements to sell services for that service provider, where those representatives will not be engaged in making direct sales to the general public or in supplying services themselves (in addition, for EE, HU, LV, SI: or on their own behalf receive remuneration from a source located within the Member State concerned). (b) persons working in a senior position, as defined in (i) (a) above, within a legal person, who are responsible for setting up in a Member State a commercial presence of a service provider of Chile when:  the representatives are not engaged in making direct sale or supplying services (in addition, for EE, HU, LV, SI: or on their own behalf receive remuneration from a source located within the Member State concerned), and  the service provider has its principal place of business in the territory of Chile and has no other representative, office, branch or subsidiary in that Member State. FR: the managing director of an industrial, commercial or artisanal activity (5), if not holder of a residence permit, needs a specific authorisation. IT: access to industrial, commercial and artisanal activities is subject to a residence permit and specific authorisation to pursue the activity. (iii) Unbound, except for measures concerning the entry into and temporary stay within a Member State of the following category of natural persons without requiring compliance with an economic needs test, except where indicated for a specific subsector. Access is subject to the following conditions (16):  the natural persons are engaged in the supply of a service on a temporary basis as employees of a legal person, who has no commercial presence in any Member State of the European Community.  the legal person has obtained a service contract, for a period not exceeding three months from a final consumer in the Member State concerned, through an open tendering procedure or any other procedure which guarantees the bona fide character of the contract (e.g. advertisement of the availability of the contract) where this requirement exists or is introduced in the Member State pursuant to the laws, regulations and requirements of the Community or its Member States.  the natural person seeking access should be offering such services as an employee of the legal person supplying the service for at least the year (two years in the case of EL) immediately preceding such movement.  the temporary entry and stay within the Member State concerned shall be for a period of not more than three months in any 12-month period (six months in the case of EE; 24 months in the case of NL) or for the duration of the contract, whatever is less.  the natural person must possess the necessary academic qualifications and professional experience as specified for the sector or activity concerned in the Member State where the service is supplied.  the commitment relates only to the service activity which is the subject of the contract; it does not confer entitlement to exercise the professional title of the Member State concerned.  the number of the persons covered by the service contract shall not be larger than necessary to fulfil the contract, as it may be decided by the laws, regulations and requirements of the Community and the Member State where the service is supplied.  the service contract has to be obtained in one of the activities mentioned below and subject to the additional conditions mentioned in the subsector by the Member State concerned:  legal services,  accounting services,  auditing services,  taxation advisory services,  architectural services, urban planning and landscape architectural services,  engineering services, integrated engineering services,  medical, dental and midwives services,  veterinary services,  services provided by nurses, physiotherapists and paramedical personnel,  computer and related services,  research and development services,  advertising,  market research and opinion polling,  management consulting services,  services related to management consulting,  technical testing and analysis services,  related scientific and consulting services,  advisory and consulting services relating to agriculture, hunting and forestry,  advisory and consulting services relating to fishing,  services relating to mining,  maintenance and repair of equipment,  photographic services,  convention services,  translation services,  construction services,  site investigation work,  environmental services,  higher education services,  adult education services,  travel agencies and tour operator services,  tourist guide services,  entertainment services,  news agency services,  services related to the sale of equipment or to the assignment of a patent. II. SECTOR-SPECIFIC COMMITMENTS 1. BUSINESS SERVICES A. Professional services (a) legal advice home-country law and public international law (excluding EC law) CZ, EE, LV, PL, RO, SI, SK: CPC 861. BG: where the service supplier is a qualified lawyer (17) (part of CPC 861) (1) EE: unbound for CPC 861 other than CPC 86190. FR, PT, SI: unbound for drafting of legal documents. SE: unbound when practising as Advokat (i.e. lawyer/solicitor/barrister) or as an EEA (European Economic Area) lawyer under his or her home-country corresponding professional title (18). CY, MT: unbound (1) FR, PT, SI: unbound for drafting of legal documents. DK: marketing of legal advice activities is restricted to lawyers with a Danish licence to practise and law firms registered in Denmark. SE: unbound when practising as Advokat (i.e. lawyer/solicitor/barrister) or as an EEA (European Economic Area) lawyer under his or her home-country corresponding professional title. EE: unbound for CPC 861 other than CPC 86190. AT: foreign legal advisors are required to be members of their national Bar Association; they may use their professional title only with reference to the place of registration in their home country. CY, MT: unbound (2) CY, MT: unbound (2) CY, MT: unbound (3) DE: access subject to acceptance into a Bar Association according to the Federal Lawyers Act which requires establishment which is restricted to sole proprietorship or partnership only. FR: Provision through SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions) or SCP only. FI: when practising legal services as a member of the General Bar Association, citizenship of one of the EEA (European Economic Area) countries is required. AT, CY, MT, RO: unbound CZ: no limitation involving foreign law. For activities involving national law acceptance in the Czech Bar Association or in the Czech Chamber of Commercial Lawyers is required. (3) DK: marketing of legal advice activities is restricted to law firms registered in Denmark. Only lawyers with a Danish licence to practise and law firms registered in Denmark may own shares in a Danish law firm. Only lawyers with a Danish licence to practise may sit on the board or be part of the management of a Danish law firm. AT, CY, MT, RO: unbound CZ: barristers and commercial lawyers in Czech law are required to be graduates of Czech universities. EE: none for CPC 86190. Unbound for CPC 861 other than CPC 86190. FR: host-country law and international law (including EC law) are opened to the Members of the regulated legal and judicial profession. (19) EE: none for CPC 86190. For CPC 861 other than CPC 86190, commercial presence is restricted to sole proprietorships or to law firms with limited liability, in which cases permission is needed from the Bar Association (Advokatuur). According to the Bar Statute/Advokatuuri pohimÃ ¤Ã ¤rus) only Estonian nationals are allowed to establish a lawyers office. To get accepted into the Bar Association the following requirements should be met: (a) two years work experience as an assistant to a barrister at law; (b) passing a relevant examination; (c) work for three years as a senior assistant. After that it is possible to pass a lawyers exam (excellent knowledge of the Estonian law and excellent proficiency in the Estonian language are required). Notaries Public are persons performing a public service; they are appointed by the Ministry of Justice. HU: commercial presence should take the form of partnership with a Hungarian barrister (Ã ¼gyvÃ ©d) or a barrister's office (Ã ¼gyvÃ ©di iroda), or representative office. LV: none for consultancy on home country and public international law. For CPC 861 other than consultancy on home country and public international law, licence issued by the Ministry of Justice and knowledge of Latvian language required. Licensed lawyer can provide all legal services, except representation in criminal proceedings. SI: conditions for acceptance into the Bar Association for lawyers who are not Slovenian nationals and have a licence to practice in another Member, have to have a certificate of knowledge of the Slovenian law and must be proficient in the Slovenian language. SK: barristers and commercial lawyers in Slovak law are required to be graduates of Slovak universities. Representation in criminal proceedings permitted only to sworn solicitors. Nationality requirement for sworn solicitors and sworn notaries. Sworn solicitors and sworn notaries have to be at least 25 years old, having knowledge of Latvian language, graduated from University of Latvia or from other university recognised as equal by the Faculty of Law, University of Latvia, and having practical experience. Sworn solicitors have to pass examination in accordance with rules set up by Council of Sworn Solicitors. Sworn notaries have to pass examination in accordance with order set up by the Minister of Justice in cooperation with the Council of Sworn Notaries. PL: establishment subject to authorisation. Nationality requirement. SI: commercial presence is restricted to sole proprietorship or to a law firm with unlimited responsibility (partnership) only. Only lawyers with licence to practice may be partners. For activities involving national law acceptance into the Bar Association (OdvetniÃ ¡ka zbornica Slovenije) is required. Consent of the Bar Association is required for the establishment of any law firm. Conditions for acceptance into the Bar Association for lawyers who are not Slovenian nationals and have a licence to practice in another Member, have to have a certificate of knowledge of the Slovenian law and must be proficient in the Slovenian language. Notaries public are persons performing public services. Concession rights can be acquired by licence. SK: no limitation involving foreign law. For activities involving national law acceptance in the Slovak Bar Association or in the Slovak Chamber of Commercial Lawyers is required. SE: when supplying legal advice activity as Advokat, practicing of the profession in cooperation with other persons than other advokats or in the form of a limited liability company (joint-stock company) is not permitted, unless certain conditions are met. LU: host-country law and international law (20) subject to registration as avocat at the Luxembourg Bar. SE: when appearing under the title Advokat (lawyer/solicitor/barrister) membership in Swedish Bar Association is required. Swedish or EEA (European Economic Area) citizenship and residency are required for such membership. When a person authorised as an Advokat in a state within the EEA wishes to practice law on a permanent basis in Sweden under his or her home-country professional title, he/she shall register with the Swedish Bar Association. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: AT, CY, MT, RO: unbound FR: legal advice activities and drafting of legal documents as a main activity and for the public are reserved to the members of the regulated legal and judicial professions (19). These activities may also be exercised as a secondary activity to the principal activity by members of other regulated professions or by qualified persons. AT: at the request of a consumer, legal advisors may temporarily move into the territory of Austria in order to supply a specific service. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: DK: marketing of legal advice activities is restricted to lawyers with a Danish license to practise. Requirement of a Danish legal examination in order to obtain a Danish licence to practise. AT: foreign legal advisors are required to be members of their national Bar Association; they may use their professional title only with reference to the place of registration in their home country. FI: when practicing legal services as a member of the General Bar Association, citizenship of one of the EEA (European Economic Area) countries is required. SE: when supplying legal advice activity as Advokat, practicing of the profession in cooperation with other persons than other advokats or in the form of a limited liability company (joint-stock company) is not permitted, unless certain conditions are met. LV: for CPC 861 other than consultancy on home country and public international law, licence issued by the Ministry of Justice and knowledge of Latvian language required. Licensed lawyer can provide all legal services, except representation in criminal proceedings. Representation in criminal proceedings permitted only to sworn solicitors. Nationality requirement for sworn solicitors and sworn notaries. Sworn solicitors and sworn notaries have to be at least 25 years old, having knowledge of Latvian language, graduated form University of Latvia or from other university recognised as equal by the Faculty of Law, University of Latvia, and having practical experience. Sworn solicitors have to pass examination in accordance with rules set up by Council of Sworn Solicitors. Sworn notaries have to pass examination in accordance with order set up by the Minister of Justice in cooperation with the Council of Sworn Notaries. SE: When appearing under the title Advokat (lawyer/solicitor/barrister) membership in Swedish Bar Association is required. Swedish citizenship and residency are required for such membership. CY, MT, RO: unbound Unbound, except for BE, DE, DK, ES, SE and UK as indicated in the horizontal section under (iii), subject to the above conditions and the following specific limitations: BE, DE, DK, ES, SE and UK: u: university degree and professional qualifications and three years professional experience in the sector. DE: unbound for activities reserved to Rechtsanwalt. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES, SE and UK as indicated in the horizontal section under (iii): DK: marketing of legal advice activities is restricted to lawyers with a Danish license to practise. Requirement of a Danish legal examination in order to obtain a Danish licence to practise. SE: when appearing under the title Advokat (lawyer, solicitor/barrister) membership in Swedish Bar Association is required. Swedish citizenship and residency are required for such membership. (b) accounting services (CPC 86212 other than auditing services, 86213, 86219) (1) CY, FR, HU, IT, MT, RO, SI: unbound (2) RO: unbound (1) FR, IT, MT, RO, SI: unbound AT: no representation before competent authorities. (2) RO: unbound (3) DE: provision through a GmbH & CoKG and EWIV is prohibited. FR: provision through a SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions) or SCP only. PT: provision through professional establishment only. IT: access is restricted to natural persons. Professional association (no incorporation) among natural persons permitted. AT: foreign accountants (who must be authorised according to the law of their home country) equity participation and shares in the operating results of any Austrian legal entity may not exceed 25 per cent; this applies only to non members of the Austrian Professional Body. (3) DK: foreign accountants may enter into partnerships with Danish authorised accountants after obtaining permission from the Danish Commerce and Companies Agency. RO: unbound CY: access is restricted to natural persons who have obtained authorisation from the Minister of Finance. Authorisation is subject to economic needs test. The criteria used are analogous to those for granting permission for foreign investment (listed in horizontal section), as they apply to this subsector, always taking into consideration the employment situation in the subsector. Professional associations (partnerships) among natural persons are permitted. No body corporate is allowed. LV: the owner of shares or the head of a firm should be qualified as a sworn auditor in Latvia. Sworn auditors can be persons no younger than 25 years and: (a) having a high school degree in economics or in other specialities, if an examination on basic economics is passed; (b) having at least three years experience in auditing recognised by the Latvian Association of Sworn Auditors; (c) who have passed qualification examination and acquired licence of sworn auditor in accordance with requirements of Latvian Association of Sworn Auditors; (d) having excellent reputation. SI: commercial presence should take the form of a juridical person. RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: FR: non-EC professionals may be permitted to provide services, by a decision of the Minister of Economics, Finance and Budget, in agreement with the Minister of Foreign Affairs. The requirement of residence cannot exceed five years. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: DK, IT: residence requirement. RO: unbound SI: unbound, except as indicated in the Market Access column. IT: condition of residency for Ragionieri  Periti commerciali. DK: residence requirement unless otherwise provided by the Danish Commerce and Companies Agency. AT: at the request of a consumer, accountants may temporarily move into the territory of Austria in order to supply a specific service. However, as a rule natural persons supplying accounting services are required to have their professional centre (commercial presence) in Austria. No representation before competent authorities. LV: the owner of shares or the head of a firm should be qualified as a sworn auditor in Latvia. Sworn auditors can be persons no younger than 25 years and: (a) having a high school degree in economics or in other specialities, if an examination on basic economics is passed; (b) having at least three years experience in auditing recognised by the Latvian Association of Sworn Auditors; (c) who have passed qualification examination and acquired licence of sworn auditor in accordance with requirements of Latvian Association of Sworn Auditors; (d) having excellent reputation. RO: unbound SI: limitations on natural persons employed by juridical persons only. Unbound, except for AT, BE, DE, DK, ES, LU, NL, UK, SE as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: AT, BE, DE, DK, ES, NL, UK, SE: university degree and professional qualifications and three years' experience in the sector. AT: examination before the Austrian professional body. The employer must be member of the relevant professional body in the home country where such body exists. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. DE: unbound for activities reserved by law in the WirtschaftsprÃ ¼fer. Unbound, except for AT, BE, DE, DK, ES, LU, NL, UK, SE as indicated in the horizontal section under (iii). LV: the owner of shares or the head of a firm should be qualified as a sworn auditor in Latvia. Sworn auditors can be persons no younger than 25 years and: (a) having a high school degree in economics or in other specialities, if an examination on basic economics is passed; (b) having at least three years experience in auditing recognised by the Latvian Association of Sworn Auditors; (c) who have passed qualification examination and acquired licence of sworn auditor in accordance with requirements of Latvian Association of Sworn Auditors; (d) having excellent reputation. SI: limitations on natural persons employed by juridical persons only. (b) auditing services (21) (22) (CPC 86211 and 86212 other than accounting services) (1) AT, BE, BG, CY, DE, DK, ES, FR, FI, HU, IT, IE, LU, LT, MT, NL, PT, RO, SE, SI, UK: unbound LT: none, except that auditors report must be prepared in conjunction with an auditor accredited to practice in Lithuania. (2) BG, RO: unbound (1) AT, BE, BG, DE, DK, ES, FR, FI, IT, IE, LU, LT, MT, NL, PT, RO, SE, SI, UK: unbound LT: none, except that auditors report must be prepared in conjunction with an auditor accredited to practice in Lithuania. (2) BG, RO: unbound (3) BE: provision through a SA and SociÃ ©tÃ © en commandite is prohibited. DE: provision through a GmbH & CoKG and EWIV is prohibited. FR: for statutory audits: provision through any company form, except SNC, SCS and secondary offices. PT: provision through professional association only. IE: provision through partnership only. IT: for access as Ragionieri  Periti commerciali and Dottori commerciali, access is restricted to natural persons only. Professional association (no incorporation) among natural persons permitted. FI: at least one of the auditors of a Finnish Liability company must be resident in one of the EEA (European Economic Area) countries or an authorised auditing company. (3) DK: foreign auditors may enter into partnerships with Danish State authorised accountants after obtaining permission from the Danish Commerce and Companies Agency. SE: residency within the EEA (European Economic Area) and Swedish exam required (23). BG, RO: unbound SE: only auditors approved in the EEA may perform legal auditing services in certain legal entities, i.e. in all limited companies. Only such persons may be share owners or form partnership in companies which practice qualified auditing (for official purpose). EEA exam, work experience and residency are required for approval. AT: foreign auditors (who must be authorised according to the law of their home country) equity participation and shares in the operating results of any Austrian legal entity may not exceed 25 per cent; this applies only to non members of the Austrian Professional Body. CY: access is restricted to natural persons who have obtained authorisation from the Minister of Finance. Authorisation is subject to economic needs test. The criteria used are analogous to those for granting permission for foreign investment (listed in horizontal section), as they apply to this subsector, always taking into consideration the employment situation in the subsector. Professional associations (partnerships) among natural persons are permitted. No body corporate is allowed. CZ: auditing may be provided by natural or juridical persons registered in the auditors list of the Chamber of Auditors. In case of juridical persons at least 60 per cent of capital share or voting rights are reserved to Czech nationals. LV: the owner of shares or the head of a firm should be qualified as a sworn auditor in Latvia. Sworn auditors can be persons no younger than 25 years and: (a) having a high school degree in economics or in other specialities, if an examination on basic economics is passed; (b) having at least three years experience in auditing recognised by the Latvian Association of Sworn Auditors; (c) who have passed qualification examination and acquired licence of sworn auditor in accordance with requirements of Latvian Association of Sworn Auditors; (d) having excellent reputation. LT: none, except not less than 75 per cent of shares should belong to auditors or auditing companies. The establishment is allowed through the all kinds of legal forms of companies, except Public Stock Corporation (AB). Qualification requirements for auditors in the country of origin of those auditors or auditing companies should be not lower than in Lithuania. PL: nationality requirement. Foreign auditors might practice after confirmation of their qualifications. SI: commercial presence should take the form of a juridical person. The share of foreign persons in auditing companies may not exceed 49 per cent of the equity. Provision through auditing companies only. SK: auditing may be provided by natural or juridical persons registered in the auditors list of the Chamber of Auditors. In case of juridical persons at least 60 per cent of capital share or voting rights are reserved to Slovak nationals. BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG, RO: unbound DK: residence condition, unless otherwise provided by the Danish Commerce and Companies Agency. ES: residency requirement. EL: conditions of nationality for statutory auditors. ES: audit companies  administrators, directors and partners of companies other than those covered by the 8th EEC Directive on company law, must fulfil a residency condition. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG, RO: unbound DK: residence requirement. IT, PT: residence requirement for individual auditors. SE: residency within the EEA (European Economic Area) and Swedish exam required (23). SI: unbound, except as indicated in the Market Access column. IT: residency requirement for Ragionieri  Periti commerciali. Audit companies: administrators and auditors in societÃ di revisione, other than those covered by the 8th EEC directive on company law, must fulfil a residency condition. FI: at least one of the auditors of a Finnish Liability company must be resident in one of the EEA (European Economic Area) countries or an authorised auditing company. SE: only auditors approved in EEA may perform legal auditing services in certain legal entities, i.e. in all limited companies. Only such persons may be share owners or form partnership in companies which practice qualified auditing (for official purpose). LV: the owner of shares or the head of a firm should be qualified as a sworn auditor in Latvia. Sworn auditors can be persons no younger than 25 years and: (a) having a high school degree in economics or in other specialities, if an examination on basic economics is passed; (b) having at least three years experience in auditing recognised by the Latvian Association of Sworn Auditors; (c) who have passed qualification examination and acquired licence of sworn auditor in accordance with requirements of Latvian Association of Sworn Auditors; (d) having excellent reputation. PL: nationality requirement. Foreign auditors might practice after confirmation of their qualifications. SI: limitations on natural persons employed by juridical persons only. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK, ES: university degree and professional qualifications and three years' professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. DE: unbound for activities reserved by law in the WirtschaftsprÃ ¼fer. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). (b) bookkeeping services (CPC 86220) BG: excluding tax returns (1) CY, FR, HU, IT, MT, RO, SI: unbound (2) RO: unbound (1) FR, IT, MT, RO, SI: unbound AT: no representation before competent authorities. (2) RO: unbound (3) FR: provision through a SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions) or SCP only. IT: access for natural persons only. Professional association (no incorporation) among natural persons permitted. AT: foreign bookkeepers (who must be authorised according to the law of their home country) equity participation and shares in the operating results of any Austrian legal entity may not exceed 25 per cent; this applies only to non-members of the Austrian Professional Body. CY: access is restricted to natural persons who have obtained authorisation from the Minister of Finance. Authorisation is subject to economic needs test. The criteria used are analogous to those for granting permission for foreign investment (listed in horizontal section), as they apply to this subsector, always taking into consideration the employment situation in the subsector. Professional associations (partnerships) among natural persons are permitted. No body corporate is allowed. (3) RO: unbound LV: the owner of shares or the head of a firm should be qualified as a sworn auditor in Latvia. Sworn auditors can be persons no younger than 25 years and: (a) having a high school degree in economics or in other specialities, if an examination on basic economics is passed; (b) having at least three years experience in auditing recognised by the Latvian Association of Sworn Auditors; (c) who have passed qualification examination and acquired licence of sworn auditor in accordance with requirements of Latvian Association of Sworn Auditors; (d) having excellent reputation. SI: commercial presence should take the form of a juridical person. RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: FR: non-EC professionals may be permitted to provide services, by a decision of the Minister of Economics, Finance and Budget, in agreement with the Minister of Foreign Affairs. The requirement of residence cannot exceed five years. IT: condition of residency for Ragionieri-Periti commerciali. AT: at the request of a consumer, bookkeepers may temporarily move into the territory of Austria in order to supply a specific service; however, as a rule, natural persons supplying bookkeeper's services are required to have their professional centre (commercial presence) in Austria. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: IT: residence requirement for Ragionieri  Periti commerciali. PT: residence requirement. RO: unbound LV: the owner of shares or the head of a firm should be qualified as a sworn auditor in Latvia. Sworn auditors can be persons no younger than 25 years and: (a) having a high school degree in economics or in other specialities, if an examination on basic economics is passed; (b) having at least three years experience in auditing recognised by the Latvian Association of Sworn Auditors; (c) who have passed qualification examination and acquired licence of sworn auditor in accordance with requirements of Latvian Association of Sworn Auditors; (d) having excellent reputation. RO: unbound SI: limitations on natural persons employed by juridical persons only. Unbound, except for AT, BE, DE, DK, ES, LU, NL, UK, SE where as indicated in the horizontal section under (iii) and subject to the following specific limitations: AT, BE, DE, DK, ES, NL, UK, SE: university degree and professional qualifications and three years experience in the sector. AT: examination before the Austrian professional body. The employer must be member of the relevant professional body in the home country where such body exists. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. DE: unbound for activities reserved by law in the WirtschaftsprÃ ¼fer. Unbound, except for AT, BE, DE, DK, ES, LU, NL, UK, SE as indicated in the horizontal section under (iii). (c) taxation advisory services (CPC 863 excluding representation in court/tribunals) (1) FR: unbound for the drafting of legal documents. CY: tax agents must be duly authorised by the Minister of Finance. Authorisation is subject to an economic needs test. BG, RO: unbound (2) BG, RO: unbound (1) FR: unbound for the drafting of legal documents. AT: no representation before competent authorities. BG, RO: unbound (2) BG, RO: unbound (3) IT: access for natural persons only. Professional association (no incorporation) among natural persons permitted. FR: provision through SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions) or SCP only. AT: foreign tax advisors (who must be authorised according to the law of their home country) equity participation and shares in the operating results of any Austrian legal entity may not exceed 25 per cent; this applies only to non-members of the Austrian Professional Body. CY: access is restricted to natural persons who have obtained authorisation from the Minister of Finance. Authorisation is subject to economic needs test. The criteria used are analogous to those for granting permission for foreign investment (listed in horizontal section), as they apply to this subsector, always taking into consideration the employment situation in the subsector. Professional associations (partnerships) among natural persons are permitted. No body corporate is allowed. CZ, SK: taxation services may be provided by natural or juridical persons registered in the list of the Chamber of Tax Consultants or in the Chamber of Auditors. BG, RO: unbound (3) BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: FR: legal advice activities and drafting of legal documents as a main activity and for the public are reserved to the members of the regulated legal and judicial professions (19). These activities may also be exercised as a secondary activity to the principal activity by members of other regulated professions or by qualified persons. IT: condition of residency for Ragionieri  Periti commerciali. AT: at the request of a consumer tax advisors may temporarily move into the territory of Austria in order to supply a specific service; however, as a rule natural persons supplying taxation services are required to have their professional centre (commercial presence) in Austria. HU: permanent residency requirement. BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG, RO: unbound IT, PT: residence requirement. Unbound, except for AT, BE, DE, DK, ES, LU, NL, UK, SE: where: as indicated in the horizontal section under (iii) and subject to the following specific limitations: AT, BE, DK, ES, NL, UK, SE: university degree and professional qualifications and three years experience in the sector. AT: examination before the Austrian professional body. The employer must be member of the relevant professional body in the home country where such body exists. DE: unbound, except for consulting services related to foreign tax law, where: university degree and professional qualifications and three years professional experience in the sector. Unbound, except for AT, BE, DE, DK, ES, LU, NL, UK, SE where: as indicated in the horizontal section under (iii). (d) architectural services (CPC 8671) (1) BE, CY, EL, IT, MT, PT, PL, SI: unbound BG: none, except for the conditions specified in (4) below. (1) BE, CY, EL, IT, MT, PT, PL: unbound DE: application of the national rules on fees and emoluments for all services which are performed from abroad. AT: none for pure planning services. (2) BG: none, except for the conditions specified in (4) below. (3) BG: foreign persons are to provide the services only in partnership with, or as subcontractors of, local service suppliers where the project is of national or regional significance. This does not apply to projects which have been put up for international auction won by foreign service suppliers. Accreditation requirement: the main scope of the foreign person's activity to be the relevant services; experience in the field of construction; projects performed during the last two years; staff and technical capacity; bank references from a first rank foreign bank. Services must be supplied through employees under the conditions specified in (4) below. ES: access is restricted to natural persons. FR: Provision through SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions) or SCP only. (2) None (3) None IT, PT: access is restricted to natural persons. Professional associations (no incorporation) among natural persons permitted. CZ: authorisation by the Czech Chamber of Architects is required. Authorisation by analogous foreign institutions may be recognised. Natural and juridical persons may provide architectural services only by authorised architects. Condition of nationality and residence is required, however exceptions might be considered. LV: practice of three years in Latvia in the field of projecting and university degree required to receive the licence enabling to engage in business activity with full range of legal responsibility and rights to sign a project. SK: authorisation by the Slovak Chamber of Architects is required. Authorisation by analogous foreign institutions may be recognised. Natural and juridical persons may provide architectural services only by authorised architects. Condition of nationality and residence is required, however exceptions might be considered. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG: access is limited to natural persons subject to recognition of their technical qualification and accreditation by a professional chamber in the Republic of Bulgaria. Accreditation is subject to following criteria: recognised technical qualification in Bulgaria; experience in the field of construction; projects performed during the last two years; staff and technical capacity. EL: condition of nationality. HU: permanent residency requirement. RO: unbound for (ii). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BE, DE: use by third-country qualified professionals of the professional title is only possible on the basis of mutual recognition agreements or for BE, with special authorisation by Royal Decree. IT: residence requirement. RO: unbound for (ii). Unbound, except for BE, DE, DK, ES, EE, LU, NL, UK, SE where: as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, NL, UK, SE: university degree and professional qualifications and three years professional experience in the sector. EE: a university degree and five years working experience in a related field. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. ES: academic and professional qualifications recognised by the national authorities and licence delivered by the Professional Association. Unbound for CPC 86713, 86714, 86719. Unbound, except for BE, DE, DK, ES, EE, LU, NL, UK, SE where: as indicated in the horizontal section under (iii) and subject to the following conditions: DE: use by third-country qualified professionals of the professional title is only possible on the basis of mutual recognition agreements. DE: application of the national rules on fees and emoluments for all services which are performed from abroad. (e) engineering services (all Member States, except RO: CPC 8672. RO: only advisory and consultative engineering services (CPC 86721) and engineering design services for mechanical and electrical installations for buildings (CPC 86723)) (1) CY, EL, IT, MT, PT: unbound BG: none, except for the conditions specified in (4) below. (2) BG: none, except for the conditions specified in (4) below. (3) BG: foreign persons are to provide the services only in partnership with, or as subcontractors of, local service suppliers where the project is of national or regional significance. This does not apply to projects which have been put up for international auction won by foreign service suppliers. Accreditation requirement: the main scope of the foreign persons activity to be the relevant services; experience in the field of construction; projects performed during the last two years; staff and technical capacity; bank references from a first rank foreign bank. Services must be supplied through employees under the conditions specified in (4) below. (1) CY, EL, IT, MT, PT: unbound AT: none for pure planning services SI: none for pure planning services; the submission of plans for approval by the competent authorities requires cooperation with an established supplier of planning services. (2) None (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: IT, PT: residency requirements. RO: unbound for (ii) ES: access is restricted to natural persons. IT, PT: access is restricted to natural persons. Professional association (no incorporation) among natural persons permitted. CZ: authorisation by the Czech Chamber of Authorised Engineers is required. Authorisation by analogous foreign institutions may be recognised. Natural and juridical persons may provide engineering services only by authorised engineers. Condition of nationality and residence. SK: authorisation by the Slovak Chamber of Authorised Engineers is required. Authorisation by analogous foreign institutions may be recognised. Natural and juridical persons may provide engineering services only by authorised engineers. Condition of nationality and residence. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG: access is limited to natural persons subject to recognition of their technical qualification and accreditation by a professional chamber in the Republic of Bulgaria. Accreditation is subject to following criteria: recognised technical qualification in Bulgaria; experience in the field of construction; projects performed during the last two years; staff and technical capacity. RO: unbound for (ii). Unbound, except for BE, DE, DK, ES, EE, NL, UK, SE as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES, NL, UK, SE: university degree and professional qualifications and three years' professional experience in the sector. EE: unbound, except for professionals where: university degree and five years working experience in a related field. UK: compliance with an economic needs test is required. HU: permanent residency requirement. Unbound, except for BE, DE, DK, ES, EE, NL, UK, SE as indicated in the horizontal section under (iii). (f) integrated engineering services (CPC 8673) (1) CY, EL, IT, MT, PT, RO: unbound BG: none, except for the conditions specified in (4) below. (2) BG: none, except for the conditions specified in (4) below. RO: unbound (3) BG: foreign persons are to provide the services only in partnership with, or as subcontractors of, local service suppliers where the project is of national or regional significance. This does not apply to projects which have been put up for international auction won by foreign service suppliers. Accreditation requirement: the main scope of the foreign person's activity to be the relevant services; experience in the field of construction; projects performed during the last two years; staff and technical capacity; bank references from a first rank foreign bank. Services must be supplied through employees under the conditions specified in (4) below. ES: access is restricted to natural persons. IT, PT: access is restricted to natural persons. Professional association (no incorporation) among natural persons permitted. (1) CY, EL, IT, MT, PT, RO: unbound AT: none for pure planning services SI: none for pure planning services; the submission of plans for approval by the competent authorities requires cooperation with an established supplier of planning services. (2) RO: unbound (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: IT, PT: residency requirements. RO: unbound SK: authorisation by the Slovak Chamber of Authorised Engineers is required. Authorisation by analogous foreign institutions may be recognised. Natural and juridical persons may provide engineering services only by authorised engineers. Condition of citizenship and residence is required. RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG: access is limited to natural persons subject to recognition of their technical qualification and accreditation by a professional chamber in the Republic of Bulgaria. Accreditation is subject to following criteria: recognised technical qualification in Bulgaria; experience in the field of construction; projects performed during the last two years; staff and technical capacity. RO: unbound Unbound, except for BE, DE, DK, ES, EE, NL, UK, SE as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES, NL, UK, SE: university degree and professional qualifications and three years professional experience in the sector. EE: unbound, except for professionals where: university degree and five years working experience in a related field. UK: compliance with an economic-needs test is required. Unbound, except for BE, DE, DK, ES, EE, NL, UK, SE as indicated in the horizontal section under (iii). (g) urban planning and landscape architectural services (CPC 8674) (1) BE, BG, CY, EL, IT, MT, PT, PL, SI: unbound HU, RO: unbound for landscape architectural services. (1) BE, BG, CY, EL, IT, MT, PT, PL, SI: unbound AT: none for pure planning services. DE: application of the national rules on fees and emoluments for all services which are performed from abroad. HU, RO: unbound for landscape architectural services. (2) BG: unbound HU, RO: unbound for landscape architectural services. (2) BG: unbound HU, RO: unbound for landscape architectural services. (3) BG: unbound IT, PT: access is restricted to natural persons. Professional association (no incorporation) among natural persons permitted. CZ: authorisation by the Czech Chamber of Architects is required. Authorisation by analogous foreign institutions may be recognised. Natural and juridical persons may provide architectural services only by authorised architects. Condition of nationality and residence is required, however exceptions might be considered. HU, RO: unbound for landscape architectural services. LV: none for urban planning services. For landscape architectural services, practice of three years in Latvia in the field of projecting and university degree required to receive the licence enabling to engage in business activity with full range of legal responsibility and rights to sign a project. (3) BG: unbound HU, RO: unbound for landscape architectural services. SK: authorisation by the Slovak Chamber of Architects is required. Authorisation by analogous foreign institutions may be recognised. Natural and juridical persons may provide architectural services only by authorised architects. Condition of nationality and residence is required, however exceptions might be considered. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG: unbound PT: condition of nationality. HU: permanent residency requirement for urban planning services. Unbound for landscape architectural services. RO: unbound for landscape architectural services. Unbound for (ii). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG: unbound BE, DE: use by third-country qualified professionals of the professional title is only possible on the basis of mutual recognition agreements or, for BE, with special authorisation by Royal Decree. IT: residence requirement. HU: unbound for landscape architectural services. RO: unbound for landscape architectural services. Unbound for (ii). Unbound, except for BE, DE, DK, ES, EE, NL, UK, SE where: as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES, NL, UK, SE: university degree and professional qualifications and three years professional experience in the sector. EE: unbound, except for professionals where: university degree and five years working experience in a related field. UK: compliance with an economic-needs test is required. Unbound, except for BE, DE, DK, ES, EE, NL, UK, SE where: as indicated in the horizontal section under (iii) and subject to the following conditions: DE: use by third-country qualified professionals of the professional title is only possible on the basis of mutual recognition agreements. DE: application of the national rules on fees and emoluments for all services which are performed from abroad. (h) medical, dental and midwives services (CPC 9312, 93191 (24) (1) all Member States, except CZ, HU, LV, LT, PL, SE, SI: unbound PL, SE: none CZ, HU, LV, LT, SI: unbound for midwives services. (2) CY, FI, MT, RO: unbound BG, CZ, EE, HU, SI, SK: unbound for midwives services. (1) all Member States, except CZ, HU, LV, LT, PL, SE, SI: unbound CZ, HU, LV, LT, SI: unbound for midwives services. PL, SE: none (2) BG, CY, FI, MT, RO: unbound CZ, EE, HU, SI, SK: unbound for midwives services (3) AT: unbound for medical and dental services; for midwives: access restricted to natural persons only. BG: unbound for midwives services. For medical and dental services: access is granted only to foreign natural persons and exclusively for the conduct of private professional practice. Establishment of such suppliers is subject to conditions of permanent residence, official recognition of their education and professional qualification for the provision of the specific medical or dental services, including requirements related to professional experience. Registration and authorisation based on economic needs test and consent by a professional organisation. (25) DE: access restricted to natural persons only. Economic-needs test for medical doctors and dentists who are authorised to treat members of public insurance schemes. The criterion is shortage of doctors and dentists in the given region. (3) AT: unbound for medical and dental services BG: unbound for midwives services. For medical and dental services: none, except for a requirement for mandatory knowledge of the Bulgarian language confirmed through relevant examination. CY, EE, FI, MT, RO: unbound CZ, HU, SI, SK: unbound for midwives services. EE: unbound for midwives services. For medical and dental services, unbound, except any professionals trained outside Estonia are required to present a certificate of auxiliary training courses of Tartu University. This requirement also applies to Estonian nationals trained abroad. LT: must communicate in Lithuanian language (refers to persons employed by a company). CY, EE, MT, RO: unbound CZ, SK: access to medical and dental services is restricted to natural persons only. Authorisation by the Ministry of Health required for foreign natural persons. Unbound for midwives services. ES: access restricted to natural persons only. HU: unbound for midwives services. IT, PT: access is restricted to natural persons only. Professional association (no incorporation) among natural persons permitted. IE: access through partnership or natural persons only. SE: needs test applied to decide the number of private practices to be subsidised though the public insurance scheme. UK: establishment for doctors under the National Health Service is subject to medical manpower planning. FR: provision through SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions) or SCP only. LV: none for midwives services. For medical and dental services, nationality requirement. Practice of medical profession by foreigners requires the permission from local health authority, based on economic needs for medical doctors and dentists in a given region. LT: for medical and dental services none, except supply of service is subject to authorisation which is based on a health services plan established in function of needs, taking into account the population and already existing medical and dental services. For midwives services, access limited to sole proprietorship only and economic needs test may be applied. PL: nationality requirement. Practice of medical profession by foreigners requires the permission, except for midwives. SI: Membership of Doctors Association required. Conditions for acceptance into Doctors Association for doctors who are not Slovenian nationals are licence to practice in another Member and having a good command of the Slovenian language (26). Unbound for midwives services. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: AT: unbound, except for midwives DK: limited authorisation to fulfil a specific function can be given for maximum 18 months. BG, CY, FI, MT, RO: unbound PT: condition of nationality. FR: condition of nationality. However, access is possible within annually established quotas. DE: condition of nationality for doctors and dentists which can be waived on an exceptional basis in cases of public health interest. CZ, EE, HU, SI, SK: unbound for midwives services. LV: for medical and dental services, nationality requirement. Practice of medical profession by foreigners requires the permission from local health authority, based on economic needs for medical doctors and dentists in a given region. For midwives services, access restricted to natural persons only. Economic needs determined by the total number of midwives in the given region, authorised by local health authorities. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: AT: unbound for doctors and dentists. DK: residence requirement in order to obtain necessary individual authorisation from the National Board of Health. BG, CY, FI, MT, RO: unbound IT: residence requirement. CZ, SK: condition of residence for medical and dental services. Unbound for midwives services. EE, HU, SI: unbound for midwives services. LV, PL: foreign medical doctors have limited election rights within the professional chambers. LT: foreigners must pass additional qualification exam. PL: nationality requirement. Practice of medical profession by foreigners requires the permission, except for midwives. Unbound, except for BE, DE, DK, ES, as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK, ES: university degree and professional qualifications and three years' professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. DE: condition of nationality for doctors and dentists which can be waived on an exceptional basis in cases of public health interest. Unbound, except for BE, DE, DK, ES, as indicated in the horizontal section under (iii). (i) veterinary services (CPC 932) (1) all Member States, except FI, LU, LT, PL, SE, UK: Unbound FI, LU, LT, PL, SE: none UK: unbound, except for veterinary laboratory and technical services supplied to veterinary surgeons, general advice, guidance and information e.g.: nutritional, behavioural and pet-care. (2) CY, EE, HU, MT, RO, SI: unbound (1) all Member States, except FI, LU, LT, PL, SE, UK: unbound FI, LU, LT, PL, SE: none UK: unbound, except for veterinary laboratory and technical services supplied to veterinary surgeons, general advice, guidance and information e.g.: nutritional, behavioural and pet-care. (2) BG, CY, EE, HU, MT, RO, SI: unbound (3) AT, CY, EE, HU, MT, RO, SI: unbound BG: access is granted to natural persons exclusively for the conduct of private professional practice and under the conditions of: authorisation by the veterinary authorities. Economic needs test. Unbound for all services related to border veterinary controls, prevention, localisation, curing, etc. of infectious and parasitic epizootic diseases and diagnostic analysis related thereto, and controls exercised over animal products. (3) AT, CY, EE, HU, MT, RO, SI: unbound BG: none, except those specified in (3) in the Market Access column. DE, DK, ES, PT: access restricted to natural persons. IT: access restricted to natural persons. Professional associations (no incorporation) among natural persons permitted. IE, UK: access through partnership or natural persons only. FR: provision through SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions) or SCP only. CZ, SK: access is restricted to natural persons only. Authorisation by veterinary administration is required. PL: nationality requirement. Foreign persons may apply for permission to practice. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CZ, DE, FR, EL, PT, SK: condition of nationality. PL: nationality requirement. Foreign persons may apply for permission to practice. AT, BG, CY, EE, HU, MT, RO, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: AT, BG, CY, EE, HU, MT, RO, SI: unbound IT, CZ, SK: residence requirement. LT: foreigners must pass additional qualification exam. Unbound, except for BE, DK, ES, as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DK, ES: university degree and professional qualifications and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DK, ES, as indicated in the horizontal section under (iii). (j) services provided by nurses, physiotherapists and paramedical personnel (CPC 93191 (24), except for AT where the following activities of CPC 9319 are covered: nurses, physiotherapists, occupational therapists, logotherapists, dieticians and nutricians, psychologists and psychotherapists) (1) Unbound, except for FI, LU, PL and SE: none (2) BG, CY, CZ, EE, HU, MT, RO, SI, SK: unbound (3) BG, CY, CZ, EE, HU, MT, RO, SI, SK: unbound ES, PT: nurses  access restricted to natural persons. IT: nurses  access restricted to natural persons. Professional associations (no incorporation) among natural persons permitted. FR: provision through a SEL (anonyme, Ã responsabilitÃ © limitÃ ©e, ou en commandite par actions) or SCP only. AT: access restricted to natural persons only, except for psychologists and psychotherapists: none SE: needs test applied to decide the number of private practices to be subsidised through the public insurance scheme. LT: access limited to sole proprietorship only. Economic needs test may be applied. PL: nationality requirement. (1) Unbound, except for FI, LU, PL and SE: none (2) BG, CY, CZ, EE, HU, MT, RO, SI, SK: unbound (3) BG, CY, CZ, EE, HU, MT, RO, SI, SK: unbound LT: none, except as under market access. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: DK: limited authorisation to fulfil a specific function can be given for maximum 18 months. PT: condition of nationality. IT: subject to economic needs test: decision is subject to regional vacancies and shortages. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: DK: residence requirement in order to obtain necessary individual authorisation from the National Board of Health. BG, CY, CZ, EE, HU, MT, RO, SI, SK: unbound AT: natural persons, except nurses, psychologists and psychotherapists may establish a professional practice in Austria provided that the person concerned has practised the profession in question at least three years preceding the setting up of the professional practice in Austria. LV: access restricted to natural persons only. Economic needs determined by the total number of nurses in the given region, authorised by local health authorities. PL: nationality requirement in the case of midwives and nurses. BG, CY, CZ, EE, HU, MT, RO, SI, SK: unbound Unbound, except for BE, DE, DK, ES, as indicated in the horizontal section under (iii). Unbound, except for BE, DE, DK, ES, as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, professional qualifications and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Pharmacists (retail distribution of pharmaceutical goods  part of CPC 63211) (1) Unbound (2) AT, BG, CY, CZ, EE, FI, HU, LT, LV, MT, PL, RO, SE, SI, SK: unbound (1) Unbound (2) AT, BG, CY, CZ, EE, FI, HU, LT, LV, MT, PL, RO, SE, SI, SK: unbound (3) (27) AT, BG, CY, CZ, EE, FI, HU, LV, LT, MT, PL, RO, SE, SI, SK: unbound DE, DK, ES, EL, IT (28), LU, NL, PT: access restricted to natural persons only. BE, DK, ES, FR, EL, IT, LU, PT: pharmacist degree required. BE, DE, DK, ES, FR, IT, IE, PT: economic needs test applied. FR: on a national treatment basis access through a SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions) SNC and SARL only. (3) AT, BG, CY, CZ, EE, FI, HU, LT, MT, PL, RO, SE, SI, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the specific conditions: (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the specific conditions. AT, BG, CY, CZ, EE, FI, HU, LV, LT, MT, PL, RO, SE, SI, SK: unbound. FR: condition of nationality. However, within established quotas, access for third-country nationals is possible provided the service provider holds the French degree in pharmacy. DE, EL: condition of nationality. AT, BG, CY, CZ, EE, FI, HU, LV, LT, MT, PL, RO, SE, SI, SK: unbound IT, PT: residence requirement. Unbound, except for BE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DK, ES: university degree and professional qualifications and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DK, ES as indicated in the horizontal section under (iii). B. Computer and related services (a) consultancy services related to the installation of computer hardware (CPC 841) (b) software implementation services (CPC 842) (c) data processing services (CPC 843) (d) database services (CPC 844) maintenance and repair (CPC 845) (e) other computer services (all Member States, except BG: CPC 849. BG: only data preparation services (CPC 8491)) (1) None (2) None (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: RO: unbound for (ii). (1) None (2) None (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: RO: unbound for (ii). Unbound, except for BE, DE, DK, ES, EL, IT, LU, NL, SE where: as indicated in the horizontal section under (iii) and subject to the following specific limitations: IT, NL: unbound, except for computer scientists, systems analysts, programmers, software document analysts and field engineers where: university degree and three years professional experience in the sector. BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. SE: university degree and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. IT: compliance with an economic needs test is required. EL: unbound, except for computer scientists, systems analysts, programmers, software document analysts where: university degree and five years' professional experience in the sector. Unbound, except for BE, DE, DK, ES, EL, IT, LU, NL, SE where: as indicated in the horizontal section under (iii) C. Research and Development services (a) R&D services on natural sciences (all Member States, except LV: CPC 851. LV: only experimental development services on chemistry and biology (CPC 85102)) (1) (2) (3) None, except for CY, CZ, FR, IE, LT, MT, PL, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CY, CZ, FR, IE, LT, MT, PL, RO, SK: unbound (1) (2) (3) None, except for CY, CZ, FR, IE, LT, MT, PL, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CY, CZ, FR, IE, LT, MT, PL, RO, SK: unbound Unbound, except for BE, DE, DK, ES and FR where concerning the temporary entry of researchers as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES, SE: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. FR:  the researchers are in possession of an employment contract from a research body,  the work permit is delivered for a period not exceeding nine months renewable for the duration of the contract,  compliance with an economic needs test is required,  the research body must pay a tax to the International Migration Office. Unbound, except for BE, DE, DK, ES and FR where concerning the temporary entry of researchers as indicated in the horizontal section under (iii). For HU only: personalities of internationally recognised reputation who have been invited by scientific research institutes for the duration of the invitation. (b) R&D services on social sciences and humanities (CPC 852) (1) RO: unbound (2) RO: unbound (3) IT: access to the profession of psychologist is restricted to natural persons only. Professional association (no incorporation) among natural persons is permitted. PT: access to the profession of psychologist is restricted to natural persons only. RO: unbound (1) RO: unbound (2) RO: unbound (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: IT, PT: residence requirement for psychologists. RO: unbound Unbound, except for BE, DE, DK, ES, FR and LU where concerning the temporary entry of researchers as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. FR:  the researchers are in possession of an employment contract from a research body,  the work permit is delivered for a period not exceeding nine months renewable for the duration of the contract,  compliance with an economic needs test is required,  the research body must pay a tax to the International Migration Office. Unbound, except for BE, DE, DK, ES, FR and LU where concerning the temporary entry of researchers as indicated in the horizontal section under (iii). For HU only: personalities of internationally recognised reputation who have been invited by scientific research institutes for the duration of the invitation. (c) interdisciplinary R&D services (CPC 853) (1) (2) (3) None, except for CY, CZ, FR, IE, LT, LV, MT, PL, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CY, CZ, EE, IE, LT, LV, MT, PL, RO, SK: unbound (1) (2) (3) None, except for CY, CZ, FR, IE, LT, LV, MT, PL, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CY, CZ, EE, IE, LT, LV, MT, PL, RO, SK: unbound Unbound, except for BE, DE, DK, ES and FR where concerning the temporary entry of researchers as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. FR:  the researchers are in possession of an employment contract from a research body,  the work permit is delivered for a period not exceeding nine months renewable for the duration of the contract,  compliance with an economic needs test is required,  the research body must pay a tax to the International Migration Office. Unbound, except for BE, DE, DK, ES and FR where concerning the temporary entry of researchers as indicated in the horizontal section under (iii). For HU only: personalities of internationally recognised reputation who have been invited by scientific research institutes for the duration of the invitation. D. Real estate services (29) (a) involving own or leased property (CPC 821) (1) BG, CY, CZ, EE, HU, IE, LV, LT, MT, PL, RO, SK, SI: unbound (2) BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound (3) BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound ES: access through natural persons, partnership or sociedad en comandita only. (1) BG, CY, CZ, EE, HU, IE, LV, LT, MT, PL, RO, SK, SI: unbound (2) BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound (3) BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound IT, PT: residence requirement. (b) on a fee or contract basis (e.g. property evaluation, estate management, etc.) (CPC 822) (1) BG, CY, CZ, EE, HU, IE, LV, LT, MT, PL, RO, SK, SI: unbound (2) BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound (3) BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound ES: access is restricted to natural persons. (1) BG, CY, CZ, EE, HU, IE, LV, LT, MT, PL, RO, SK, SI: unbound (2) BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound (3) BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound DK: authorisation for authorised estate agent may limit the scope of activity. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound DK: authorised estate agent: residence requirement unless waived by the Danish Commerce and Companies Agency. Unauthorised estate agent: residence requirement unless waived by the Danish Commerce and Companies Agency. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI: unbound DK: authorised and unauthorised estate agent: Residence requirement unless waived by the Danish Commerce and Companies Agency. IT, PT: residence requirement. E. Rental/leasing services without operators (a) relating to ships (CPC 8310(3) (1) FR: chartering of all ships is subject to prior notification. BG, CY, HU, MT, PL, RO: unbound (2) BG, CY, MT, PL, RO: unbound FR: chartering of all ships is subject to prior notification. (3) BG, CY, MT, PL, RO: unbound FR: chartering of all ships is subject to prior notification. SE: to fly the Swedish flag, proof of dominating Swedish operating influence must be shown in case of foreign ownership interests in ships. LT: ships must be owned by Lithuanian natural persons or companies established in Lithuania. (1) BG, CY, MT, PL, RO: unbound (2) BG, CY, MT, PL, RO: unbound (3) BG, CY, MT, PL, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, MT, PL, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, MT, PL, RO: unbound (b) relating to aircraft (CPC 83104) (1) BG, CY, CZ, HU, LV, MT, PL, RO, SK: unbound (2) all Member States, except BG, CY, CZ, LV, MT, PL, RO, SK: aircraft used by Community air carriers have to be registered in the Member State licensing the air carrier or elsewhere in the Community. Waivers can be granted for short term lease contracts or under exceptional circumstances. BG, CY, CZ, LV, MT, PL, RO, SK: unbound (1) BG, CY, CZ, LV, MT, PL, RO, SK: unbound (2) BG, CY, CZ, LV, MT, PL, RO, SK: unbound (3) all Member States, except BG, CY, CZ, LV, MT, PL, RO, SK: to be registered in the aircraft register of these Member States, the aircraft must be owned either by natural persons meeting specific nationality criteria or by legal persons meeting specific criteria regarding ownership of capital and control (including nationality of directors). BG, CY, CZ, LV, MT, PL, RO, SK: unbound (3) BG, CY, CZ, LV, MT, PL, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, CZ, LV, MT, PL, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, CZ, LV, MT, PL, RO, SK: unbound (c) relating to other transport equipment (CPC 83101, 83102, 83105) (1) BG, CY, HU, LV, MT, PL, RO, SI: unbound (2) BG, CY, LV, MT, PL, RO, SI: unbound (3) BG, CY, LT, LV, MT, PL, RO, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, LT, LV, MT, PL, RO, SI: unbound (1) BG, CY, LV, MT, PL, RO, SI: unbound (2) BG, CY, LV, MT, PL, RO, SI: unbound (3) BG, CY, LT, LV, MT, PL, RO, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, LT, LV, MT, PL, RO, SI: unbound (d) relating to other machinery and equipment (CPC 83106, 83107, 83108, 83109) (1) BG, CY, CZ, HU, LV, MT, PL, RO, SK: unbound (2) BG, CY, CZ, LV, MT, PL, RO, SK: unbound (3) BG, CY, CZ, LV, MT, PL, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, CZ, LV, MT, PL, RO, SK: unbound (1) BG, CY, CZ, LV, MT, PL, RO, SK: unbound (2) BG, CY, CZ, LV, MT, PL, RO, SK: unbound (3) BG, CY, CZ, LV, MT, PL, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, CZ, LV, MT, PL, RO, SK: unbound (e) other (CPC 832) EE, LV, LT: including pre-recorded videocassettes for use in home entertainment equipment (CPC 83202) (1) all Member States, except EE, LV, LT: unbound EE, LT, LV: none (2) all Member States, except EE, HU, LV, LT: unbound EE, HU, LV, LT: none (3) all Member States, except EE, HU, LV, LT: unbound EE, HU, LV, LT: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: all Member States, except for EE, HU, LV, LT: unbound EE, HU, LV, LT: unbound, except as indicated in the horizontal section. (1) all Member States, except EE, HU, LV, LT: unbound EE, HU, LV, LT: none (2) all Member States, except EE, HU, LV, LT: unbound EE, HU, LV, LT: none (3) all Member States, except EE, HU, LV, LT: unbound EE, HU, LV, LT: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: all Member States, except for EE, HU, LV, LT: unbound. EE, HU: unbound, except as indicated in the horizontal section LV, LT: none Rental services with operators rental of vessels with crew (CPC 7213, 7223) (1) FR: chartering of all ships is subject to prior notification. AT, BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SK, SI: unbound (2) FR: chartering of all ships is subject to prior notification. AT, BG, CY, EE, HU, MT, PL, RO, SE, SI, SK: unbound (3) FR: chartering of all ships is subject to prior notification. AT, BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SK, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following conditions: BG, CY, EE, HU, LT, MT, PL, RO, SE, SI, SK: unbound (1) AT, BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SK, SI: unbound (2) AT, BG, CY, EE, HU, LV, MT, PL, RO, SE, SI, SK: unbound (3) AT, BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SK, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following conditions: BG, CY, EE, HU, LT, MT, PL, RO, SE, SI, SK: unbound Rental of commercial road vehicles with operator (CPC 7124) (1) AT, BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI, SE: unbound (2) AT, BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI, SE: unbound (3) AT, BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI, SE: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following conditions: BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI, SE: unbound (1) AT, BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI, SE: unbound (2) AT, BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI, SE: unbound (3) AT, BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI, SE: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following conditions: BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SK, SI, SE: unbound F. Other business services (a) advertising (all Member States, except BG, PL, SI: CPC 871; BG: CPC 871 excluding advertising of alcohol, alcoholic beverages, medicines, tobacco and tobacco products; PL: CPC 871 excluding advertising of tobacco products, alcoholic beverages, pharmaceuticals; SI: CPC 8711 (24) and 8712 (24), excluding direct mail advertising, outdoor advertising and excluding for goods subject to import authorisation and excluding pharmaceutical) (1) (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (1) (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound Unbound, except for BE, DE, DK, ES, EL, IT, LU, UK, SE as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES, IT, UK, SE: relevant qualifications and three years professional experience. IT, UK: compliance with an economic needs test is required. EL: relevant qualifications and five years professional experience. Unbound, except for BE, DE, DK, ES, EL, IT, LU, UK, SE as indicated in the horizontal section under (iii). (b) market research and opinion polling (CPC 864) (1) (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (1) (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). (c) management consulting services (CPC 865) (1) (2) (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). (1) (2) (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). Unbound, except for BE, DE, DK, ES, EE, IT, LU, LV, UK, SE as indicated in the horizontal section under (iii) and subject to the following specific limitations: IT, UK: unbound, except for managers and senior consultants where: university degree and three years professional experience. BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. EE, LV: unbound, except for professionals where: university degree and five years working experience in a related field. SE: university degree and three years professional experience in the sector. IT, UK: compliance with an economic needs test is required. Unbound, except for BE, DE, DK, ES, EE, IT, LU, LV, UK, SE as indicated in the horizontal section under (iii). (d) services related to management consulting (CPC 866) (1) (2) (3) BG, HU: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, HU: unbound RO: unbound for (ii). (1) (2) (3) BG, HU: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, HU: unbound RO: unbound for (ii). Unbound, except for BE, DE, DK, ES, EE, IT, LU, LV, UK, SE as indicated in the horizontal section under (iii) and subject to the following specific limitations: IT, UK: unbound, except for managers and senior consultants where: university degree and three years professional experience. EE, LV: unbound, except for professionals where: university degree and five years working experience in a related field. BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. SE: university degree and three years professional experience in the sector. IT, UK: compliance with an economic needs test is required. Unbound, except for BE, DE, DK, ES, EE, IT, LU, LV, UK, SE as indicated in the horizontal section under (iii). (e) technical testing and analysis services (all Member States, except BG: CPC 8676. BG: only technical testing and analysis services, except for services related to issuance of official certificates and similar documents (part of CPC 8676)) (1) IT: unbound for the profession of biologist and chemical analyst. BG, CY, CZ, MT, PL, RO, SK, SE: unbound (2) CY, CZ, MT, PL, RO, SK, SE: unbound (1) IT: unbound for the profession of biologist and chemical analyst. BG, CY, CZ, MT, PL, RO, SK, SE: unbound (2) CY, CZ, MT, PL, RO, SK, SE: unbound (3) ES: access for chemical analysis through natural persons only. IT: access for the profession of biologist and chemical analyst through natural persons only. Professional association (no incorporation) among natural persons is permitted. PT: access for the profession of biologist and chemical analyst through natural persons only. BG, CY, CZ, MT, PL, RO, SK, SE: unbound (3) BG, CY, CZ, MT, PL, RO, SK, SE: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, MT, PL, RO, SK, SE: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: IT, PT: residence requirements for biologist and chemical analyst. CY, CZ, MT, PL, RO, SK: unbound Unbound, except for BE, DE, DK, ES, EE, LU, UK, SE as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES, UK, SE: university degree or technical qualifications demonstrating knowledge and three years' professional experience. EE: unbound, except for professionals where: university degree and five years working experience in a related field. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. UK: compliance with an economic needs test is required. Unbound, except for BE, DE, DK, ES, EE, LU, UK, SE as indicated in the horizontal section under (iii). (f) advisory and consulting services relating to agriculture, hunting and forestry (SE: excluding hunting) BG, HU: part of CPC 881 LV, LT, PL: services incidental to agriculture, hunting and forestry (CPC 881) (1) IT: unbound for activities reserved to agronomist and periti agrari. RO: unbound (2) RO: unbound (3) ES: access for agronomist and engineers in forestry is restricted to natural persons. PT: access for agronomist is restricted to natural persons. (1) IT: unbound for activities reserved to agronomist and periti agrari. RO: unbound (2) RO: unbound (3) RO: unbound IT: access for agronomist and periti agrari restricted to natural persons. Professional association (no incorporation) among natural persons is permitted. RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: IT, PT: residence requirement for agronomists. RO: unbound Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii). (g) advisory and consulting services relating to fishing BG: part of CPC 882 (1) (2) (3) CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound (1) (2) (3) CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years' professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii) (h) services relating to mining BG: services on contract basis for repair and dismantling of equipment in oil and gas fields (part of CPC 883) (1) BG, RO: unbound (2) RO: unbound (3) ES, PT: access for mining engineers is restricted to natural persons. BG, LT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: FI: the right to seek, claim and exploit a deposit is limited to natural persons resident within the EEA. Exemptions to the residency-requirement are granted by the Ministry of Trade and Industry. LT, RO: unbound (1) BG, RO: unbound (2) RO: unbound (3) BG, LT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: PT: residence requirement. LT, RO: unbound Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. FI: the right to seek, claim and exploit a deposit is limited to natural persons resident within the EEA. Exemptions to the residency-requirement are granted by the Ministry of Trade and Industry Unbound, except for BE, DE, DK and ES, as indicated in the horizontal section under (iii). (i) services incidental to manufacturing BG: services on contract basis for the installation, repair and maintenance of factory equipment (part of CPC 885) EE: consulting services relating to manufacturing (part of CPC 884 + part of 885 except for 88442) HU: consulting services relating to manufacturing (part of CPC 884 + part of CPC 885) (1) All Member States, except BG, EE, HU: unbound BG, EE, HU: none (2) All Member States, except BG, EE, HU: unbound BG, EE, HU: none (3) All Member States, except BG, EE, HU: unbound BG, EE, HU: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: All Member States, except BG, EE, HU: unbound BG, EE, HU: unbound, except as indicated in the horizontal section. (1) All Member States, except BG, EE, HU: unbound BG, EE, HU: none (2) All Member States, except BG, EE, HU: unbound BG, EE, HU: none (3) All Member States, except BG, EE, HU: unbound. BG, EE, HU: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: All Member States, except BG, EE, HU: unbound BG, EE, HU: unbound, except as indicated in the horizontal section. (j) services incidental to energy distribution (LV: CPC 887. HU: only consultancy services, ex CPC 887. LT: covers consultancy services related to the transmission and distribution on a fee basis of electricity, gaseous fuels, steam and hot water to household, industrial, commercial and other users, CPC 887 (30). SI: Services Incidental to Energy Distribution  for gas only (31)  part of CPC 887) (1) (2) (3) All Member States, except HU, LV, LT, SI: unbound HU, LV, LT, SI: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: All Member States, except HU, LV, LT, SI: unbound HU, LT, LV, SI: unbound, except as indicated in the horizontal section (1) (2) (3) All Member States, except HU, LV, LT, SI: unbound HU, LV, LT, SI: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: All Member States, except HU, LV, LT, SI: unbound HU, LT and SI: unbound, except as indicated in the horizontal section LV: none (k) placement and supply services of personnel Executive search services (CPC 87201) (1) AT, BG, DE, ES, FI, IE, PT, SE, CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound (2) AT, BG, FI, CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound (3) AT, BG, DE, FI, PT, CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound ES: State monopoly. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, CZ, EE, FI, LV, LT, MT, PL, RO, SK, SI: unbound (1) AT, BG, DE, ES, FI, IE, PT, SE, CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound (2) AT, BG, FI, CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound (3) AT, BG, DE, FI, PT, CY, CZ, EE, LV, LT, MT, PL, RO, SK, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, CZ, EE, FI, LV, LT, MT, PL, RO, SK, SI: unbound Placement services (CPC 87202) (1) All Member States, except HU: unbound HU: none (2) AT, BG, CY, CZ, EE, FI, LV, LT, MT, PL, RO, SK: unbound (3) AT, BG, CY, CZ, EE, FI, LV, LT, MT, PL, PT, RO, SK: unbound DE: subject to a mandate given to the service supplier by the competent authority. The mandate will be granted in function of the situation and development of the labour market. BE, FR, ES, IT: State monopoly. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, CZ, EE, FI, LV, LT, MT, PL, RO, SK: unbound (1) All Member States, except HU: unbound HU: none (2) AT, BG, CY, CZ, EE, FI, LV, LT, MT, PL, RO, SK: unbound (3) AT, BG, CY, CZ, EE, FI, LV, LT, MT, PL, RO, PT, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, CZ, EE, FI, LV, LT, MT, PL, RO, SK: unbound Supply services of office support personnel (CPC 87203) (1) AT, BG, DE, FR, IT, IE, NL, PT, RO, SK: unbound (2) AT, BG, FI, RO, SK: unbound (3) AT, BG, DE, FI, PT, RO, SK: unbound IT: State monopoly. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, FI, RO, SK: unbound (1) AT, BG, DE, FR, IT, IE, NL, PT, RO, SK: unbound (2) AT, BG, FI, RO, SK: unbound (3) AT, BG, DE, FI, PT, RO, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, FI, RO, SK: unbound (l) security services (CPC 87302, 87303, 87304, 87305) (1) BE, BG, CY, CZ, ES, EE, FR, IT, LV, LT, MT, PT, RO, PL, SI, SK: unbound (2) BG, CY, CZ, EE, LV, LT, MT, PL, RO, SI, SK: unbound (3) BG, CY, CZ, EE, LV, LT, MT, PL, RO, SI, SK: unbound ES: access through Sociedades Anonimas, Sociedades de Responsabilidad Limitada, Sociedades Anonimas Laborales and Sociedades Cooperativas only. Access is subject to prior authorisation. In granting the authorisation, the Council of Ministers takes into account conditions such as competence, professional integrity and independence, adequacy of the protection provided for the security of the population and the public order. DK: unbound for airport guard services. Requirement to be a national legal person. Access is subject to prior authorisation. In granting the authorisation, the Ministry of Justice takes into account conditions such as competence, professional integrity and independence, experience and good reputation of the firm seeking establishment. (1) BE, BG, CY, CZ, ES, EE, FR, IT, LV, LT, MT, PT, PL, RO, SI, SK: unbound (2) BG, CY, CZ, EE, LV, LT, MT, PL, RO, SI, SK: unbound (3) BG, CY, CZ, EE, LV, LT, MT, PL, RO, SI, SK: unbound DK: requirement of residence and nationality for majority of members of the board and for managers. Unbound for airport guard services. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: DK: unbound for airport guard services. Nationality requirement for managers. FR: requirement of nationality for managing directors and directors. BE: condition of nationality for management personnel. ES, PT: nationality requirement for specialised personnel. IT: nationality requirement in order to obtain necessary authorisation for security guard services and the transport of valuables. BG, CY, CZ, EE, LV, LT, MT, PL, RO, SI, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: DK: unbound for airport guard services. Residence requirement for managers. BE: residence requirement for management personnel. IT: residence requirement in order to obtain necessary authorisation for security guard services and the transport of valuables. BG, CY, CZ, EE, LV, LT, MT, PL, RO, SI, SK: unbound (m) related scientific and technical consulting services (32) (CPC 8675) (1) FR: unbound for exploration services. BG, RO: unbound (2) BG, RO: unbound (1) FR: unbound for exploration services. DE: application of the national rules on fees and emoluments for all surveying services which are performed from abroad. BG, RO: unbound (2) (3) FR: surveying: access through a SEL (anonyme, Ã responsabilitÃ © limitÃ ©e ou en commandite par actions), SCP, SA and SARL only. IT: for certain exploration services activities related to mining (minerals, oil, gas, etc.), exclusive rights may exist. ES: access to profession of surveyors and geologists through natural persons only. PT: access restricted to natural persons. IT: access to profession of surveyors and geologists through natural persons only. Professional association (no incorporation) among natural persons permitted. BG, RO: unbound 3) FR: exploration and prospection services subject to authorisation. BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: DE: conditions of nationality for publicly appointed surveyors. FR: surveying  operations relating to the establishment of property rights and to land law are reserved for EC experts-gÃ ©omÃ ¨tres. BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: IT, PT: residence requirement. BG, RO: unbound Unbound, except for BE, DE, DK, ES, EE as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK, ES: university degree and professional qualifications, and three years professional experience in the sector. EE: unbound, except for professionals where: university degree and five years, working experience in a related field. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. DE: conditions of nationality for publicly appointed surveyors. Unbound, except for BE, DE, DK, ES, EE as indicated in the horizontal section under (iii) and subject to the following conditions: DE: application of the national rules on fees and emoluments for all services which are performed from abroad. (n) maintenance and repair of equipment (not including maritime vessels, aircraft or other transport equipment) (all Member States, except BG, EE, LT, LV: CPC 633, 8861, 8866. BG: repair services of personal and household goods (excluding jewellery) CPC 63301, 63302, part of 63303, 63304, 63309. EE, LT, LV: 633, 8861-8866) (1) BG, RO: unbound (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (1) BG, RO: unbound (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii). (o) building-cleaning services (CPC 874) (1) Unbound (33). (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (1) Unbound (33). (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (p) photographic services (all Member States, except BG: CPC 875. All Member States excluding BG, CZ, EE, LV, PL: excluding retail. BG: part of CPC 87501, 87502, 87503, part of 87504, 87506, 87507 excluding passport and aerial photography. PL: excluding aerial photography) (1) All Member States, except BG, EE, HU, LV, LT, PL, RO: unbound, except for aerial photography: none BG, EE, HU, LV, LT, PL: none RO: unbound (2) RO: unbound (3) BG: none, except for the X-ray photo labs that are subject to licensing. RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (1) All member states, except BG, CZ, HU, LV, LT, PL, RO: unbound, except for aerial photography: none BG, CZ, HU, LV, LT, PL: none RO: unbound (2) RO: unbound (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii). (q) packaging services (CPC 876) (1) Unbound (33). (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (1) Unbound (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (r) printing and publishing (CPC 88442) (1) (2) BG, RO: unbound (3) IT: foreign participation in publishing companies limited to 49 % of capital or of voting rights. LT: establishment rights in publishing sector granted only to Lithuanian incorporated legal persons. LV: establishment rights in publishing sector granted only to Latvian incorporated legal persons PL: nationality requirement for the editor-in-chief of newspapers and journals. SK: establishment rights in publishing sector granted only to Slovak incorporated legal persons. BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: PL: nationality requirements for the editor-in-chief of newspapers and journals. BG, RO: unbound (1) (2) BG, RO: unbound (3) BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, RO: unbound (s) convention services (AT: only exhibition management services) (1) (2) (3) BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, RO: unbound (1) (2) (3) BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, RO: unbound Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK and ES as indicated in the horizontal section under (iii). (t) other Translation services (CPC 87905) (HU: except official translation. PL: excluding services of sworn interpreters. SK: except authorised public translation and interpretation) (1) (2) BG, RO: unbound (3) BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: DK: authorised public translators and interpreters: citizenship condition unless waived by the Danish Commerce and Companies Agency. BG, RO: unbound (1) (2) BG, RO: unbound (3) DK: authorisation for authorised public translators and interpreters may limit the scope of activity. BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: DK: authorised public translators and interpreters: residence requirement unless waived by the Danish Commerce and Companies Agency. BG, RO: unbound Unbound, except for BE, DE, DK, ES, EL, IT, IE, UK, SE as indicated in the horizontal section under (iii) and subject to the following specific limitations: EL: relevant qualifications and five years professional experience. IT, IE, SE, UK: relevant qualifications and three years professional experience. BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. IT, UK: compliance with an economic needs test is required. Unbound, except for BE, DE, DK, ES, EL, IT, IE, UK, SE as indicated in the horizontal section under (iii). Interior design services (CPC 87907) (24) (1) BG, RO: unbound (2) BG, RO: unbound (3) BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, RO: unbound (1) DE: application of the national rules on fees and emoluments for all services which are performed from abroad. BG, RO: unbound (2) BG, RO: unbound (3) BG, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, RO: unbound 2. COMMUNICATION SERVICES Postal and courier services (34) Services relating to the handling (35) of postal items (36) according to the following list of sub-sectors, whether for domestic or foreign destinations. Sub-sectors (i), (iv) and (v) may be excluded when they fall into the scope of the services which may be reserved, which is: for items of correspondence the price of which is less than five times the public basic tariff, provided that they weigh less than 350 grams (37), plus the registered mail service used in the course of judicial or administrative procedures. (1) (2) (3) All member states, except BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SK, SI: licensing systems may be established for sub-sectors (i) to (v) for which a general Universal Service Obligation exists. These licences may be subject to particular universal service obligations and/or financial contribution to a compensation fund. BG, CY, HU, LV, MT, RO, SI: unbound EE, LT: unbound, except for (v): none PL: unbound, except for (v): none, excluding written correspondence (e.g. letters). CZ, SK: unbound, except for (v) under mode 2 and 3: none. (1) (2) (3) All member states, except BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SK, SI: none BG, CY, HU, LV, MT, RO, SI: unbound EE, LT: unbound, except for (v): none PL: unbound, except for (v): none, excluding written correspondence (e.g. letters). CZ, SK: unbound, except for (v) under mode 2 and 3: none Independent national regulatory authorities have been established to ensure compliance with postal regulation and to deal with conflicts between commercial partners (public or private). The right to a Postal Universal Service is ensured. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, HU, LV, MT, RO, SI: unbound CZ, EE, LT, PL, SK: unbound, except for (v) where unbound, except as indicated in the horizontal section under (i) and (ii) (PL: excluding written correspondence, e.g. letters). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, HU, LV, MT, RO, SI: unbound CZ, EE, LT, PL, SK: unbound, except for (v) where unbound, except as indicated in the horizontal section under (i) and (ii) (PL: excluding written correspondence, e.g. letters) (i) handling of addressed written communications on any kind of physical medium (38), including:  hybrid mail service,  direct mail. (ii) handling of addressed parcels and packages (39); (iii) handling of addressed press products (40); (iv) handling of items referred to in (i) to (iii) above as registered or insured mail; (v) express delivery services (41) for items referred to in (i) to (iii) above; (vi) handling of non-addressed items; (vii) document exchange (42); (viii) other services not elsewhere specified. (2) Telecommunications services Telecommunications services are the transport of electro-magnetic signals  sound, data image and any combinations thereof, excluding broadcasting (43). Therefore, commitments in this schedule do not cover the economic activity consisting of content provision which require telecommunications services for its transport. The provision of that content, transported via a telecommunications service, is subject to the specific commitments undertaken by the Community and its Member States in other relevant sectors. BG: measures applicable to all sectors in communication services: 1. The setting up of public or private telecommunications networks is subject to licensing. All services have to be provided over licensed networks or over leased lines as part of licensed networks. Licences are issued by a Bulgarian authorised body to the applicant personally and cannot be transferred to a third party. Simple resale of telecommunication services is not permitted. 2. The connection to a public network is permitted according to the licence conditions for the public network and depending on technical possibilities. Terminal equipment intended for direct or indirect connection to a public or private telecommunications network can be connected to a network termination point if it is assessed for conformity with essential requirements. 3. Natural and juridical persons exercising statistical activity and setting up information systems are to use concepts, nomenclatures and classifications which are compatible with those established by the National Statistical Institute. Domestic and international Domestic and international services provided using any network technology, on a facilities based or resale basis, for public and non-public use, in the following market segments (these correspond to the following CPC numbers: 7521, 7522, 7523, 7524 (44), 7525, 7526 and 7529 (44), broadcasting is excluded): ALL SECTORS BG: the installation and usage of telecommunication equipment and networks and the provision of telecommunication services require a concession, licence, permission or registration from a Bulgarian authorised body. The number of licences may be limited depending on the availability of scarce resources and for technical reasons (numbering capacity, temporary lack of access points). *BTC LTD  Bulgarian Telecommunications company LTD. RO: licenses and permissions are granted only to entities with Romanian juridical personality established according to Romanian legislation. Only Romanian Signatories have the right to links with International Satellite Organizations. BG: as annexed. RO: as attached. Network operations and services supply require licences or permissions issued by the regulatory authority. Licensing conditions, for all subsectors, may provide for the application of the universal service principles as defined by the regulatory authority. (a) voice telephone services (b) packet-switched data transmission services (c) circuit-switched data transmissions services (d) telex services (e) telegraph services (f) facsimile services (g) leased circuit services (h) electronic mail (i) voice mail (j) online information and database retrieval (k) Electronic Data Interchange (EDI) (l) enhanced/value added facsimile services, incl. Store and forward, store and retrieve (m) code and protocol conversion (1) BG: for facsimile services: only through the use of the international network of BTC Ltd. For leased circuit services: sale and lease of capacity of leased circuits is not allowed. For electronic mail, voice mail, Electronic Data Interchange: unbound PL: for telecommunications services provided using cable television and radio network services: unbound (2) BG: for electronic mail, voice mail, Electronic Data Interchange (EDI): unbound PL: for telecommunications services provided using cable television and radio network services: unbound (3) BG: for facsimile services: only through the use of the international network of BTC Ltd. For Leased circuit services: sale and lease of capacity of leased circuits is not allowed. For electronic mail, voice mail, online information and database retrieval and Electronic Data Interchange (EDI): unbound PL: for telecommunications services provided using cable television and radio network services: the limitation of foreign capital and voting rights is 49 %. SI: foreign participation may not exceed 99 % of the equity. Licence for operation granted is subject to obligations of value-added telecommunication service providers, to use basic telecommunications network. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG: for electronic mail, voice mail, Electronic Data Interchange (EDI): unbound RO: unbound for (ii). (1) (2) (3) BG: for electronic mail, voice mail, Electronic Data Interchange (EDI): unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG: for electronic mail, voice mail, Electronic Data Interchange (EDI): unbound RO: unbound for the category (ii). BE: licensing conditions may address the need to guarantee universal service, including through financing, in a transparent, non-discriminatory and competitively neutral manner and will not be more burdensome than necessary. (n) other services: mobile and personal communications services and systems (1) (2) For paging: unbound, except pan-European paging systems. (3) PL: for public cellular mobile telephone services and networks: none, except that the limitation of foreign capital and voting rights is 49 %. SI: foreign participation may not exceed 99 % of the equity. Licence for operation granted is subject to obligations of value-added telecommunication service providers, to use basic telecommunications network. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). (1) (2) (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). BE: licensing conditions may address the need to guarantee universal service, including through financing, in a transparent, non-discriminatory and competitively neutral manner and will not be more burdensome than necessary. Satellite services (1) (2) (3) All Member States, except BG: unbound BG: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except BG: unbound BG: unbound, except as indicated in the horizontal section. (1) (2) (3) All Member States, except BG: unbound BG: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except BG: unbound BG: unbound, except as indicated in the horizontal section. VSAT services:  for public use  for non-public use (1) (2) (3) All Member States, except BG, RO: unbound BG: none RO: unbound for public use. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except BG, RO: unbound BG: unbound, except as indicated in the horizontal section. RO: unbound, except as indicated in the horizontal section. Unbound for public use. Unbound for business visitors. (1) (2) (3) All Member States, except BG, RO: unbound BG: none RO: unbound for public use. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except BG, RO: unbound BG: unbound, except as indicated in the horizontal section. RO: unbound, except as indicated in the horizontal section. Unbound for public use. Unbound for business visitors. Telecommunications-related services Equipment rental services (CPC 7541) Equipment sales services (CPC 7542) Consulting services (CPC 7544) (1) (2) (3) All Member States, except BG: unbound BG: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except BG: unbound BG: unbound, except as indicated in the horizontal section. (1) (2) (3) All Member States, except BG: unbound BG: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except BG: unbound BG: unbound, except as indicated in the horizontal section. 3. CONSTRUCTION AND RELATED ENGINEERING SERVICES (all Member States, except BG: CPC 511, 512, 513, 514, 515, 516, 517, 518. BG: CPC 512, 5131, 5132, 5135, 514, 5161, 5162, 51641, 51643, 51644, 5165, 517.) (1) For all Member States, except BG, RO, HU, MT: unbound (33) except for 5111 and 5114: none BG, RO, HU, MT: unbound (2) BG: none, except for subsectors other than CPC 517: none, except for the conditions specified in (4) below. HU, MT: unbound RO: unbound for CPC 511, 515, 518 (3) HU, MT: unbound BG: none, except for subsectors other than CPC 517: foreign persons are to provide the services only in partnership with, or as subcontractors of, local service suppliers where the project is of national or regional significance. This does not apply to projects which have been put up for international auction won by foreign service suppliers. Accreditation requirement. The main scope of the foreign persons activity to be the relevant services; experience in the field of construction; projects performed during the last two years; staff and technical capacity; bank references from a first rank foreign bank. Services must be supplied through employees under the conditions specified in (4) below. IT: exclusive rights are granted for construction, maintenance and management of highways and the airport of Rome. (1) For all Member States, except BG, RO, HU, MT: unbound (33) except for CPC 5111 and 5114: none BG, RO, HU, MT: unbound (2) HU, MT: unbound RO: unbound for CPC 511, 515, 518. (3) HU, MT: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG: for subsectors other than CPC 517: access is limited to natural persons upon recognition of their technical qualification and subject to accreditation by a professional chamber in the Republic of Bulgaria. Accreditation is subject to following criteria: recognised technical qualification in Bulgaria; experience in the field of construction; projects performed during the last two years. HU, MT: unbound RO: unbound for (ii). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: HU, MT: unbound RO: unbound for (ii). Unbound, except for BE, DK, ES, FR and NL where: as indicated in the horizontal section under (iii) and subject to the following specific limitations: NL: university degree and professional qualifications and three years professional experience in the sector. BE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. FR: unbound, except for measures concerning the temporary entry of technicians under the following conditions:  the technician is an employee of a legal person within the territory of Chile and is transferred to a commercial presence in FR which has a contract with that legal person,  the work permit is delivered for a period not exceeding six months,  the technician presents a work certificate from the commercial presence in FR and a letter from the legal person within the territory of Chile demonstrating its agreement to the transfer,  compliance with an economic needs test is required,  the commercial presence body must pay a tax to the International Migration Office. Unbound, except for BE, DK, ES, FR and NL where: as indicated in the horizontal section under (iii). Unbound, except for DE, SE and UK where as indicated in the horizontal section under (iii), only for CPC 5111, and subject to the following specific limitations: SE, UK: university degree and professional qualifications and three years' professional experience in the sector. UK: compliance with an economic needs test is required. DE: unbound, except for limited range of services of site investigation work where: university degree and professional qualifications, and three years professional experience in the sector. Unbound, except for DE, SE and UK where as indicated in the horizontal section under (iii), only for CPC 5111. 4. DISTRIBUTION SERVICES (45) A. Commission agents services (all Member States, except BG, RO: CPC 621, 6111, 6113, 6121. BG (46): part of CPC 62113 and 62114, 62115, 62116. RO: CPC 621) (1) FR: unbound for traders and brokers working in market of national interest. BG, MT: unbound (2) MT: unbound (3) MT: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: MT: unbound FR: condition of nationality for activities of traders, commissioners, and brokers working in twenty (20) markets of national interest. RO: unbound for (ii). (1) BG: unbound FR: unbound for traders and brokers working in market of national interest. (2) MT: unbound (3) MT: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: MT: unbound IT: residence requirement. RO: unbound for (ii). B. Wholesale trade services (47) (all Member States excluding PL: CPC 622, 61111, 6113, 6121. PL: CPC 622 excluding 62226, 62228, 62251, 62252) (1) (48) FR: unbound for pharmacies. BG, MT: unbound RO: unbound, except for CPC 622: none (2) MT: unbound RO: unbound, except for CPC 622: none (3) (49) BG: Licensing for specialised wholesaling services. Economic needs test, the main criteria are: the number and the impact on existing stores, population density, geographic spread, impact on traffic conditions. FR: Wholesale pharmacies are authorised according to the needs of the population and within established quotas. PL: Licensing of establishment of companies in the area of wholesale trade in imported consumer goods. MT: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: MT: unbound FR: condition of nationality for wholesale of pharmaceuticals. RO: unbound for (ii). (1) BG, MT: unbound RO: unbound, except for CPC 622: none (2) MT: unbound RO: unbound, except for CPC 622: none (3) BG, MT: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: MT: unbound IT: residence requirement RO: unbound for (ii). C. Retailing services (50) (all Member States, except BG: CPC 631, 632, 61112, 6113, 6121, 613. BG: CPC 61112; part of CPC 6113; part of CPC 6121; CPC 631 excluding 63107 and 63108; CPC 63211; CPC 6322; CPC 6323; CPC 6324; part of CPC 63292, 63297) (1) BG, MT: unbound RO: unbound, except for CPC 631 + 632: none (2) MT: unbound RO: unbound, except for CPC 631 + 632: none (3) (51) (52) BE, DK, FR, IT, PT: economic needs test on department stores applied on a national treatment basis. BG: licensing for specialised retail sales. Economic needs test for the establishment of department stores, the main criteria are: the number and the impact on existing stores, population density, geographic spread, impact on traffic conditions. SE: individual municipalities may apply economic needs test to temporary trade in clothing, shoes and foodstuffs that are not consumed at the point of sale (53) MT: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii), and subject to the following specific limitations: MT: unbound FR: condition of nationality for tobacconists (i.e. buraliste). RO: unbound for (ii). (1) BG, MT: unbound RO: unbound, except for CPC 631 + 632: none (2) MT: unbound RO: unbound, except for CPC 631+ 632: none (3) MT: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: MT: unbound RO: unbound for (ii). D. Franchising (CPC 8929) (1) MT, RO: unbound BG: access is granted to juridical persons only. (2) MT, RO: unbound (3) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: MT, RO: unbound (1) (2) (3) MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: MT, RO: unbound 5. PRIVATELY-FUNDED EDUCATION SERVICES A. Primary education services (all Member States, except EE: CPC 921. EE: compulsory primary education services) (1) FR: condition of nationality. However, third-country nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. BG, CY, FI, MT, RO, SE, SI: unbound (2) CY, FI, MT, RO, SE, SI: unbound (3) CY, FI, MT, RO, SE, SI: unbound BG: access is granted to privately funded primary schools constituted as juridical persons upon authorisation by the Council of Ministers. Compliance with the State educational and health requirements is a condition. Unbound for natural persons and associations. CZ: foreign nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. Condition of ensuring quality and level of education and suitability of school facilities. HU: establishment of schools is subject to licence from the local authorities. SK: foreign nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach subject to complying with qualification and material requirements on establishment of such an institution. (1) CY, FI, MT, RO, SE, SI: unbound (2) CY, FI, MT, RO, SE, SI: unbound (3) CY, FI, MT, RO, SE, SI: unbound CZ: none other than: majority of members of the Board must be of Czech nationality. LT: none, except for permit issued by the Ministry of Education and Science for the State recognised teaching institutions required. SK: none other than: majority of members of the Board have to be of Slovak citizenship. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CY, FI, MT, RO, SE, SI: unbound BG: unbound, except as indicated in the horizontal section and in (3) above. FR: condition of nationality. However, third-country nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, FI, MT, RO, SE, SI: unbound BG: condition of Bulgarian citizenship. Foreign citizens may teach on the conditions of permanent residence, recognition of their education and professional qualification. B. Secondary education services (all Member States, except EE: CPC 922. EE: compulsory and non compulsory secondary education services. LV: excluding CPC 9224) (1) BG, CY, FI, MT, RO, SE: unbound FR: condition of nationality. However, third-country nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. (2) CY, FI, MT, RO, SE: unbound (3) CY, FI, MT, RO, SE: unbound BG: access is granted to privately funded primary schools constituted as juridical persons upon authorisation by the Council of Ministers. Compliance with the State educational and health requirements is a condition. Unbound for natural persons and associations. CZ: foreign nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. Condition of ensuring quality and level of education and suitability of school facilities. HU: establishment of schools is subject to licence from the local authorities. SK: foreign nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach subject to complying with qualification and material requirements on establishment of such an institution. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CY, FI, MT, RO, SE: unbound BG: unbound, except as indicated in the horizontal section and in (3) above. FR: condition of nationality. However, third-country nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. (1) CY, FI, MT, RO, SE: unbound (2) CY, FI, MT, RO, SE: unbound (3) CY, FI, MT, RO, SE: unbound LT: none, except for permit issued by the Ministry of Education and Science for the State recognised teaching institutions required. SI: none other than: majority of the Board must be of Slovenian nationality. SK: none other than: majority of members of the Board have to be of Slovak citizenship. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, FI, MT, RO, SE: unbound BG: condition of Bulgarian citizenship. Foreign citizens may teach on the conditions of permanent residence, recognition of their education and professional qualification. C. Higher education services (all Member States, except CZ and SK: CPC 923. CZ and SK: only CPC 92310) (1) FR: condition of nationality. However, third-country nationals can have authorisation from competent authorities to establish and direct an education institution, and to teach. AT, BG, CY, FI, MT, RO, SE: unbound (2) AT, BG, CY, FI, MT, RO, SE: unbound (3) ES, IT: needs test for opening of private universities authorised to issue recognised diplomas or degrees. AT, BG, CY, FI, MT, RO, SE: unbound EL: unbound for education institutions granting recognised State diplomas. CZ: foreign nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. Condition of ensuring quality and level of education and suitability of school facilities. HU: establishment of schools is subject to licence from the central authorities. SK: foreign nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach subject to complying with qualification and material requirements on establishment of such an institution. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: AT, BG, CY, FI, MT, RO, SE: unbound FR: condition of nationality. However, third-country nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. (1) AT, BG, CY, FI, MT, RO, SE: unbound (2) AT, BG, CY, FI, MT, RO, SE: unbound (3) AT, BG, CY, FI, MT, RO, SE: unbound SI: none other than: majority of the Board must be of Slovenian nationality. SK: none other than: majority of members of the Board have to be of Slovak citizenship. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, FI, MT, RO, SE: unbound Unbound, except for BE, DE, DK, ES, FR and LU concerning the temporary entry of professors where: as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. FR:  the professors have obtained an employment contract from a university or other higher education institution,  the work permit is delivered for a period not exceeding nine months renewable for the duration of the contract,  compliance with an economic needs test is required unless those professors are designated directly by the Minister in charge of higher education,  the recruiting institution must pay a tax to the International Migration Office. Unbound, except for BE, DE, DK, ES, FR and LU as indicated in the horizontal section under (iii). For HU only: personalities of internationally recognised reputation who have been invited by higher education institutions for the duration of the invitation. D. Adult education services (CPC 924; for AT CPC 9240 except education services for adults by means of radio or television broadcasting. For EE: it also covers other adult education services not provided by the State) (1) (2) CY, FI, MT, RO, SE: unbound (3) CZ: foreign nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach. Condition of ensuring quality and level of education and suitability of school facilities. HU: establishment of schools is subject to licence from the local (or in case of high-schools from the central) authorities. SK: foreign nationals may obtain authorisation from competent authorities to establish and direct an education institution, and to teach subject to complying with qualification and material requirements on establishment of such an institution. CY, FI, MT, RO, SE: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, FI, MT, RO, SE: unbound (1) (2) CY, FI, MT, RO, SE: unbound (3) CY, FI, MT, RO, SE: unbound CZ: none other than: majority of members of the Board must be of Czech nationality. SK: none other than: majority of members of the Board have to be of Slovak citizenship. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, FI, MT, RO, SE: unbound Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the above conditions following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). 6. ENVIRONMENTAL SERVICES (54), (55) BG: the commitments do not include environmental services supplied in the exercise of governmental authority (56) SE: the offer does not include public works functions whether owned and operated by municipalities, State or federal governments or contracted out by these governments A. Water for human use and waste water management Water collection, purification and distribution services through mains, except steam and hot water. (1) Unbound (33). (2) None, except BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SI, SK: unbound (3) None, except AT, BG, DE, UK, CY, CZ, EE, HU, LV, LT, MT, PL, SI, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SI, SK: unbound (1) Unbound (33). (2) None, except BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SI, SK: unbound (3) None, except AT, BG, DE, UK, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SI, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, CZ, EE, HU, LV, LT, MT, PL, RO, SI, SK: unbound Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). Waste water services (all Member States, except BG: CPC 9401, part of 18000. BG: CPC 9401) (1) All Member States, except EE, LT, LV: unbound EE, LT, LV: none (2) (3) HU, RO: unbound. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: HU, RO: unbound (1) All Member States, except EE, LT, LV: unbound EE, LT, LV: none (2) (3) HU, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: HU, RO: unbound Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). B. Solid/hazardous waste management (CPC 9402, 940(3) (1) All Member States, except EE, HU: unbound EE, HU: none (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound (1) All Member States, except EE, HU: unbound EE, HU: none (2) (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years' professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). C. Protection of ambient air and climate (all Member States, except BG: CPC 9404. BG: monitoring services of exhaust gases (part of CPC 9404) (1) All Member States, except EE, LT, PL, RO: unbound EE, LT, PL, RO: none (2) None (3) SE: government-owned monopoly for control services of exhaust gas from cars and trucks. Such services must be offered on a non-profit basis. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). (1) All Member States, except EE, LT, PL, RO: unbound EE, LT, PL, RO: none (2) None (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years' professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). D. Remediation and clean up of soil and waters (part of CPC 94060) (1) All Member States, except EE, RO: unbound EE, RO: none (2) (3) BG, HU: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, HU: unbound RO: unbound for (ii). (1) All Member States, except EE, RO: unbound EE, RO: none (2) (3) BG, HU: unbound. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, HU: unbound RO: unbound for (ii). Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). E. Noise and vibration abatement (all Member States, except BG: CPC 9405. BG: noise pollution monitoring services of exhaust gases (part of CPC 9405)) (1) All Member States, except EE, LT, PL, RO: unbound EE, LT, PL, RO: none (2) (3) None, except for CY, CZ, HU, SK, SI, UK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: HU: unbound RO: unbound for (ii). (1) All Member States, except EE, LT, PL, RO: unbound EE, LT, PL, RO: none (2) (3) None, except for CY, CZ, HU, SK, SI, UK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: HU: unbound RO: unbound for (ii). Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). F. All Member States, except BG: protection of biodiversity and landscape nature and landscape protection services (CPC 9406) (1) All Member States, except EE, RO: unbound EE, RO: none (2) (3) HU: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: HU: unbound RO: unbound for (ii). (1) All Member States, except EE, RO: unbound EE, RO: none (2) (3) HU: unbound. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: HU: unbound RO: unbound for (ii). Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years' professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). G. Other environmental and ancillary services (part of CPC 94090) (1) All Member States, except EE, PL, RO: unbound EE, PL, RO: none (2) (3) BG, HU: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, HU: unbound RO: unbound for (ii). (1) All Member States, except EE, PL, RO: unbound EE, PL, RO: none (2) (3) BG, HU: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, HU: unbound RO: unbound for (ii). Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). 7. HEALTH SERVICES AND SOCIAL SERVICES A. Hospital services (all Member States, except LV, PL and SI: CPC 9311. LV, PL and SI: only Private hospital and sanatorium services  CPC 9311) (1) All Member States, except HU: unbound HU: none (2) BG, CZ, MT, FI, RO, SE, SK: unbound (3) AT, BE, ES, FR, IT, LU, LT, NL, PT, SI: economic needs test applied on a national treatment basis (57). PL: the head of the health facility, or his deputy, should meet qualifications of medical doctor. All the limitations pertaining to medical, and dental services, as well as services of midwives and nurses, are applicable. LV: the head of the health facility, or his deputy, should be qualified as a medical doctor. All the limitations pertaining to medical, and dental services, as well as services of midwives and nurses, are applicable. Private hospital services need authorisation by local health authorities. The number of beds and use of heavy medical equipment is based on the needs of population, age scale and death rate. BG, CZ, MT, FI, RO, SE, SK: unbound SI: entry into public health network is subject to concession from Institute for Health Insurance of the Republic of Slovenia. (1) All Member States, except HU: unbound HU: none (2) BG, CZ, MT, FI, RO, SE, SK: unbound (3) BG, CZ, MT, FI, RO, SE, SK: unbound EE: none, except professionals trained outside Estonia are required to present a certificate of auxiliary training courses of Tartu University. This requirement also applies to Estonian nationals trained abroad. LT: none, except foreign private establishment and their consumers may not be entitled to receive financial support from public resources, including usage of public medical insurance funds. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG, CZ, MT, FI, RO, SE, SK: unbound LV: the head of the health facility, or his deputy, should be qualified as a medical doctor. All the limitations pertaining to medical, and dental services, as well as services of midwives and nurses, are applicable. PL: the head of the health facility, or his deputy, should meet qualifications of medical doctor. All the limitations pertaining to medical, and dental services, as well as services of midwives and nurses, are applicable (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CZ, MT, FI, RO, SE, SK: unbound B. Other human health services (CPC 9319. EE: CPC 9319 other than 93191) (1) All Member States, except HU: unbound HU: none (2) (3) Unbound, except for AT, EE, HU, SI: none (4) Unbound, except AT, EE, HU, SI: unbound, except as indicated in the horizontal section under (i) and (ii). (1) All Member States, except HU: unbound HU: none (2) (3) Unbound, except for AT, EE, HU, SI: none (4) Unbound, except AT, EE, HU, SI: unbound, except as indicated in the horizontal section under (i) and (ii). C. Social services, convalescent and rest houses, old peoples homes BG: only privately funded social services (part of CPC 933) (1) Unbound (2) CZ, HU, FI, MT, PL, RO, SI, SK, SE: unbound (3) CZ, HU, FI, MT, PL, RO, SI, SK, SE: unbound FR: provision of services is permitted by the competent authorities according to local needs. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CZ, HU, FI, MT, PL, RO, SI, SK, SE: unbound (1) Unbound (2) CZ, HU, FI, MT, PL, RO, SI, SK, SE: unbound (3) CZ, HU, FI, MT, PL, RO, SI, SK, SE: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CZ, HU, FI, MT, PL, RO, SI, SK, SE: unbound D. Other (health-related services) (1) (2) (3) All Member States, except HU: unbound HU: none. (4) All Member States: unbound, except for HU: unbound, except as indicated in the horizontal section under (i) and (ii). (1) (2) (3) All Member States, except HU: unbound HU: none (4) All Member States: unbound, except for HU: unbound, except as indicated in the horizontal section under (i) and (ii). 8. TOURISM AND TRAVEL RELATED SERVICES A. Hotels, restaurants and catering (all Member States, except BG, PL: (CPC 641, 642, 643 (excluding catering in transport services sector) BG: except for alcoholic beverages serving services for consumption on the premises: CPC 641, part of 642, part of 643. PL: CPC 641, 642) (1) All Member States, except BG, RO: unbound, except for catering: none BG, RO: unbound (33). (2) None (3) BG: the suppliers are to be established as companies incorporated in the Republic of Bulgaria with no foreign equity participation ceiling. Tourist service licence issued by the State Agency on Tourism. The number of foreign managers is not to exceed the number of the managers who are Bulgarian citizens, in cases where the public (State and/or municipal) share in the equity capital of a Bulgarian company exceeds 50 per cent. The provision of tourist guide services is to be effected through authorised foreign persons. IT: local economic needs test on opening of new bars, cafÃ ©s and restaurants. (1) All Member States, except BG, RO: unbound, except for catering: none BG, RO: unbound (33). (2) None (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG: unbound, except as indicated in the horizontal section, but taking into account the limitations on market access in (3) herein. RO: unbound for (ii). B. Travel agencies and tour operators services (including tour managers) (CPC 7471) (1) BG: tourist service licence issued by the State Agency on Tourism is required. HU: unbound PL: commercial presence required. (2) None (3) BG: the suppliers are to be established as companies incorporated in the Republic of Bulgaria with no foreign equity participation ceiling. Tourist service licence issued by the State Agency on Tourism. The number of foreign managers is not to exceed the number of the managers who are Bulgarian citizens, in cases where the public (State and/or municipal) share in the equity capital of a Bulgarian company exceeds 50 per cent. The provision of tourist guide services is to be effected through authorised foreign persons. PT: requirement of constitution of a commercial company having its corporate base in Portugal. IT: economic needs test. FI: permission from the National Consumer Administration is required. CZ: economic needs test based on population criterion. (1) BG: none, except as specified in the Market access column. PL: commercial presence required. (2) None (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG: unbound, except as indicated in the horizontal section and in (3) above. RO: unbound for (ii). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG: unbound, except as indicated in the horizontal section, but taking into account the limitations on market access in (3) herein. RO: unbound for (ii). Unbound, except for AT, BE, DE, DK, ES, IT, FI, IE, SE where: as indicated in the horizontal section under (iii): AT, FI, IT, IE, SE: unbound, except for tour managers (persons whose function is to accompany a tour group of a minimum of 10 persons, without acting as guides in specific locations) where for AT, IT, IE, SE: professional certificate and three years professional experience. BE, DE, DK, ES: university degree or equivalent technical qualification and three years professional experience. IT: compliance with an economic needs test is required. Unbound, except for AT, BE, DE, DK, ES, IT, FI, IE, SE where: as indicated in the horizontal section under (iii). C. Tourist guides services (CPC 7472) (1) BG, CY, HU, IT, LT, MT, PT, PL, SI: unbound (2) BG, CY, HU, LT, MT, PL, SI: unbound (3) BG, CY, HU, LT, MT, PL, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: ES, IT: the right to exercise the profession is reserved for the local organisations of tourist guides. EL, ES, IT, PT: access to the activity is subject to condition of nationality. RO: unbound for (ii) BG, CY, HU, LT, MT, PL, SI: unbound (1) BG, CY, HU, LT, MT, PL, SI: unbound (2) BG, CY, HU, LT, MT, PL, SI: unbound (3) BG, CY, HU, LT, MT, PL, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii) BG, CY, HU, LT, MT, PL, SI: unbound Unbound, except for BE, DE, DK, SE as indicated in the horizontal section under (iii) and subject to the above conditions and the following specific limitations: BE, DE, DK: university degree or equivalent technical qualification demonstrating knowledge and three years' professional experience in the sector. SE: professional certificate, relevant qualifications and three years professional experience. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, SE as indicated in the horizontal section under (iii). 9. RECREATIONAL, CULTURAL AND SPORTING SERVICES (OTHER THAN AUDIOVISUAL SERVICES) A. Entertainment services (all Member States, except BG: (including theatre, live bands and circus services) (CPC 9619) BG: CPC 96191, 96192, 96193 (1) Unbound (2) CY, CZ, EE, FI, LT, LV, PL, RO, SI, SK: unbound (3) CY, CZ, EE, FI, LV, PL, RO, SI, SK: unbound LT: none, except prohibition to establish and maintain gambling houses, to organise gambling games (58). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: CY, CZ, EE, FI, LT, LV, PL, RO, SI, SK: unbound IT: economic needs test. (1) All Member States, except HU: unbound HU: none (2) CY, CZ, EE, FI, LT, LV, PL, RO, SI, SK: unbound (3) CY, CZ, FI, LV, PL, RO, SI, SK: unbound FR, IT: unbound for subsidies and any other forms of direct and indirect support. SE: targeted financial support to specific local, regional or national activities. LT: none, except: (a) as indicated under market access (also exception indicated in Part I regarding prohibition of foreign investments to lotteries); and (b) unbound for subsidies as regards cinema operation theatre (CPC 96199**). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, EE, FI, LT, LV, PL, RO, SI, SK: unbound Unbound, except for AT, BE, DE, DK, ES and FR concerning the temporary entry of artists where as indicated under the horizontal section under (iii) and subject to the following specific limitations: BE, DE, DK: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. AT, ES: access is limited to persons whose main professional activity is in the field of fine arts, deriving the major part of their income from that activity. Such persons shall not exercise any other commercial activity in Austria. FR:  the artists have obtained an employment contract from an authorised entertainment enterprise,  the work permit is delivered for a period not exceeding nine months renewable for a duration of three months,  compliance with an economic needs test is required,  the entertainment enterprise must pay a tax to the International Migration Office. Unbound, except for AT, BE, DE, DK, ES and FR concerning the temporary entry of artist where as indicated under the horizontal section under (iii). B. News and press agency services (CPC 962) (1) BG, RO: unbound (1) BG, RO: unbound (2) BG, RO: unbound (3) FR: condition of nationality for administrators of Agence France Press. (other restrictions lifted if reciprocity granted) IT: special anti-concentration rules operate in the daily press and broadcasting sectors, specific limits are fixed to multimedia ownership. Foreign companies may not control publishing or broadcasting companies: foreign equity participation limited to 49 per cent. BG, HU, RO: unbound PT: news companies, incorporated in Portugal in legal form of Sociedade AnÃ ³nima, must have the social capital in the form of nominal stock. SK: foreign suppliers of news and press agency services must be accredited at the Ministry of Foreign Affairs of the Slovak Republic. The official press agency of the Slovak Republic (TASR) is subject of State financing. (4) Unbound, except as indicated in the horizontal section under (i) and (ii). (2) BG, RO: unbound (3) BG, HU, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, RO: unbound Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii) and subject to the above conditions following specific limitations: BE, DE, DK, ES: university degree or equivalent technical qualification demonstrating knowledge, and three years professional experience in the sector. BE: economic needs test is required if the gross annual salary of the natural person is below the threshold of EUR 30 000. Unbound, except for BE, DE, DK, ES as indicated in the horizontal section under (iii). C. Libraries, archives, museums and other cultural services (CPC 963) (1) Unbound, except in AT: none (2) Unbound, except in AT, EE: none (3) Unbound, except in AT, LT: AT: none LT: licenses for researching, reservation and restoration of the immovable cultural values, for preparation of the conditions, programmes and projects of such works, for preservation and restoration of movable cultural values are necessary. (4) Unbound, except in AT, EE: unbound, except as indicated in the horizontal section under (i) and (ii). (1) Unbound, except in AT: none (2) Unbound, except in AT, EE: none (3) Unbound, except in AT, LT: AT: none LT: none, except under market access. (4) Unbound, except in AT, EE, LT: unbound, except as indicated in the horizontal section under (i) and (ii). D. Sporting and other recreational services other than gambling and betting services (CPC 9641, 96491. AT: ski school services and mountain guide services are not covered) (1) BG, MT, RO: unbound (2) BG, MT, RO: unbound (3) BT, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG, MT, RO: unbound IT: economic needs test. (1) BG, MT, RO: unbound (2) BG, MT, RO: unbound (3) BG, MT, RO: unbound SE: targeted financial support to specific local, regional or national activities. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound 10. TRANSPORT SERVICES (59) A. Maritime transport services (see additional definitions after the transport section) International transport (freight and passengers) CPC 7211 and 7212 less cabotage transport (1) (a) liner shipping: none, except BG, RO: unbound (b) bulk, tramp, and other international shipping, including passenger transportation; none, except BG, RO: unbound (1) (a) mode 1 (a) liner trade: none, other than the exceptional case where a Member States would have to enforce EC Regulation 954/79, Article 2, par. 2. for all member states, except: BG, RO: unbound (b) BG, RO: unbound See footnote (60) (2) BG, RO: unbound (3) (a) establishment of registered company for the purpose of operating a fleet under the national flag of the State of establishment: unbound for all member states, except LV and MT: none (b) other forms of commercial presence for the supply of international maritime transport services (as defined below under Definitions concerning maritime transport): none, except BG, RO: unbound (4) (a) ships crews: unbound (b) key personnel employed in relation to a commercial presence as defined under mode 3b) above: unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, RO: unbound (2) BG, RO: unbound (3) (a) unbound for all Member States, except LV and MT: none (b) BG, RO: unbound (4) (a) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, RO: unbound (b) Unbound, except as indicated in the horizontal section under (i) and (ii)) and subject to the following limitations: BG, RO: unbound Maritime auxiliary services Maritime cargo handling services (1) Unbound (33) (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound (1) Unbound (33) (2) (3) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound Storage and warehousing services CPC 742 (as amended) (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound Customs clearance services (62) (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound Container station and depot services (63) (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound Maritime agency services (64) (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound (Maritime) freight forwarding services (65) (1) Unbound (33). (2) (3) (61) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound (1) Unbound (33). (2) (3) BG, MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, MT, RO: unbound (d) maintenance and repair of vessels, except for EE, LV and SI. EE and LV: CPC 8868. SI: CPC 8868** (1) All Member States, except EE, HU and LV: unbound EE, HU and LV: none (2) All Member States, except EE, HU, LV and SI: unbound EE, HU, LV and SI: none (3) All Member States, except EE, HU, LV and SI: unbound EE, HU, LV and SI: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except EE, HU, LV and SI: unbound EE, HU, LV and SI: unbound, except as indicated in the horizontal section. (1) All Member States, except EE, HU and LV: unbound EE, HU and LV: none (2) All Member States, except EE, HU, LV and SI: unbound EE, HU, LV and SI: none (3) All Member States, except EE, HU, LV and SI: unbound EE, HU, LV and SI: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except EE, HU, LV and SI: unbound EE, HU and SI: unbound, except as indicated in the horizontal section. LV: none B. Internal waterways transport (b) freight transportation (c) rental of vessels with crew (f) supporting services for internal waterway transport (1) (3) None, other than measures based upon existing or future agreements on access to inland waterways (incl. agreements following the Rhine-Main-Danube link), which reserve some traffic rights for operators based in the countries concerned and meeting nationality criteria regarding ownership. Regulations implementing the Mannheim Convention on Rhine Shipping. AT: according to the Austrian Inland Waterways Shipping Act the setting up of a shipping company by natural persons requires EEA (European Economic Area) citizenship. In the case of establishment as legal person, the majority of managing directors, the managing board and the supervisory board must be EEA citizens. In addition the majority of the business shares must be held by EEA citizens. BG, CY, CZ, EE, HU, LT, MT, PL, RO, SE, SI, SK: unbound (1) (3) None, other than measures based upon existing or future agreements on access to inland waterways (incl. agreements following the Rhine-Main-Danube link), which reserve some traffic rights for operators based in the countries concerned and meeting nationality criteria regarding ownership. Regulations implementing the Mannheim Convention on Rhine Shipping. BG, CY, CZ, EE, HU, LT, MT, PL, RO, SE, SI, SK: unbound (2) None, except BG, CY, EE, HU, LT, MT, PL, RO, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, EE, HU, LT, MT, PL, RO, SI: unbound See footnote (66) (d) maintenance and repair of vessels (2) None, except BG, CY, EE, HU, LT, MT, PL, RO, SI: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, EE, HU, LT, MT, PL, RO, SI: unbound (1) All Member States, except HU: unbound HU: none (2) None, except CY, EE, LT, MT, PL, SI: unbound (3) None, except CZ, CY, EE, LT, MT, PL, SI, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CY, EE, LT, MT, PL, RO, SI: unbound (1) All Member States, except HU: unbound HU: none (2) None, except BG, EE, LT, MT, PL, RO, SI: unbound (3) None, except BG, CZ, EE, LT, MT, PL, RO, SI, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: BG, CZ, EE, LT, MT, PL, RO, SI: unbound C. Air transport services (c) rental of aircraft with crew (CPC 734) (1) (2) All Member States, except PL: unbound PL: none, except that aircraft used by Community air carriers have to be registered in the Member State licensing the air carrier or elsewhere in the Community. Waivers can be granted for short term lease contracts or under exceptional circumstances. (3) All Member States, except PL: unbound PL: none, except that aircraft used by Community carriers have to be registered in the aircraft register of that Member State, the aircraft must be owned either by natural persons meeting specific nationality criteria or by juridical persons meeting specific regarding ownership of capital and control (including nationality of directors). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: all Member States, except PL: unbound PL: unbound, except for horizontal measures. (1) (2) (3) All Member States, except PL: unbound PL: none. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All member states, except PL: unbound PL: none (d) maintenance and repair of aircraft and parts thereof (1) All Member States, except EE, HU, LV, PL: unbound EE, HU, LV, PL: none (2) None (3) CZ: corporate seat required in the Czech Republic. SK: corporate seat is required in the Slovak Republic. RO: an authorisation from the Romanian Aeronautical Authority is required. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). (1) All Member States, except EE, HU, LV, PL: unbound EE, HU, LV, PL: none (2) None (3) CZ: corporate seat required in the Czech Republic. SK: corporate seat is required in the Slovak Republic. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). Sales and marketing (1) None (2) None (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). (1) All Member States, except BG, RO: for distribution through CRS of air transport services provided by CRS parent carrier: unbound BG, RO: none (2) None (3) All Member States, except BG, RO: for distribution through CRS of air transport services provided by CRS parent carrier: unbound BG: none RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). Computer reservations system (1) None (2) None (3) None (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). (1) All Member States, except BG, RO: for obligations of parent or participating carriers in respect of a CRS controlled by an air carrier of one or more third countries: unbound BG, RO: none (2) None (3) All Member States, except BG, RO: for obligations of parent or participating carriers in respect of a CRS controlled by an air carrier of one or more third countries: unbound BG, RO: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). E. Rail transport services (a) passenger transportation (1) All Member States: unbound (2) All Member States, except HU: unbound HU: none (3) All Member States, except HU: unbound HU: Services may be provided through a Contract of Concession granted by the State or the local authority. (1) (2) (3) All Member States, except HU: unbound HU: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: all Member States, except HU: unbound HU: unbound, except as indicated in horizontal section. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except HU: unbound HU: unbound, except as indicated in horizontal section. b) freight transportation (1) All Member States: unbound (2) All Member States, except HU: unbound HU: none (3) All Member States, except HU: unbound HU: Services may be provided through a Contract of Concession granted by the State or the local authority. (1) (2) (3) All Member States, except HU: unbound HU: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except HU: unbound HU: unbound, except as indicated in horizontal section. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except HU: unbound HU: unbound, except as indicated in horizontal section. (d) maintenance and repair of rail transport equipment (CPC 8868) (1) All Member States, except EE, HU: unbound EE, HU: none (2) RO: unbound (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). (1) All Member States, except EE, HU: unbound EE, HU: none (2) RO: unbound (3) RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: RO: unbound for (ii). F. Road transport services (a) passenger transportation (all Member States, except FI, LV, LT, RO: CPC 71213 and 7122.FI: CPC 71222 and 71223. LV: CPC 71213, 71222, 71223. LT: CPC 7121, 7122). For LV, LT: cabotage excluded. (1) Unbound (2) None, except CY, CZ, EE, HU, MT, PL, SI, SK: unbound (3) For transport within a Member State (cabotage), by a carrier established outside that Member State: unbound, except for rental of non-scheduled services of buses with operator (71223) (24) where no limitation will apply as from 1996. AT, HU, PL, MT, SK: unbound SE: Authorisation required for commercial land transport service operations. Authorisation is based on the applicant's financial situation, experience and capability to supply the services. Limitations on the use of leased vehicles for such operations.  For 7122: ES: economic needs test. (1) Unbound (2) None, except BG, CY, CZ, EE, HU, MT, PL, SI, SK: unbound (3) Unbound for transport within a Member State (cabotage), by a carrier established outside that Member State. AT, BG, HU, MT, PL, SK: unbound LV, SE: requirement on established entities to use vehicles with national registration.  For 71221 (taxi services): All Member States, except in SE: economic needs test (67), plus DK: access for natural persons only, and local establishment requirement. IT: access for natural persons only. For 71222 (limousine services): DK: access for natural persons only, and local establishment requirement. FI: authorisation required, not extended to foreign registered vehicles. IT: access for natural persons only, and economic needs test. LV: Authorisation required (licence), not extended to foreign registered vehicles. PT: economic needs test.  For 71213 (Intercity bussing services) (68): IT, ES, IE: economic needs test. FR: unbound FI: authorisation required, not extended to foreign registered vehicles. DK: economic needs test. LV: authorisation required (licence and special permit), not extended to foreign registered vehicles. PT: access through incorporation only.  For 71223: LV: authorisation required (licence), not extended to foreign registered vehicles. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: AT, BG, CY, CZ, EE, HU, MT, PL, SI, SK: unbound PT: nationality requirement for specialist personnel. RO: unbound for (ii). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: AT, BG, CY, CZ, EE, HU, MT, LV PL, SI, SK: unbound DK: residence requirement for managers. RO: unbound for (ii). (b) freight transportation (CPC 7123) (1) Unbound (2) None, except BG, CY, CZ, EE, HU, MT, PL, SI, SK: unbound (3) For transport within a Member State by a carrier established in another Member State: unbound AT, BG, CY, CZ, ES, EE, HU, MT, PL, SI, SK: unbound IT: for transport within the country, licensing subject to an economic needs test. FI: authorisation required, not extended to foreign registered vehicles. SE: authorisation required for commercial land transport service operations. Authorisation is based on the applicant's financial situation, experience and capability to supply the services. Limitations on the use of leased vehicles for such operations. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, CZ, EE, HU, MT, PL, SI and SK: unbound RO: unbound for (ii). (1) Unbound (2) BG, HU, MT, PL, SK: unbound (3) Unbound for transport within a Member State by a carrier established in another Member State. AT, BG, ES, HU, PL, MT, SK: unbound SE: requirement on established utilities to use vehicles with national registration. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, CZ, EE, HU, LV, MT, PL, SI, SK: unbound RO: unbound for (ii). (d) maintenance and repair of road transport equipment (all Member States, except BG, CZ, EE, FI, HU, SI and SK: CPC 6112. BG: 6112, part of 8867 CZ, EE, HU and SK: 6112 + 8867. FI: 6112 and parts of 88. SI: part of CPC6112 (61)) (1) Unbound (33). (2) MT, RO: unbound (3) SE: operators allowed to establish and maintain their own terminal infrastructure facilities, subject to space and capacity constraints. MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: MT, RO: unbound (1) Unbound (33). (2) MT, RO: unbound (3) MT, RO: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: MT, RO: unbound (e) supporting services for road transport equipment (for LV only: CPC 7441, CPC 7449) (1) All Member States: unbound (2) All Member States, except LV: unbound LV: none (3) All Member States, except LV: unbound LV: authorisation required (agreement with bus station, license). (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except LV: unbound LV: unbound, except as indicated in the horizontal section. (1) All Member States: unbound (2) All Member States, except LV: unbound LV: none (3) All Member States, except LV: unbound LV: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except LV: unbound LV: none LV: for CSS-EJP only: none G. Pipeline transport LT: CPC 713 (1) All Member States: unbound (2) All Member States, except HU, LT: unbound HU, LT: none (3) All Member States, except HU, LT: unbound. HU: services may be provided through a Contract of Concession granted by the State or the local authority LT: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except HU, LT: unbound. HU, LT: unbound, except as indicated in the horizontal section. (1) All Member States, except HU: unbound HU: none (2) All Member States: unbound HU, LT: none (3) All Member States, except HU, LT: unbound HU, LT: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except HU, LT: unbound HU, LT: unbound, except as indicated in the horizontal section. H. Services auxiliary to all modes of transport (a) cargo-handling services (EE, LV and LT: CPC741) (1) All Member States, except EE, LV and LT: unbound (33). EE, LV and LT: none (2) All Member States, except EE, LV and LT: unbound EE, LV and LT: none (3) All Member States, except EE, LV and LT: unbound. EE, LV and LT: none, except in airports where categories of activities committed depend of size of airport, the number of providers in each airport can be limited due to available space constraints and to not less than two suppliers for other reasons, and non-discriminatory pre-approval procedures may apply. (1) All Member States, except EE, LV: unbound (33). EE, LV: none (2) All Member States, except EE, LV and LT: unbound EE, LV and LT: none (3) All Member States, except EE, LV and LT: unbound EE, LV and LT: none (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except EE, LV and LT: unbound EE, LV and LT: unbound, except as indicated in the horizontal section. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: All Member States, except EE, LV and LT: unbound EE and LT: unbound, except as indicated in the horizontal section. LV: none (b) storage and warehouse services (all Member States, except BG: CPC 742 (other than in ports). BG: only for storage and warehouse services auxiliary to road transport (part of CPC 742)) (1) Unbound (33). (2) (3) CY, CZ, MT, LT, PL, RO, SK and SE: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, MT, LT, PL, SK: unbound (1) Unbound (33). (2) (3) CY, CZ, MT, LT, PL, RO, SK and SE: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, MT, LT, PL, SK: unbound (c) freight transport agency/freight forwarding services (CPC 748) (1) (2) CY, CZ, HU, MT, PL, RO, SK and SE: unbound BG: commercial presence required. (3) CY, CZ, HU, MT, PL, SK and SE: unbound BG: foreign persons can supply services only through participation in Bulgarian companies with 49 per cent limitation on equity participation and through branches. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, HU, MT, PL, RO, SK: unbound (1) CY, CZ, HU, MT, PL, RO, SK and SE: unbound SI: none other than customs clearance is subject to limitation to juridical person established in the Republic of Slovenia. (2) CY, CZ, HU, MT, PL, RO, SK and SE: unbound (3) CY, CZ, HU, MT, PL, RO, SK and SE: unbound SI: none other than customs clearance is subject to limitation to juridical person established in the Republic of Slovenia. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, HU, MT, PL, RO, SK: unbound Pre-shipment inspection (CPC 749 (24) except for BG: other supporting and auxiliary transport services, excluding local pack-up and delivery, part of CPC 749 and FI: CPC 7490 only) (1) (2) CY, CZ, HU, MT, PL, RO, SE, SK: unbound BG: commercial presence required. (3) CY, CZ, HU, MT, PL, RO, SE, SK: unbound BG: foreign persons can supply services only through participation in Bulgarian companies with 49 per cent limitation on equity participation and through branches. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, HU, MT, PL, RO, SK: unbound (1) (2) (3) CY, CZ, HU, MT, PL, RO, SE, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: CY, CZ, HU, MT, PL, RO, SK: unbound I. Other transport services (provision of combined transport service) (1) Unbound, except for FI: none (2) BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SI, SK: unbound (3) None, without prejudice to the limitations affecting any given mode of transport, except in AT, BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SI, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SI, SK: unbound (1) Unbound, except for FI: none (2) BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SI, SK: unbound (3) None, without prejudice to the limitations affecting any given mode of transport, except in AT, BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SI, SK: unbound (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following limitations: AT, BG, CY, CZ, EE, HU, LT, LV, MT, PL, RO, SE, SI, SK: unbound Definitions Concerning Maritime Transport 1. Without prejudice to the scope of activities which may be considered as cabotage under the relevant national legislation, this schedule does not include maritime cabotage services, which are assumed to cover transportation of passengers or goods between a port located in a Member State and another port located in the same Member State and traffic originating and terminating in the same port located in a Member State provided that this traffic remains within this Member States territorial waters. 2. Other forms of commercial presence for the supply of international maritime transport services means the ability of international maritime transport service suppliers of the other Party to undertake locally all activities which are necessary for the supply to their customers of a partially or fully integrated transport service within which the maritime transport constitutes a substantial element. (This commitment shall not, however, be construed as limiting in any manner the commitments undertaken under the cross-border mode of delivery). These activities include, but are not limited to: (a) marketing and sales of maritime transport and related services through direct contact with customers, from quotation to invoicing, these services being those operated or offered by the service supplier itself or by service suppliers with which the service seller has established standing business arrangements; (b) the acquisition, on their own account or on behalf or their customers (and the resale to their customers) of any transport and related services, including inward transport services by any mode, particularly inland waterways, road and rail, necessary for the supply of the integrated services; (c) the preparation of documentation concerning transport documents, customs documents, or other documents related to the origin and character of the goods transported; (d) the provision of business information by any means, including computerised information systems and electronic data interchange (subject to the provisions of this Agreement); (e) the setting up of any business arrangements (including participation in the stock of a company) and the appointment of personnel recruited locally (or, in the case of foreign personnel, subject to the horizontal commitment on movement of personnel) with any locally established shipping agency; (f) acting on behalf of the companies, organising the call of the ship or taking over cargoes when required. 3. Multimodal transport operators means the person on whose behalf the bill of lading/multimodal transport document, or any other document evidencing a contract of multimodal carriage of goods, is issued and who is responsible for the carriage of goods pursuant to the contract of carriage. (1) In the case of Austria, Finland and Sweden no horizontal reservation has been taken for services considered as public utilities. (2) Explanatory note: public utilities exist in sectors such as related scientific and technical consulting services, R&D services on social sciences and humanities, technical testing and analysis services, environmental services, health services, transport services and services auxiliary to all modes of transport. Exclusive rights on such services are often granted to private operators, for instance operators with concessions from public authorities, subject to specific service obligations. Given that public utilities often also exist at the sub-central level, detailed and exhaustive sector-specific scheduling is not practical. (3) Exceptions from these requirements may be granted, if it can be proved that residency is not necessary. (4) SI: according to the Law on Commercial Companies, a branch established in the Republic of Slovenia is not considered a juridical person, but as regards their operation, their treatment is equal to a subsidiary. (5) Commercial, industrial or artisanal activities relate to sectors such as: other business services, construction, distribution and tourism services. It does not relate to telecommunications and financial services. (6) CZ: a non-discriminatory system of foreign exchange control is applied consisting of: (a) limitation on acquisition of foreign exchange by resident nationals for personal purposes; (b) foreign exchange authorisation in case of Czech residents for acceptance of financial credits from foreign subjects, direct capital investment abroad, acquisition of real estate abroad and purchases of foreign securities. (7) PL: there is a non-discriminatory system of foreign exchange controls relating to limitations in foreign exchange turnover and to the system of foreign exchange permits (general and individual) among others limitations of capital flows and currency payments. The following foreign exchange transactions require authorisation:  transfer of foreign exchange out of the country,  transfer of Polish currency into the country,  ownership transfer of the right to monetary assets between domestic and foreign persons,  granting and drawing of loans and credits by domestic persons in foreign exchange transactions,  fixing or executing payments in foreign currencies within Poland for acquired goods, real estate, property rights, services or labour,  opening and possessing of a banking account in a bank situated abroad,  acquiring and holding foreign securities and acquiring real estate abroad,  undertaking other obligations abroad of similar effect. (8) SK: entries being listed for transparency reasons. (9) BG: there is a non-discriminatory system of foreign exchange controls over transfers and payments related to current transactions: (i) limitations on exports and imports of national or foreign currency in cash; (ii) limitations on acquisition of foreign exchange by resident nationals for personal purposes; (iii) foreign employees may purchase foreign currency up to 70 per cent of their labour remuneration; (iv) payments and transfers abroad in foreign currency are to be effected by banks; (v) unilateral transfers require the permission of BNB; (vi) payments on the territory of the Republic of Bulgaria are to be effected in BGL. (10) Foreign persons have the right to transfer abroad the following revenues and compensations that accrue from investments in the Republic of Bulgaria: returns received, compensation for expropriation of the investment for state purposes, proceeds from the liquidation or sale of all or part of the investment, the amount received in execution of a claim secured in currency by a pledge or a mortgage. (11) PL: the footnote under market access is also applicable for national treatment. (12) RO: 30 per cent of the capital of the State-owned commercial companies has been distributed free of charge to Romanian citizens through Ownership Certificates which cannot be sold to foreign legal and natural persons. RO: the remaining 70 per cent of the capital of these companies is to be put on sale. RO: within the privatisation process, foreign investors can buy assets and shares of commercial companies. Romanian legal and natural persons have a priority right in this respect. Under privatisation through the MEBO method (Management-Employee-Buy-Out) the right to purchase a commercial company is reserved for its employees. (13) The duration of temporary stay is defined by the Member States and, where they exist, Community laws and regulations regarding entry, stay and work. The precise duration can vary according to the different categories of natural persons mentioned in this schedule. For category (i), the length of stay is limited in the following Member States as follows: BG  one year, which may be extended for up to one additional year for a total term not to exceed three years; EE  three years, which may be extended for up to two additional years for a total term not to exceed five years; LV  five years; LT  three years, extendable in the case of senior personnel only for up to two additional years; PL and SI  one year, which may be extended. For category (ii), the length of stay is limited in the following Member States as follows: BG  three months within one calendar year; EE  90 days per six month period; PL  three months; LT  three months a year; HU, LV, SI  90 days. (14) All other requirements of Community and Member States laws and regulations regarding entry, stay, work and social security measures shall continue to apply, including regulations concerning period of stay, minimum wages as well as collective wage agreements. (15) An intra-corporate transferee is defined as a natural person working within a legal person, other than a non-profit making organisation, established in the territory of Chile, and being temporarily transferred in the context of the provision of a service through commercial presence in the territory of a Member State; the legal persons concerned must have their principal place of business in the territory of Chile and the transfer must be to an establishment (office, branch or subsidiary) of that legal person, effectively providing like services in the territory of a Member State to which the EC Treaty applies. (16) The service contract shall comply with the laws, regulations and requirements of the Community and the Member State where the service contract is executed. (17) BG: consultancy on law does not include: legal representation before jurisdiction (judicial or non-judicial) and administrative bodies as well as preparation of legal documents for such procedures; expression of legal opinions concerning laws other than the law of the jurisdiction where the service supplier is qualified as a lawyer; and out-of-court legal representation related to the rights and obligations of Bulgarian nationals. (18) When not appearing under the title Advokat, or as an EEA lawyer under his or her home-country corresponding title, foreign lawyers may freely offer legal advice activities. (19) Access to these professions is governed by the French law No 90-1259 of 31 December 1990 which opens the entire range of legal and judicial activities. (20) International law includes also EC law. (21) Explanatory note: given the fact that commercial presence is required to exercise any auditing activity, the cross-border mode is unbound. Only established statutory auditors can be approved by the national professional bodies. Approval is a necessary pre-condition to exercising the activity. (22) SI: according to Slovene law, auditing services are a matter of firms, not natural persons. (23) Foreign exams and experience giving equivalent competence are recognised. (24) Indicates that the service specified constitutes only a part of the total range of activities covered by the CPC concordance. (25) Prices charged for private services are determined by professional organisations and approved by the Minister of Health Care. (26) Establishment in the form of legal persons is subject to authorisation by Ministry of Health. Entry into public Health Network is subject to a concession from the Institute of Health Insurance of the Republic of Slovenia. (27) Where the establishment of pharmacies is subject to an economic needs test, the main criteria taken into account are: the population, the number of existing pharmacies and their geographical density. These criteria are applied on a national treatment basis, except for FR. (28) Additional commitment: in IT, professional association (no incorporation) among natural persons is permitted. (29) The Service involved relates to the profession of real estate agents and does not affect any rights and/or restrictions on natural and legal persons purchasing real estate. (30) LV: Service specified constitutes only a part of the total range of activities covered by the CPC concordance. (31) SI: Public utility exists; concession rights can be granted to the private operators established in the Republic of Slovenia. (32) The service involved excludes operation of mines. (33) A commitment on this mode of supply is not feasible. (34) The commitment is listed according to the proposed classification that has been notified to WTO by the EC and its Member States on 23 March 2001 (WTO document S/CSS/W/61). (35) The term handling should be taken to include clearance, sorting, transport and delivery. (36) Postal item refers to items handled by any type of commercial operator, whether public or private. (37) Items of correspondence: a communication in written form on any kind of physical medium to be conveyed and delivered at the address indicated by the sender on the item itself or on its wrapping. Books, catalogues, newspapers and periodicals are not regarded as items of correspondence. (38) E.g. letter, postcards. (39) Books, catalogues are included hereunder. (40) Journals, newspapers and periodicals. (41) Express delivery services may include, in addition to greater speed and reliability, value added elements such as collection from point of origin, personal delivery to addressee, tracing and tracking, possibility of changing the destination and addressee in transit, confirmation of receipt. (42) Provision of means, including the supply of ad hoc premises as well as transportation by a third party, allowing self-delivery by mutual exchange of postal items between users subscribing to this service. Postal item refers to items handled by any type of commercial operator, whether public or private. (43) Broadcasting is defined as the uninterrupted chain of transmission required for the distribution of TV and radio programme signals to the general public, but does not cover contribution links between operators. (44) The service specified constitutes only a part of the total range of activities covered by the CPC concordance (45) Excluding arms in all member states, except BG. Excluding explosives, chemical products and precious metals in all member states, except AT, BG, FI, RO, SE. Excluding pyrotechnical goods, ignitable articles, blasting devices, ammunition, military equipment, tobacco and tobacco products, toxic substances, medical and surgical devices, certain medical substances and objects for medical use in AT. Excluding distribution of tobacco and tobacco products, alcoholic beverages; pharmaceutical, medical and orthopaedic goods, weapons, munitions and military equipment; precious metals, precious stones and articles thereof; petroleum and petroleum products in BG. Excluding distribution services for ammunition, explosives, narcotics and medicines containing narcotics, tobacco products and paper for cigarettes, alcohol and spirits in RO. Excluding distribution of pyrotechnical goods, ignitable articles and blasting devices, firearms, ammunition and military equipment, toxic substances and certain medical substances in SI. (46) BG: the specific commitments do not include commission agents services supplied at commodity exchange markets operated on a permanent basis. (47) BG: the specific commitments do not include wholesale trade services supplied at commodity exchange markets operated on a permanent basis. (48) Excluding tobacco in ES, IT. (49) Excluding tobacco in ES, IT, FR. (50) The coverage for EE, LT and LV includes CPC 633, 6111, 61221, 63234. Excluding CPC 613 in LT. Excluding alcoholic beverages in FI, SE. Excluding CPC 61112, 6121, 613, 63107, 63108, 63211 in PL. Excluding pharmaceutical products (part of CPC 63211) in all Member States, which is committed in professional services under pharmacists. Distribution services away from a fixed location (direct selling) are considered included as retail services. CPC 633 (repair services of personal and houselhold goods) is committed under business services. This sector covers exclusively the distribution of merchandises. These are physical and transportable. (51) Where establishment is subject to an economic needs test, the main criteria are: the number of and impact on existing stores, population density, geographic spread, impact on traffic conditions and creation of new employment. (52) Excluding tobacco in ES, FR and IT. Excluding alcoholic beverages in IE. (53) Sales on a permanent basis from a fixed point of sale or manufacturing facilities are not affected by these rules. (54) The classification of the environmental services is listed according to the classification proposal included in Job 7612 (Communication of the EC and its Member States). (55) BG: the commitments do not apply to services related to the collection, transportation, storage, secondary use, recycling, restoration, use in the production of energy and materials, and disposal of dangerous waste, refuse and substances. (56) BG: these are regulatory, administrative and control services by government and municipal bodies related to environmental issues. (57) Where establishment is subject to an economic needs test in a Member State, the main criteria are: the number of beds and/or heavy medical equipment on the basis of needs, population density and age scale, geographic spread, protection of areas of particular historic and artistic interest, impact on traffic conditions and creation of new employment. (58) Law on Enterprises; supplement 1995. (59) BG: the transportation (including transit transportation) of waste and refuse, dangerous goods, substances and materials, military or paramilitary equipment, drugs and similar goods is governed by special rules and is excluded from the range of services that are subject of commitments in this sector. The same applies also to all services relating to such transportation. (60) The Community shall continue to grant to ships operated by service suppliers of the other Party treatment no less favourable than that accorded to its own ships with regard to, inter alia, access to ports, use of infrastructure and auxiliary maritime services of the ports, as well as related fees and charges, customs facilities and the assignment of berths and facilities for loading and unloading. In ports services also include: (1) pilotage; (2) towing and tug assistance; (3) provisioning, fuelling and watering; (4) garbage collecting and ballast waste disposal; (5) port captain's services; (6) navigation aids; (7) shore-based operational services essential to ship operations, including communications, water and electrical supplies; (8) emergency repair facilities; (9) anchorage, berth and berthing services. (61) Public utility concession or licensing procedures may apply in case of occupation of the public domain. (62) Customs clearance services (alternatively customs house brokers services) means activities consisting in carrying out on behalf of another party customs formalities concerning import, export or through transport of cargoes, whether this service is the main activity of the service provider or a usual complement of its main activity. (63) Container station and depot services means activities consisting in storing containers, whether in port areas or inland, with a view to their stuffing/stripping, repairing and making them available for shipments. (64) Maritime agency services means activities consisting in representing, within a given geographic area, as an agent the business interests of one or more shipping lines or shipping companies, for the following purposes:  marketing and sales of maritime transport and related services, from quotation to invoicing, and issuance of bills of lading on behalf of the companies, acquisition and resale of the necessary related services, preparation of documentation, and provision of business information,  acting on behalf of the companies organising the call of the ship or taking over cargoes when required. (65) Freight forwarding services means the activity consisting of organising and monitoring shipment operations on behalf of shippers, through the acquisition of transport and related services, preparation of documentation and provision of business information. (66) The Community shall continue to grant to ships operated by service suppliers of the other Party treatment no less favourable than that accorded to its own ships with regard to, inter alia, access to ports, use of infrastructure and auxiliary maritime services of the ports, as well as related fees and charges, customs facilities and the assignment of berths and facilities for loading and unloading. In ports services also include (same as footnote for international maritime transport above): (1) pilotage; (2) towing and tug assistance; (3) provisioning, fuelling and watering; (4) garbage collecting and ballast waste disposal; (5) port captain's services; (6) navigation aids; (7) shore-based operational services essential to ship operations, including communications, water and electrical supplies; (8) emergency repair facilities; (9) anchorage, berth and berthing services. (67) Needs test based on the number of service suppliers in the local geographic area. (68) Where the supply of a service is subject to an economic needs test, this is essentially based on existing public transport on the route concerned. Attachment A GLOSSARY Terms used for individual member states France SC SociÃ ©tÃ © Civile SCP SociÃ ©tÃ © Civile Professionnelle SEL SociÃ ©tÃ © d'Exercice LibÃ ©ral SNC SociÃ ©tÃ © en Nom Collectif SCS SociÃ ©tÃ © en Commandite Simple SARL SociÃ ©tÃ © Ã ResponsabilitÃ © LimitÃ ©e SCA SociÃ ©tÃ © en Commandite par Actions SA SociÃ ©tÃ © Anonyme N.B.: Toutes ces sociÃ ©tÃ ©s sont dotÃ ©es de la personnalitÃ © morale Germany GmbH & CoKG Kommanditgesellschaft, bei der der persÃ ¶nlich haftende Gesellschafter eine GmbH (a stock company with limited responsibility) ist. EWIV EuropÃ ¤ische Wirtschaftliche Interessenvereinigung (European Economic Interest Grouping) Italy SPA SocietÃ per Azioni (joint-stock company) SRL SocietÃ a ResponsabilitÃ Limitata (company with limited responsibility) For Italy the following professional services are covered in the EC offer: Ragionieri  Periti commerciali Bookkeeping-accounting-auditing Commercialisti Bookkeeping-accounting-auditing Geometri Surveyors Ingegneri Engineers Architetti Architects Geologi Geologists Medici Doctors Farmacisti Pharmacists Psicologi Psychologists Veterinari Veterinarians Biologi Biologists Chimici Chemists Periti agrari Agricultural experts Agronomi Agronomists Attuari Actuarists ANNEX IV (Annex VIII of the Agreement referred to in Article 120 of the Agreement) SCHEDULE OF SPECIFIC COMMITMENTS ON FINANCIAL SERVICES PART A COMMUNITY'S SCHEDULE Introductory note 1. The specific commitments in this schedule apply only to the territories in which the Treaties establishing the Community are applied and under the conditions laid down in these Treaties. These commitments apply only to the relations between the Communities and their Member States on the one hand, and non-Community countries on the other. They do not affect the rights and obligations of Member States arising from Community law. 2. The following abbreviations are used to indicate the Member States: AT Austria BE Belgium BG Bulgaria CY Cyprus CZ Czech Republic DE Germany DK Denmark ES Spain EE Estonia FR France FI Finland EL Greece HU Hungary IT Italy IE Ireland LU Luxembourg LT Lithuania LV Latvia MT Malta NL The Netherlands PT Portugal PL Poland RO Romania SE Sweden SI Slovenia SK Slovak Republic UK United Kingdom Subsidiary of a legal person means a legal person which is effectively controlled by another legal person. Branch of a legal person means a place of business not having legal personality which has the appearance of permanency, such as the extension of a parent body, has a management and is materially equipped to negotiate business with third parties so that the latter, although knowing that there will if necessary be a legal link with the parent body, the head office of which is abroad, do not have to deal directly with such parent body but may transact business at the place of business constituting the extension. I. HORIZONTAL COMMITMENTS ALL SECTORS INCLUDED IN THIS SCHEDULE (3) In all Member States (1) services considered as public utilities at a national or local level may be subject to public monopolies or to exclusive rights granted to private operators (2). (3) (a) Treatment accorded to subsidiaries (of Chilean companies) formed in accordance with the law of a Member State and having their registered office, central administration or principal place of business within the Community is not extended to branches or agencies established in a Member State by a Chilean company. However, this does not prevent a Member State from extending this treatment to branches or agencies established in another Member State by a Chilean company or firm, as regards their operation in the first Member State's territory, unless such extension is explicitly prohibited by Community law. b) Treatment less favourable may be accorded to subsidiaries (of Chilean companies) formed in accordance with the law of a Member State which have only their registered office or central administration in the territory of the Community, unless it can be shown that they possess an effective and continuous link with the economy of one of the Member States. Formation of legal entity (3) RO: the sole administrator or the Chairman of the Board of Administration as well as half of the total number of administrators of the commercial companies shall be Romanian citizens unless otherwise stipulated in the company contract or in its statutes. The majority of the commercial companies auditors and their deputies shall be Romanian citizens. SE: a limited liability company (joint-stock company) may be established by one or several founders. A founding Party shall either reside within the EEA (European Economic Area) or be an EEA legal entity. A partnership can only be a founding Party if each partner resides within the EEA (3). Corresponding conditions prevail for establishment of all other types of legal entities. Law on foreign companies branches (3) SE: a foreign company (which has not established a legal entity in Sweden) shall conduct its commercial operations through a branch, established in Sweden with independent management and separate accounts. SE: building projects with a duration of less than a year are exempted from the requirements of establishing a branch or appointing a resident representative. Law on foreign companies branches (3) SE: the managing director and at least 50 per cent of the members of the board shall reside within the EEA (European Economic Area). SE: the managing director of a branch shall reside within the EEA (European Economic Area) (4). SE: foreign or Swedish citizens not residing in Sweden, who wish to conduct commercial operations in Sweden, shall appoint and register with the local authority a resident representative responsible for such activities. SI: the establishment of branches by foreign companies is conditioned with the registration of the parent company in a court register in the country of origin for at least one year. Legal entities: (3) BG: the establishment of foreign service suppliers, joint ventures included, may only take the form of limited liability company or joint-stock company with at least two shareholders. Establishment of branches is subject to authorisation. Unbound for representative offices. Representative offices may not engage in economic activity. In enterprises where the public (State or municipal) share in the equity capital exceeds 30 per cent, the transfer of these shares to third parties needs authorisation. FI: acquisition of shares by foreign owners giving more than one third of the voting rights of a major Finnish company or a major business undertaking (with more than 1 000 employees or with a turnover exceeding 1 000 million Finnish markka or with a balance sheet total exceeding EUR 167 million) is subject to confirmation by the Finnish authorities; the confirmation may be denied only if an important national interest would be jeopardised. FI: a foreigner living outside the European Economic Area and carrying on a trade as a private entrepreneur or as a partner in a Finnish limited or general partnership needs a trade permit. If a foreign organisation or foundation which is resident outside the European Economic Area intends to carry on a business or trade by establishing a branch in Finland, a trade permit is required. FI: if at least half of the members of the Board or the Managing Director are resident outside the European Economic Area, permission is required. Company exemptions may, however, be granted. SK: a foreign natural person whose name is to be registered in the Commercial Register as a person authorised to act on behalf of the entrepreneur is required to submit residence permit for the Slovak Republic. FI: at least half of the founders of a limited company need to be resident either in Finland or in one of the other EEA (European Economic Area) countries. Company exemptions may, however, be granted. HU: commercial presence should take the form of limited liability company, joint-stock company, or representative office. Initial entry as branch is not permitted. PL: the establishment by foreign service suppliers may only take the form of limited partnership, limited liability company or joint-stock company. Real estate purchases: DK: limitations on real estate purchase by non-resident physical and legal entities. Limitations on agricultural estate purchased by foreign physical and legal entities. EL: according to Law No. 1892/89 permission from the Minister of Defence is needed for a citizen to acquire land in areas near borders. According to administrative practices permission is easily granted for direct investment. CY: unbound HU: unbound for the acquisition of State-owned property. LT: unbound for the acquisition of land by juridical and natural persons. Real estate purchases: AT: the acquisition, purchase as well as rent or lease of real estate by foreign natural persons and legal persons requires an authorisation by the competent regional authorities (LÃ ¤nder) which will consider whether important economic, social or cultural interests are affected or not. BG: foreign natural and juridical persons (including through a branch) cannot acquire ownership of land. Bulgarian juridical persons with foreign participation cannot acquire ownership of agricultural land. MT: unbound for the acquisition of real property. LV: unbound in relation to acquisition of land by juridical persons. Land lease not exceeding 99 years permitted. PL: unbound in relation to acquisition of State-owned property, i.e. the regulations governing the privatisation process (for mode 3). RO: natural persons not having Romanian citizenship and residence in Romania, as well as legal persons not having Romanian nationality and their headquarters in Romania, cannot acquire ownership over any kind of land plots through inter vivos acts (for modes 3 and 4). SI: juridical persons, established in the Republic of Slovenia with foreign capital participation, may acquire real estate on the territory of the Republic of Slovenia. Branches (5) established in the Republic of Slovenia by foreign persons may only acquire real estate, except land, necessary for the conduct of the economic activities for which they are established. Ownership of real estate in the border areas of 10 km by companies in which majority of capital or voting rights belongs directly or indirectly to juridical persons or nationals of another Member is subject to special permission. SK: none, except for land (for modes 3 and 4). Foreign juridical persons and foreign citizens with permanent residence abroad can acquire ownership of buildings and limited property rights of real estate subject to the permission of the Ministry of Finance. The permission requirement does not apply to persons who have made investments in Bulgaria. Foreign citizens with permanent residence abroad, foreign juridical persons and companies in which foreign participation ensures a majority in adopting decisions or blocks the adoption of decisions, can acquire real estate property rights in specific geographic regions designated by the Council of Ministers subject to permission. IE: prior written consent of the Land Commission is necessary for the acquisition of any interest in Irish land by domestic or foreign companies or foreign nationals. Where such land is for industrial use (other than agricultural industry), this requirement is waived subject to a certificate to this effect from the Minister for Enterprise and Employment. This law does not apply to land within the boundaries of cities and towns. CZ: limitations on real estate acquisition by foreign natural and legal entities. Foreign entities may acquire real property through establishment of the Czech legal entities or participation in joint ventures. Acquisition of the land by foreign entities is subject to authorisation. HU: unbound for the acquisition of real estate by foreign natural persons. LV: unbound in relation to acquisition of land by juridical persons. Land lease not exceeding 99 years permitted. PL: acquisition of real estate, direct and indirect, by foreigners and foreign legal persons requires permission. SK: limitations on real estate acquisition by foreign physical and legal entities. Foreign entities may acquire real property through establishment of Slovak legal entities or participation in joint ventures. Acquisition of the land by foreign entities is subject to authorisation (for modes 3 and 4). IT: unbound for purchase of real estate. FI (Ã land Islands): restrictions on the right for natural persons who do not enjoy regional citizenship in Ã land, and for legal persons, to acquire and hold real property on the Ã land Islands without permission by the competent authorities of the islands. FI (Ã land Islands): restrictions on the right of establishment and the right to provide services by natural persons who do not enjoy regional citizenship in Ã land, or by any legal person, without permission by the competent authorities of the Ã land Islands. Investments: FR: foreign purchases exceeding 33,33 per cent of the shares of capital or voting rights in existing French enterprise, or 20 per cent in publicly quoted French companies, are subject to the following regulation:  after a period of one month following prior notification, authorisation is tacitly granted unless the Minister of Economic Affairs has, in exceptional circumstances, exercised its right to postpone the investment. FR: foreign participation in newly privatised companies may be limited to a variable amount, determined by the Government of France on a case by case basis, of the equity offered to the public. ES: investment in Spain by foreign government and foreign public entities (which tends to imply, besides economic, also non economic interests to entity's part), directly or through companies or other entities controlled directly or indirectly by foreign governments, need prior authorisation by the government. Investments: BG: foreign investments are registered with the Ministry of Finance for statistical and taxation purposes only. A foreign person or a company in which foreign participation ensures a majority in adopting decisions or blocks the adoption of decisions, directly or through other companies with foreign participation, is to obtain a permission for: (i) distribution of weapons, munitions or military equipment; (ii) banking or insurance activities, or participation in banking or insurance companies; (iii) prospecting, development or extraction of natural resources from the territorial sea, continental shelf or the exclusive economic zone; (iv) acquisition of participation which ensures a majority in adopting decisions or blocks the adoption of decisions in a company engaged in any of the activities specified in (i), (ii) and (iii) above. PT: foreign participation in newly privatised companies may be limited to a variable amount, determined by the Government of Portugal on a case by case basis, of the equity offered to the public. IT: exclusive rights may be granted or maintained to newly privatised companies. Voting rights in newly privatised companies may be restricted in some cases. For a period of five years, the acquisition of large equity stakes of companies operating in the fields of defence, transport services, telecommunications and energy may be subject to the approval of the Ministry of Treasury. FR: for establishing in certain (6) commercial, industrial or artisanal activities, a specific authorisation is needed if the managing director is not holder of a permanent residence permit. With respect to banking and insurance referred to in (ii) and (iv) the criteria for authorisation or permission are prudential and are consistent with the obligation of Articles XVI and XVII of the GATS. CY: entities with foreign participation must have paid-up capital commensurate with their finance requirements and non residents must finance their contribution through the importation of foreign exchange. In case the non-resident participation exceeds 24 per cent, any additional financing for working capital requirements or otherwise should be raised from local and foreign sources in proportion to the participation of residents and non residents in the entity's equity. In the case of branches of foreign companies, all capital for the initial investment must be provided from foreign sources. Borrowing from local sources is only permitted after the initial implementation of the project, for financing working capital requirements. HU: unbound for the acquisition of state-owned properties. LT: investments in organising the lotteries are forbidden under the Law on Foreign Capital Investment. MT: companies with the participation of non-resident legal or natural persons are subject to the same capital requirement applicable to companies that are fully owned by residents as follows: private companies  Lm 500 (with a minimum of 20 % as paid-up capital); public companies  Lm 20 000 (with a minimum of 25 % paid-up capital). The non-resident percentage of share of the equity is to be paid for with funds emanating from abroad. CY: the permission of the Central Bank is required for the participation of any non-resident in a corporate body or partnership in Cyprus. Foreign participation in all sectors/subsectors included in the Schedule of Commitments is normally limited up to 49 per cent. The decision of the authorities to grant permission for foreign participation is based on an economic needs test, for which the following criteria are used in general: (a) provision of services which are new to Cyprus; b) promotion of the export orientation of the economy with development of existing and new markets; (c) transfer of modern technology, know how and new management techniques; (d) improvement either of the productive structure of the economy or of the quality of existing products and services; (e) complementary impact on existing units or activities; (f) viability of proposed project; (g) creation of new job opportunities for scientists, qualitative improvement and training of local staff. In exceptional cases, in which a proposed investment satisfies most of the economic needs test criteria to a large extent, permission for foreign participation exceeding 49 per cent may be granted. In the case of public companies, foreign equity participation is normally allowed to the extent of up to 30 per cent. In Mutual Funds the extent of allowable foreign ownership is 40 per cent. Corporate bodies have to be registered under the Companies Law. Same Law requires that a foreign company wishing to establish a place of business or an office in Cyprus must register it as a foreign branch. For the registration the prior approval of the Central Bank is required under the Exchange Control Law. Such approval is subject to the foreign investment policy applicable at the time with regard to the Corporate Body's proposed activities in Cyprus and the general investment criteria stipulated above. HU: unbound for the acquisition of state-owned properties. MT: the Companies Act (Cap. 386) regulating the supply of services by non-residents through the registration of a local company and the External Transactions Act (Cap. 233) which regulates the issue, acquisition, sale and redemption of securities not listed on the Malta Stock Exchange shall continue to apply. PL: authorisation of the establishment of a company with foreign equity is required in the case of:  establishment of company, purchase or acquiring of shares or stocks in an existing company; extending of the activity of the company when the scope of activity embraces at least one of the following areas:  management of seaports and airports,  dealing in real estate or acting as intermediary in real estate transactions,  supply to defence industry that is not covered by other licensing requirements,  wholesale trade in imported consumer goods,  provision of legal advisory services.  establishment of a joint-venture company with a foreign equity in which the Polish Party is a State legal person and is contributing non pecuniary assets as initial capital,  arranging a contract, that includes right to use of State property for more than six months or decides on acquiring of such property. SI: for financial services, authorisation is issued by the authorities indicated in sector specific commitments and according to conditions indicated in sector specific commitments. There are no limitations on establishment of a new business establishment (greenfield investments). Subsidies Eligibility for subsidies from the Community or Member States may be limited to legal persons established within the territory of a Member State or a particular geographical sub-division thereof. Unbound for subsidies for research and development. Unbound for branches established in a Member State by a non-Community company. The supply of a service, or its subsidisation, within the public sector is not in breach of this commitment. Commitments taken in this schedule do not require the Community or Member States to offer a subsidy to a service supplied from outside its territory. To the extent that any subsidies are made available to natural persons, their availability may be limited to nationals of a Member State. Exchange regime (7), (8), (9), (10): Exchange regime (11) (1), (2), (3), (4) BG: payments and transfers abroad require the authorisation of the Bulgarian National Bank when related to investments and State or State-guaranteed loans (12). (1), (2) SK: in relation to current payments, limitation on acquisition of foreign exchange by resident nationals for personal purposes. In relation to capital payments, foreign exchange authorisation required for acceptance of financial credits from foreign subjects, direct capital investments abroad, acquisition of real estate abroad and purchase of foreign securities. (4) CY: under the Exchange Control Law, non-residents are not normally permitted to borrow from local sources. Services relating to the use of nuclear energy for peaceful purposes (1), (2), (3), (4) BG: unbound for services relating to the exploration, extraction, and processing of fissionable and fusionable materials or the materials from which they are derived, as well as to the trade therewith, to the maintenance and repair of equipment and systems in nuclear energy production facilities, to the transportation of such materials and the refuse and waste matter of their processing, to the use of ionising radiation, and on all other services relating to the use of nuclear energy for peaceful purposes (incl. engineering and consulting services and services relating to software, etc.). Privatisation (13) (3) BG: unbound for participation in privatisation through State external debt bonds and for services sectors and/or service suppliers not subject to privatisation under the annual privatisation programme. RO: unbound Privatisation (3) BG: unbound for participation in the privatisation through investment vouchers or other preferential privatisation methods, where Bulgarian citizenship and permanent residence are required. RO: unbound (4) Unbound, except for measures concerning the entry into and temporary stay (14) within a Member State, without requiring compliance with an economic needs test (15), of the following categories of natural persons providing services: (4) Unbound, except for measures concerning the categories of natural persons referred to in the Market Access column. i) the temporary presence, as intra-corporate transferee (16), of natural persons in the following categories, provided that the service supplier is a legal person and that the persons concerned have been employed by it or have been partners in it (other than as majority shareholders), for at least the year immediately preceding such movement: Community directives on mutual recognition of diplomas do not apply to nationals of third countries. Recognition of the diplomas which are required in order to practise regulated professional services by non-Community nationals remains within the competence of each Member State, unless Community law provides otherwise. The right to practise a regulated professional service in one Member State does not grant the right to practise in another Member State. BG: the number of such transferees is not to exceed 10 per cent of the average annual number of the Bulgarian citizens employed by the respective Bulgarian juridical person (where less than 100 persons are employed, the number of intracorporate transferees may, subject to authorisation, exceed 10 per cent). (a) Persons working in a senior position within a legal person, who primarily direct the management of the establishment, receiving general supervision or direction principally from the board of directors or stockholders of the business or their equivalent, including:  directing the establishment or a department or sub division of the establishment,  supervising and controlling the work of other supervisory, professional or managerial employees,  having the authority personally to hire and fire or recommend hiring, firing or other personnel actions,  BG: and who do not directly perform tasks concerning the actual supply of the services of the establishment. Residency requirements AT: managing directors of branches and legal persons have to be resident in Austria; natural persons responsible within a legal person or a branch for the observance of the Austrian Trade Act must be resident in Austria. MT: immigration regulations under the Immigration Act (Cap 217) will regulate the issue of residency permits/documents. RO: natural persons serving in management jobs are those persons with relevant higher education who, within an organisation, have the task to manage this organisation or one of its departments or divisions. (b) persons working within a legal person who possess uncommon knowledge essential to the establishment's service, research equipment, techniques or management. In assessing such knowledge, account will be taken not only of knowledge specific to the establishment, but also of whether the person has a high level of qualification referring to a type of work or trade requiring specific technical knowledge, including membership of an accredited profession. RO: natural persons serving in expert jobs are those persons who have university degrees in the speciality of the position they occupy. (ii) the temporary presence of natural persons in the following categories: (a) persons not residing in the territory of a Member State to which the EC treaties apply, who are representatives of a service supplier and are seeking temporary entry for the purpose of negotiating for the sale of services or entering into agreements to sell services for that service provider, where those representatives will not be engaged in making direct sales to the general public or in supplying services themselves (in addition, for EE, HU, LV, SI: or on their own behalf receive remuneration from a source located within the Member State concerned). (b) persons working in a senior position, as defined in (i)(a) above, within a legal person, who are responsible for setting up in a Member State a commercial presence of a service provider of Chile when:  the representatives are not engaged in making direct sale or supplying services (in addition, for EE, HU, LV, SI: or on their own behalf receive remuneration from a source located within the Member State concerned), and  the service provider has its principal place of business in the territory of Chile and has no other representative, office, branch or subsidiary in that Member State. FR: the managing director of an industrial, commercial or artisanal activity (17), if not holder of a residence permit, needs a specific authorisation. IT: access to industrial, commercial and artisanal activities is subject to a residence permit and specific authorisation to pursue the activity. II. FINANCIAL SERVICES  SPECIFIC COMMITMENTS (first part) (18) 1. Part of the EC (AT, BE, BG, CZ, DK, DE, ES, FI, FR, EL, HU, IE, IT, LU, NL, PT, SK, SE, UK) undertakes commitments on Financial Services in accordance with the provisions of the Understanding on Commitments in Financial Services attached (the Understanding). These commitments are in the following section. Commitments on Financial Services of the other part of the EC (CY, EE, LV, LT, MT, PL, RO, SI) are not based on the Understanding and are in a second section. 2. These commitments are subject to the limitations on market access and national treatment in the all sectors section of this schedule and to those relating to the subsectors listed below. 3. The market access commitments in respect of modes (1) and (2) apply only to the transactions indicated in paragraphs B.3 and B.4 of the market access section of the Understanding respectively, except for Hungary, for which they apply only to the transactions indicated in paragraphs B.3 (a) and (b) and B.4 (a) and (b) respectively. 4. Notwithstanding note 1 above, the market access and national treatment commitments in respect of mode (4) on financial services are those in the all sectors section of this schedule, except for Bulgaria, the Czech Republic, Hungary, the Slovak Republic and Sweden, in which case commitments are made in accordance with the Understanding. BG: the specific commitments in respect of mode (4) on financial services are as well subject to the general limitations contained in the all sectors section. 5. The admission to the market of new financial services or products may be subject to the existence of, and consistency with, a regulatory framework aimed at achieving the objectives indicated in Article 121. 6. As a general rule and in a non discriminatory manner, financial institutions incorporated in a Member State of the Community must adopt a specific legal form. 7. BG: insurance or banking activities, as well as securities trading and activities related thereto, are to be carried out separately by companies that are licensed for the supply of such services. 8. HU: insurance, banking, securities and collective investment management services should be performed by legally separate and independently capitalised suppliers of financial services, although banks may be authorised to provide services in the securities field as well. 9. HU: it is intended to bind direct branching once it is bound in the GATS, and under the conditions set therein. 10. HU: the board of a financial institution should include at least two members, who are Hungarian citizens, residents in the meaning of the relevant foreign exchange regulations and have permanent residency in Hungary for at least one year. A. Insurance and insurance-related services 1. CZ: compulsory motor third-party liability insurance is provided by an exclusive supplier (19). Compulsory health insurance is provided by licensed Czech-owned suppliers only. 2. SK: the following insurance services are provided by exclusive suppliers: compulsory motor third-party liability insurance, compulsory air transport insurance and the liability insurance of employer against injury or occupational disease have to be effected through the Slovak Insurance Company. The basic health insurance is confined to the Slovak health insurance companies having a licence for provision of health insurance granted by the Ministry of Healthcare of the Slovak Republic according to the Act 273/1994 Coll. of Law. Fund pension insurance schemes and sickness insurance are confined to the Social Insurance Company. (1) AT: promotional activity and intermediation on behalf of a subsidiary not established in the Community or of a branch not established in Austria (except for reinsurance and retrocession) are prohibited. AT: compulsory air insurance can be underwritten only by a subsidiary established in the Community or by a branch established in Austria. BG: for life insurance services and pension fund services and non-life insurance services (except deposit insurance and similar compensation schemes, as well as mandatory insurance schemes (20)): unbound, except for services supplied by foreign suppliers to foreign persons in the territory of the Republic of Bulgaria. Transport insurance, covering goods, insurance of vehicles as such and liability insurance regarding risks located in the Republic of Bulgaria may not be underwritten by foreign insurance companies directly. A foreign insurance company may conclude insurance contracts only through a branch. (1) AT: higher premium tax is due for insurance contracts (except for contracts on reinsurance and retrocession) which are written by a subsidiary not established in the Community or by a branch not established in Austria. Exception from the higher tax can be granted. BG: unbound for Life insurance services and pension fund services, Non-life insurance services, Insurance intermediation and Services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services. Part of the EC (AT, BE, DK, DE, ES, FI, FR, EL, IE, IT, LU, NL, PT, SE, UK) undertakes additional commitments as contained in the Additional commitments by part of the EC attached. Unbound for deposit insurance and similar compensation schemes, as well as mandatory insurance schemes. Unbound for reinsurance and retrocession services other than life and non-life reinsurance services. BG: unbound for insurance intermediation and services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services. CZ: none other than: foreign financial services suppliers may establish an insurance company with the seat in the Czech Republic in the form of a joint-stock company or may exercise insurance activity through their branches with registered office in the Czech Republic under the conditions established in the Insurance Industry Act. Commercial presence and authorisation is required for the provider of insurance services:  to provide such services including reinsurance, and  to conclude intermediation contract with an intermediary aimed at the conclusion of insurance contract between the provider of insurance services and a third party. Authorisation is required for the intermediary in case of its intermediation activity to be exercised for a branch with registered office in the Czech Republic. Unbound for reinsurance and retrocession services other than life and non-life reinsurance services. DK: Compulsory air transport insurance can be underwritten only by firms established in the Community. DK: no persons or companies (including insurance companies) may for business purposes in Denmark assist in effecting direct insurance for persons resident in Denmark, for Danish ships or for property in Denmark, other than insurance companies licensed by Danish law or by Danish competent authorities. DE: compulsory air insurance policies can be underwritten only by a subsidiary established in the Community or by a branch established in Germany. DE: if a foreign insurance company has established a branch in Germany, it may conclude insurance contracts in Germany relating to international transport only through the branch established in Germany. IT: unbound for the actuarial profession. FI: only insurers having their head office in the European Economic Area or having their branch in Finland may offer insurance services as referred to in subparagraph 3 (a) of the Understanding. FI: the supply of insurance broker services is subject to a permanent place of business in the European Economic Area. FR: insurance of risks relating to ground transport may be carried out only by insurance firms established in the Community. IT: transport insurance of goods, insurance of vehicles as such and liability insurance regarding risks located in Italy may be underwritten only by insurance companies established in the Community. This reservation does not apply for international transport involving imports into Italy. SK: commercial presence is required for supply of:  the life insurance of persons with permanent residence in the Slovak Republic,  the insurance of property on the territory of the Slovak Republic,  the insurance of liability for loss or damage caused by the activity of natural persons and juridical persons on the territory of the Slovak Republic,  air and maritime insurance, covering goods, aircraft, hull and liability. SE: the supply of direct insurance is allowed only through an insurance service supplier authorised in Sweden, provided that the foreign service supplier and the Swedish insurance company belong to the same group of companies or have an agreement of cooperation between them. (2) AT: promotional activity and intermediation on behalf of a subsidiary not established in the Community or of a branch not established in Austria (except for reinsurance and retrocession) are prohibited. AT: compulsory air insurance can be underwritten only by a subsidiary established in the Community or by a branch established in Austria. BG: for life insurance services and pension fund services and non-life insurance services (except deposit insurance and similar compensation schemes, as well as mandatory insurance schemes (20)): Bulgarian natural and juridical persons, as well as foreign persons who conduct business activity in the territory of the Republic of Bulgaria, can conclude insurance contracts only with suppliers with respect to their activity in Bulgaria which are licensed to conduct insurance activity in Bulgaria. Insurance compensation resulting from these contracts shall be paid in Bulgaria. BG: unbound for deposit insurance and similar compensation schemes, as well as mandatory insurance schemes. BG: unbound for reinsurance and retrocession services, insurance intermediation and services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services. (2) AT: higher premium tax is due for insurance contracts (except for contracts on reinsurance and retrocession) which are written by a subsidiary not established in the Community or by a branch not established in Austria. Exception from the higher tax can be granted. BG: unbound for Reinsurance and retrocession services, Insurance intermediation and Services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services. CZ: none other than: insurance services as defined below may not be purchased abroad:  the life insurance of persons with permanent residence in the Czech Republic,  the insurance of property on the territory of the Czech Republic,  the insurance of liability for loss or damage caused by the activity of natural and legal persons on the territory of the Czech Republic. DK: compulsory air transport insurance can be underwritten only by firms established in the Community. DK: no persons or companies (including insurance companies) may for business purposes in Denmark assist in effecting direct insurance for persons resident in Denmark, for Danish ships or for property in Denmark, other than insurance companies licensed by Danish law or by Danish competent authorities. DE: compulsory air insurance policies can be underwritten only by a subsidiary established in the Community or by a branch established in Germany. DE: if a foreign insurance company has established a branch in Germany, it may conclude insurance contracts in Germany relating to international transport only through the branch established in Germany. FR: insurance of risks relating to ground transport may be carried out only by insurance firms established in the Community. IT: transport insurance of goods, insurance of vehicles as such and liability insurance regarding risks located in Italy may be underwritten only by insurance companies established in the Community. This reservation does not apply for international transport involving imports into Italy. SK: insurance services covered by mode (1), except insurance of air and maritime transport, covering goods, aircraft, hull and liability above may not be purchased abroad. (3) AT: the licence for branch offices of foreign insurers has to be denied if the insurer, in the home country, does not have a legal form corresponding or comparable to a joint-stock company or a mutual insurance association. BG: for life insurance services and pension fund services and non-life insurance services (except deposit insurance and similar compensation schemes, as well as mandatory insurance schemes (20)): the insurance service suppliers cannot be set up for the supply of both life insurance and non-life insurance services. Foreign persons can supply insurance services only through participation in Bulgarian insurance companies with no limitation on equity participation, as well as directly, through a branch, with registered office in the Republic of Bulgaria. The establishment of branches of foreign insurance companies is subject to licensing by the Financial Supervision Commission (FSC). For establishing a branch in Bulgaria to provide certain classes of insurance, a foreign insurer must have been authorised to operate in the same classes of insurance in its country of origin for at least five years. The branches of foreign insurance companies should satisfy the following requirements: specific guarantee and deposit requirements, a separate capitalisation, and localisation in the Republic of Bulgaria of the assets representing the technical reserves. (3) BG: for life insurance services and pension fund services and non-life insurance services (except deposit insurance and similar compensation schemes, as well as mandatory insurance schemes (20)): Insurance funds raised by virtue of insurance contracts, as well as own capital, must be invested in the Republic of Bulgaria and may be transferred abroad only subject to a permission of the Financial Supervision Commission (FSC). Foreign suppliers cannot conclude insurance contracts with local natural and juridical persons through brokers. BG: unbound for deposit insurance and similar compensation schemes, as well as mandatory insurance schemes. BG: unbound for services other than life and non-life reinsurance services. For life and non-life reinsurance services: Reinsurance funds raised by virtue of reinsurance contracts, as well as own capital, must be invested in the Republic of Bulgaria and may be transferred abroad only subject to permission of the Financial Supervision Commission (FSC). Transport insurance, covering goods, insurance of vehicles as such and liability insurance regarding risks located in the Republic of Bulgaria may not be underwritten by foreign insurance companies directly. A foreign insurance company may conclude insurance contracts only through a branch. BG: unbound for deposit insurance and similar compensation schemes, as well as mandatory insurance schemes. BG: unbound for reinsurance and retrocession services other than life and non-life reinsurance services. Reinsurance service suppliers cannot be set up for the supply of both life and non-life reinsurance services. Foreign persons can supply insurance services only through participation in Bulgarian insurance companies with no limitation on equity participation. Foreign reinsurance companies may supply directly reinsurance services through a branch, with registered office in the Republic of Bulgaria. The establishment of branches of foreign insurance companies is subject to licensing by the Financial Supervision Commission (FSC). Foreign suppliers cannot conclude reinsurance contracts with local natural and juridical persons through brokers. SK: the majority of the management board of an insurance company has to be domiciled in the Slovak Republic. SE: non-life insurance undertakings not incorporated in Sweden conducting business in Sweden are  instead of being taxed according to the net result  subject to taxation based on the premium income from direct insurance operations. SE: a founder of an insurance company shall be a natural person resident in the European Economic Area or a legal entity incorporated in the European Economic Area. BG: for Insurance intermediation and Services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services: only trade companies, registered in the Republic of Bulgaria under the Trade Law, and licensed by the Financial Supervision Commission (FSC) may conduct intermediation activity. Services auxiliary to insurance have to relate to insurance. Unbound for the actuarial services. CZ: none other than: foreign financial services suppliers may establish an insurance company with the seat in the Czech Republic in the form of a joint-stock company or may exercise insurance activity through their branches with registered office in the Czech Republic under the conditions established in the Insurance Industry Act. Commercial presence and authorisation is required for the provider of insurance services:  to provide such services including reinsurance, and  to conclude intermediation contract with an intermediary aimed at the conclusion of insurance contract between the provider of insurance services and third party. Authorisation is required for the intermediary in case of its intermediation activity to be exercised for a branch with registered office in the Czech Republic. FI: the managing director, at least one auditor and at least one half of the promoters and members of the board of directors and the supervisory board of an insurance company shall have their place of residence in the European Economic Area, unless the Ministry of Social Affairs and Health has granted an exemption. FI: foreign insurers cannot get a licence in Finland as a branch to carry on statutory social insurances (statutory pension insurance, statutory accident insurance). FR: the establishment of branches is subject to a special authorisation for the representative of the branch. EL: the right of establishment does not cover the creation of representative offices or other permanent presence of insurance companies, except where such offices are established as agencies, branches or head offices. IT: access to actuarial profession through natural persons only. Professional associations (no incorporation) among natural persons permitted. IT: the authorisation of the establishment of branches is ultimately subject to the evaluation of supervisory authorities. IE: the right of establishment does not cover the creation of representative offices. SK: license is required for provision of insurance services. Foreign national may establish an insurance company with the seat in the Slovak Republic in the form of a joint-stock company or may conduct insurance business through their subsidiaries with registered office in the Slovak Republic under the general conditions established in the Law on Insurance. Insurance business means insurance activity including brokerage and reinsurance activity. Intermediation activity aimed at the conclusion of an insurance contract between third party and the insurance company may be provided by natural or juridical persons who are domiciled in the Slovak Republic for the benefit of the insurance company having the license of the Insurance Supervisory Authority. Intermediation contract aimed at conclusion of an insurance contract by third party with the insurance company may be concluded by domestic or foreign insurance company only after a license had been granted by the Insurance Supervisory Authority. The financial resources of specific insurance funds of licensed insurance operators derived from insuring or reinsuring policy holders with residence or registered office in the Slovak Republic must be deposited in a resident bank in the Slovak Republic and may not be transferred abroad. SE: insurance broking undertakings not incorporated in Sweden may establish a commercial presence only through a branch. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG: unbound for services other than Life and non-life reinsurance services. Unbound for Insurance intermediation and Services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services. EL: a majority of the members of the board of directors of a company established in Greece shall be nationals of one of the Member States of the Community. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: AT: the management of a branch office must consist of two natural persons resident in Austria. BG: unbound for services other than Life and non-life reinsurance services. Unbound for Insurance intermediation and Services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services. DK: the general agent of an insurance branch will need to have resided in Denmark for the last two years unless being a national of one of the Member States of the Community. The Minister of Business and Industry may grant exemption. DK: residency requirement for managers and the members of the board of directors of a company. However, the Minister of Business and Industry may grant exemption from this requirement. Exemption is granted on a non-discriminatory basis. IT: residence requirement for actuarial profession. B. Banking and other financial services (excluding insurance) 1. CZ: non-central bank currency issue services, trading of bullion, money broking, settlement and clearing services for derivative products, and advisory, intermediation and other auxiliary financial services relating to these activities are not committed. 2. SK: trading of bullion, money broking and intermediation are not committed. (1) (21) BE: establishment in Belgium is required for the provision of investment advisory services. BG: unbound, except for provision and transfer of financial information and financial data processing and related software by suppliers of other financial services and financial consultancy services: none, except for the limitations and conditions relating to the use of telecommunications network listed in the respective sector of the Schedule of Specific Commitments on Services. IT: unbound for promotori di servizi finanziari (financial salesmen). (1) BG: unbound, except for provision and transfer of financial information and financial data processing and related software by suppliers of other financial services and financial consultancy services: none Part of the EC (AT, BE, DK, DE, ES, FI, FR, EL, IE, IT, LU, NL, PT, SE, UK) undertakes additional commitments as contained in the Additional commitments by part of the EC attached. CZ: unbound for trading of transferable securities and of other negotiable instruments and financial assets, participation in issues of all kinds of securities, asset management, and settlement and clearing services for financial assets. None other than: only Czech established banks and branches of foreign banks having a corresponding licence may:  provide deposit services,  trade in foreign exchange assets,  effect non-cash cross-border payments. Foreign exchange permit issued by the Czech National Bank or Ministry of Finance is required in case of Czech non-bank residents for: (a) opening and funding of an account abroad by Czech residents; (b) capital payments abroad (except FDI); (c) granting financial credits and guarantees; (d) operations in financial derivates; (e) purchase of foreign securities, except for the cases as described by the Foreign Exchange Act; (f) issue of foreign securities for public and non-public trade in the Czech Republic or their introduction on the domestic market. IE: the provision of investment services or investment advice requires either (i) authorisation in Ireland, which normally requires that the entity be incorporated or be a partnership or a sole trader, in each case with a head/registered office in Ireland (authorisation may not be required in certain cases, e.g. where a third-country service provider has no commercial presence in Ireland and the service is not provided to private individuals), or (ii) authorisation in another Member State in accordance with the EC Investment Services Directive. SK: unbound for trading of transferable securities and of other negotiable instruments and financial assets, participation in issues of all kinds of securities, asset management, and settlement and clearing services for financial assets. None other than: (i) deposit services are confined to the domestic banks and branches of foreign banks in the Slovak Republic; (ii) only authorised domestic banks, branches of foreign banks in the Slovak Republic and persons possessing a foreign exchange license may trade in foreign exchange assets. Only stock exchange members can trade on the Bratislava Stock Exchange. Residents can trade on the RM-System Slovakia without any limitation and non-residents only through security dealers; (iii) non-cash cross-border payments may be effected only by authorised domestic banks and branches of foreign banks in the Slovak Republic; (iv) foreign exchange licence issued by the National Bank of Slovakia is required for: (a) opening an account abroad by a Slovak non-bank resident, except for the natural persons during their stay abroad; (b) capital payments abroad; (c) obtaining financial credit from a foreign exchange non-resident; except credits from abroad accepted by residents with a repayment period of more than three years and loans granted between natural persons for non-business activities. (v) export and import of the Slovak currency and foreign exchange in cash exceeding value of 150 000 SKK and bullion, is subject to reporting requirement; (vi) foreign exchange permission or licence granted by foreign exchange authorities is required for a deposit of financial assets by resident abroad; (vii) only foreign exchange entities established in the Slovak Republic can grant and obtain guarantees and liabilities according to determined limit and provisions of the National Bank of Slovakia. (2) (22) BG: unbound, except for provision and transfer of financial information and financial data processing and related software by suppliers of other financial services and financial consultancy services: none, except as specified in (1) above. CZ: Unbound for asset management. None other than: Only Czech established banks and branches of foreign banks having a corresponding licence may: (2) BG: unbound, except for provision and transfer of financial information and financial data processing and related software by suppliers of other financial services and financial consultancy services: none  provide deposit services,  trade in foreign exchange assets,  effect non-cash cross-border payments. Foreign exchange permit issued by the Czech National Bank or Ministry of Finance is required in case of Czech non-bank residents for: (a) opening and funding of an account abroad by Czech residents; (b) capital payments abroad (except FDI); (c) granting financial credits and guarantees; (d) operations in financial derivates; (e) purchase of foreign securities, except for the cases as described by the Foreign Exchange Act; (f) issue of foreign securities for public and non-public trade in the Czech Republic or their introduction on the domestic market. FI: payments from governmental entities (expenses) shall be transmitted through the Sampo Bank Ltd. Exemption from this requirement may be granted on special reason by the Ministry of Finance. SK: unbound for asset management. None other than: (i) deposit services are confined to the domestic banks and branches of foreign banks in the Slovak Republic; (ii) only authorised domestic banks, branches of foreign banks in the Slovak Republic and persons possessing a foreign exchange license may trade in foreign exchange assets. Only stock exchange members can trade on the Bratislava Stock Exchange. Residents can trade on the RM-System Slovakia without any limitation and non-residents only through security dealers; (iii) non-cash cross-border payments may be effected only by authorised domestic banks and branches of foreign banks in the Slovak Republic; (iv) foreign exchange licence issued by the National Bank of Slovakia is required for: (a) opening an account abroad by a Slovak non-bank resident, except for the natural persons during their stay abroad; (b) capital payments abroad; (c) obtaining financial credit from a foreign exchange non-resident; except credits from abroad accepted by residents with a repayment period of more than three years and loans granted between natural persons for non-business activities. (v) export and import of the Slovak currency and foreign exchange in cash exceeding value of 150 000 SKK and bullion, is subject to reporting requirement; (vi) foreign exchange permission or licence granted by foreign exchange authorities is required for a deposit of financial assets by resident abroad; (vii) only foreign exchange entities established in the Slovak Republic can grant and obtain guarantees and liabilities according to determined limit and provisions of the National Bank of Slovakia. (3) All Member States:  the establishment of a specialised management company is required to perform the activities of management of unit trusts and investment companies,  only firms having their registered office in the Community can act as depositories of the assets of investment funds. BG: for banking services as listed below:  acceptance of deposits and other repayable funds from the public,  lending, such as consumer credit, mortgage credit, factoring and financing of commercial transactions,  payment and money transmission services,  guarantees, excluding guarantees of the State Treasury,  financial leasing: foreign banks wishing to establish themselves in the Republic of Bulgaria must be duly authorised under their national law and must not be prohibited from performing banking activities in their country of origin and in the countries where they operate. Unbound for caisses populaires. (3) BG: for banking services as listed below:  acceptance of deposits and other repayable funds from the public,  lending, such as consumer credit, mortgage credit, factoring and financing of commercial transactions,  payment and money transmission services,  guarantees, excluding guarantees of the State Treasury,  financial leasing: none, except for those in the Market Access column. BG: for Other financial services as listed below:  participation in issuance of securities, including underwriting of securities, excluding treasury bonds,  trading for own and customers account of transferable securities,  asset management (excluding pension fund management): none, except for those in the Market Access column. Acquisition, directly or indirectly, of shares representing five per cent or more of the voting rights of an established bank is subject to an authorisation by the Bulgarian National Bank. Criteria for authorisation are prudential and are consistent with the obligations of Articles XVI and XVII of the GATS. The direct or indirect acquisition of participation in non-financial enterprise by a bank of more than 10 per cent of the capital of this enterprise is subject to the approval of the Bulgarian National Bank. Exclusive service suppliers' status may be granted as to deposit and money transmission services provided to budgetarily-financed public institutions. SE: a founder of a banking company shall be a natural person resident in the European Economic Area or a foreign bank. A founder of a savings bank shall be a natural person resident in the European Economic Area. Condition of permanent residence with respect to executive directors of the managing body who act on behalf and for the account of a bank. BG: for other financial services as listed below:  participation in issuance of securities, including underwriting of securities, excluding treasury bonds,  trading for own and customers account of transferable securities,  asset management (excluding pension fund management): bound for investment intermediaries, investment companies and stock exchanges established as joint stock companies licensed by the Financial Supervision Commission (FSC). The grant of the relevant licence is related to the management and technical requirements as well as requirements related to the protection of investors. Stock exchange JSC: Conditions of minimum capital (BGN 100 000); not less than 2/3 of the capital distributed among financial institutions (insurance companies, financial houses, investment intermediaries); a ceiling of five per cent of the capital of the Stock Exchange for direct or indirect participation by a shareholder. Investment intermediaries: none for investment intermediary activities effected on the territory of the Republic of Bulgaria, unless otherwise permitted by the Financial Supervision Commission (FSC). Condition for membership at the stock exchange for trading with securities at a stock exchange. The membership of an investment intermediary is limited to one stock exchange only in Bulgaria. Investment companies: the activities of a bank, insurance company or investment intermediary are not to be conducted by an investment company. BG: for provision and transfer of financial information and financial data processing and related software by suppliers of other financial services and financial consultancy services: none, except as specified in (1) above. CZ: none other than: banking services may be provided only by Czech established banks or branches of foreign banks having a licence granted by the Czech National Bank in agreement with the Ministry of Finance. Mortgage loan services may be provided only by Czech established banks. Banks may be established as joint stock companies only. The purchase of shares of existing banks is subject to prior approval of the Czech National Bank. Securities may be traded publicly only if relevant authorisation has been granted and prospectus covering the security has been approved. The establishment and activities of securities dealers, stockbrokers, of the Stock Exchange or organisers of an over-the-counter market, investment companies and investment funds are subject to authorisation granting of which is related to qualifications, personal integrity, management and material requirements. Settlement and clearing services for all kinds of payments are monitored and reviewed by the Czech National Bank to ensure their smooth and economical operation. DK: financial institutions may engage in securities trading on the Copenhagen Stock Exchange only through subsidiaries incorporated in Denmark. FI: at least one half of the founders, the members of the board of directors, the supervisory board and the delegates, the managing director, the holder of the procuration and the person entitled to sign in the name of the credit institution shall have their place of residence in the European Economic Area, unless the Ministry of Finance grants an exemption. At least one auditor shall have his place of residence in the European Economic Area. FI: the broker (individual person) on derivative exchange shall have his place of residence in the European Economic Area. Exemption from this requirement may be granted under the conditions set by the Ministry of Finance. FI: payments from governmental entities (expenses) shall be transmitted through the Sampo Bank Ltd. Exemption from this requirement may be granted on special reason by the Ministry of Finance. EL: for the establishment and operations of branches a minimum amount of foreign exchange must be imported, converted into euros and kept in Greece as long as a foreign bank continues to operate in Greece:  up to four (4) branches this minimum is currently equal to half of the minimum amount of share capital required for a credit institution to be incorporated in Greece;  for the operation of additional branches the minimum amount of capital must be equal to the minimum share capital required for a credit institution to be incorporated in Greece. IT: in providing the activity of door-to-door selling, intermediaries must utilise authorised financial salesmen resident within the territory of a Member State of the European Communities. IT: representative offices of foreign intermediaries cannot carry out activities aimed at providing investment services. IT: clearing services including the phase of final settlement may be conducted only by entities duly authorised and supervised by the Bank of Italy in agreement with Consob. IT: the public offer of securities can only be made by entities duly authorised. IT: centralised deposit, custody and administration services can be provided only by entities duly authorised and supervised by the Consob in agreement with the Bank of Italy. IT: in the case of collective investment schemes other than harmonised UCITS under the Directive 85/611/EEC, the trustee/depositary is required to be incorporated in Italy or in another Member State of the European Community, being established through a branch in Italy. Only banks, insurance companies, securities investment companies having their legal head office in the European Community may carry out activity of pension fund resources management. Management companies (closed-end funds and real estate funds) are also required to be incorporated in Italy. IE: in the case of collective investment schemes constituted as unit trusts and variable capital companies (other than undertakings for collective investment in transferable securities, UCITS), the trustee/depositary and management company is required to be incorporated in Ireland or in another Member State of the Community. In the case of an investment limited partnership, at least one general partner must be incorporated in Ireland. IE: to become a member of a stock exchange in Ireland, an entity must either (i) be authorised in Ireland, which requires that it be incorporated or be a partnership, with a head/registered office in Ireland, or (ii) be authorised in another Member State in accordance with the EC Investment Services Directive. IE: the provision of investment services or investment advice requires either (i) authorisation in Ireland, which normally requires that the entity be incorporated or be a partnership or a sole trader, in each case with a head/registered office in Ireland (the supervisory authority may also authorise branches of third country entities), or (ii) authorisation in another Member State in accordance with the EC Investment Services Directive. PT: the establishment of non-EC banks is subject to an authorisation issued, on a case-by-case basis, by the Minister of Finance. The establishment has to contribute to increase the national banking system's efficiency or has to produce significant effects on the internationalisation of the Portuguese economy. PT: the services of venture capital may not be provided by branches of venture capital companies having their head office in a non-EC country. Pension fund management may be provided only by companies incorporated in Portugal and by insurance companies established in Portugal and authorised to take up the life insurance business. SK: banking services may be provided only by domestic banks or branches of foreign banks authorised by the National Bank of Slovakia upon the agreement with the Ministry of Finance. The granting of authorisation is based on the consideration of criteria relating, in particular, to capital endowment (financial strength) professional qualifications, integrity and competence of the management of the projected bank activities. Banks are legal entities incorporated in the Slovak Republic, established as joint-stock companies or public (State-owned) financial institutions. The purchase of shares expressing interest in the equity capital of existing commercial bank from the determined limit is subject to prior approval of the National Bank of Slovakia. Investment services in the Slovak Republic can be provided by banks, investment companies, investment funds and security dealers which have legal form of joint-stock company with equity capital according to the law. Foreign investment company or investment fund must obtain an authorisation from Ministry of Finance for selling its securities or investment certificate units on the territory of the Slovak Republic according to the Law. For issue of debt securities the permission of the Ministry of Finance is required either for the issue inland or abroad. Securities may be issued and traded only after permission by the Ministry of Finance has been granted for public trading according to the Securities Act. The business of security dealer, stockbroker or organiser of an over-the-counter market is subject to authorisation of the Ministry of Finance. Settlement and clearing services for all kinds of payments are regulated by National Bank of Slovakia. Settlement and clearing services relating to change of physical property of securities are recorded in Centre of Securities (Clearing and Settlement House for Securities). Centre of Securities may provide only transfers on the property accounts of security owners. Cash part clearing and settlement goes through Banking Clearing and Settlement House  (where the National Bank of Slovakia is major shareholder) for Bratislava Stock Exchange, joint-stock company or through Jumbo account for RM-System Slovakia. SE: undertakings not incorporated in Sweden may establish a commercial presence only through a branch, and in case of banks, also through a representative office. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: BG: For Banking services as listed below:  acceptance of deposits and other repayable funds from the public,  lending, such as consumer credit, mortgage credit, factoring and financing of commercial transactions  payment and money transmission services,  guarantees, excluding guarantees of the State Treasury,  financial leasing: unbound, except as in (3) above. FR: SociÃ ©tÃ ©s d'investissement Ã capital fixe: condition of nationality for the president of the Board of Directors, the Directors-General and no less than two thirds of the administrators, and also, when the securities firm has a Supervisory Board or Council, for the members of such board or its Director-General, and no less than two thirds of the members of the supervisory Council. EL: credit institutions should name at least two persons who are responsible for the operations of the institution. Condition of residency applies to these persons. (4) Unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitations: IT: condition of residence for promotori di servizi finanziari (financial salesmen). II.2. FINANCIAL SERVICES  SPECIFIC COMMITMENTS (second part) 1. The commitments on Financial Services of the other part of the EC (CY, EE, LV, LT, MT, PL, RO and SI) are in the following section. 2. CY: unregulated financial services and products and the admission to the market of new financial services or products, may be subject to the existence or the introduction of a regulatory framework aimed at achieving the objectives indicated in Article 125. 3. CY: due to exchange controls operative in Cyprus:  residents are not permitted to purchase banking services which may involve transfer of funds abroad, while they are physically abroad,  loans to non-residents/foreigners or non-resident controlled companies require approval from the Central Bank,  acquisition of securities by non-residents also requires permission from the Central Bank,  dealings in foreign currency may be carried out only through banks which have been accorded Authorised Dealer status from the Central Bank. 4. MT: for mode (3) commitments, under exchange control legislation non-residents wishing to supply any services through the registration of a local company may do so with the prior permission of the Central Bank of Malta. Companies with the participation of non-resident legal or natural persons require a minimum share capital of 10 000 Maltese Liri of which 50 % has to be paid up. The non-resident percentage share of the equity is to be paid for with funds emanating from abroad. Companies with non-resident participation must apply for a permit from the Ministry of Finance to acquire premises under the appropriate legislation. 5. MT: for mode (4) commitments, the requirements of Maltese legislation and regulations regarding entry, stay, acquisition of real property, work and social security measures shall continue to apply, including regulations concerning period of stay, minimum wages as well as collective wage agreements. Entry, work and residence permits are granted at the discretion of the Government of Malta. 6. RO: the establishment and the activity of insurance and reinsurance companies are subject to authorisation from the Romanian Insurance Supervisory Commission. 7. RO: the establishment and the activity of the banking companies are subject to authorisation from the National Bank of Romania. There are no restrictions for the establishment of a foreign bank in Romania, other than the observance of prudential measures set up by the National Bank of Romania. 8. RO: the establishment and the activity of securities market related entities (natural or legal persons, as the case may be) are subject to authorisation from the National Securities Commission of Romania (NSC). 9. RO: after the establishment of a commercial presence, the financial institutions have to carry out their transactions with residents only in the national currency of Romania. 10. SI: the admission to the market of new financial services or products may be subject to the existence of, and consistency with, a regulatory framework aimed at achieving the objectives indicated in Article 125. 11. SI: as a general rule and in a non-discriminatory manner, financial institutions incorporated in the Republic of Slovenia must adopt a specific legal form. 12. SI: insurance and banking activities should be performed by legally separate suppliers of financial services. 13. SI: investment services can be provided only through banks and investment firms. A. Insurance and insurance-related services 1. EE: compulsory social security services are not committed. 2. LV: (i), (ii) (3): as a general rule and in non-discriminatory manner, insurance institutions incorporated in Latvia must adopt a specific legal form. 3. LV: (iii) (3): intermediary can be only natural person (no nationality requirement) and can provide service on behalf of insurance company having the authorisation from Insurance Supervisory Authority in Latvia. 4. LT: all subsectors: Insurance companies are not allowed to provide both life and non-life insurance. Separate incorporation is required for those two types (a) and (b). (i) direct insurance (including co-insurance): (a) life (b) non-life (ii) reinsurance and retrocession (iii) insurance intermediation, such as brokerage and agency RO: not committed. (iv) services auxiliary to insurance, such as consultancy, actuarial, risk assessment and claim settlement services (1) CY: life insurance (including intermediation): no insurer can offer life insurance services in the Republic of Cyprus unless licensed as an insurer by the Superintendent of Insurance, in accordance with the Insurance Companies Laws. Non-life insurance (including intermediation): no insurer can offer non-life insurance services (except Marine, Aviation and Transit) in the Republic of Cyprus unless licensed as an insurer by the Superintendent of Insurance, in accordance with the Insurance Companies Laws. Reinsurance and retrocession (including intermediation): any foreign reinsurer approved by the Superintendent of Insurance (on prudential criteria) may offer reinsurance or retrocession services to insurance companies incorporated and licensed in Cyprus. Services auxiliary to insurance: none EE: none (1) CY, EE, LV, LT: none MT: life insurance, non-life insurance and reinsurance and retrocession: none Insurance intermediation and services auxiliary to insurance: unbound PL: unbound, except for the reinsurance, the retrocession and insurance of goods in international trade. RO: unbound, except for reinsurance and retrocession. SI: marine, aviation and transport insurance, insurance intermediation, and services auxiliary to insurance: none Life insurance, non-life insurance (except marine, aviation and transport insurance), and reinsurance and retrocession: unbound LV: life insurance, non-life insurance and insurance intermediation: unbound Reinsurance and retrocession, and services auxiliary to insurance: none LT: life insurance, non-life insurance (except for maritime and aviation insurance), and insurance intermediation: unbound Maritime and aviation insurance, reinsurance and retrocession and services auxiliary to insurance: none MT: marine, aviation and transport insurance, reinsurance and retrocession, and insurance intermediation: none Life insurance, non-life insurance (except for marine, aviation and transport insurance), reinsurance and retrocession (except for marine, aviation and transport reinsurance), and services auxiliary to insurance: unbound PL: unbound, except for the reinsurance, the retrocession and insurance of goods in international trade. RO: life insurance, non-life insurance and services auxiliary to insurance: unbound Reinsurance and retrocession: reinsurance on the international market is allowed only if the reinsured risk cannot be placed on the domestic market. SI: marine, aviation and transport insurance: insurance activities provided by mutual insurance institutions are limited to incorporated companies established in the Republic of Slovenia. Life insurance, non-life insurance (except marine, aviation and transport insurance), reinsurance and retrocession, insurance intermediation, and services auxiliary to insurance: unbound (2) CY, EE, LV, LT: none MT: Life insurance, non-life insurance, and reinsurance and retrocession: none Insurance intermediation and services auxiliary to insurance: unbound PL: unbound, except for the reinsurance, the retrocession and insurance of goods in international trade. RO: life insurance, non-life insurance and services auxiliary to insurance: unbound reinsurance and retrocession: Ceding in reinsurance on the international market can be made only if the reinsured risk cannot be placed on the domestic market. SI: marine, aviation and transport insurance: Insurance activities provided by mutual insurance institutions are limited to incorporated companies established in the Republic of Slovenia. (2) CY, EE, LV, LT: none MT: life insurance, non-life insurance, and reinsurance and retrocession: none Insurance intermediation and services auxiliary to insurance: unbound PL: unbound, except for the reinsurance, the retrocession and insurance of goods in international trade. RO: unbound, except for reinsurance and retrocession. SI: marine, aviation and transport insurance, reinsurance and retrocession, insurance intermediation, and services auxiliary to insurance: none Life insurance and non-life insurance (except marine, aviation and transport insurance): unbound Reinsurance and retrocession: reinsurance companies in the Republic of Slovenia have priority in the collection of insurance premiums. In case that these companies are not able to equalise all risks, these can be reinsured and retroceded abroad. (None upon the adoption of the new law on Insurance Companies). Life insurance and non-life insurance (except marine, aviation and transport insurance): unbound Insurance intermediation and services auxiliary to insurance: none (3) CY: life and non-life insurance (including intermediation): No insurer can operate in or from within the Republic of Cyprus unless so authorised by the Superintendent of Insurance, in accordance with the Insurance Companies Laws. Foreign insurance companies can operate in the Republic of Cyprus through the establishment of a branch or an agency. The foreign insurer must have been authorised to operate in his country of origin before authorised to establish a branch or agency. Participation of non-residents in insurance companies, incorporated in the Republic of Cyprus, requires the prior approval of the Central Bank. (3) CY, LV, LT, MT, PL, RO: none EE: life and non-life insurance: None, except the management body of an insurance joint-stock company with foreign capital participation may include citizens of foreign countries in proportion to the foreign participation, but not more than half of the members of the management group; the head of the management of a subsidiary or an independent company must permanently reside in Estonia. Reinsurance and retrocession, insurance intermediation and services auxiliary to insurance: none Reinsurance and retrocession (including intermediation): No company can operate as a reinsurer within the Republic of Cyprus unless so authorised by the Superintendent of Insurance. Investment by non-residents in reinsurance companies requires the prior approval of the Central Bank. The share of foreign participation in the capital of local reinsurance companies is determined on a case-by-case basis. Currently there is no local reinsurance company. Services auxiliary to insurance: none SI: Life insurance, non-life insurance, and reinsurance and retrocession: none Insurance intermediation and services auxiliary to insurance: for sole proprietors a residence in the Republic of Slovenia is required. EE, LV, LT: none PL: Establishment in a form of joint-stock company or a branch after obtaining a licence. No more than 5 % of insurance funds can be invested abroad. A person executing activities of the insurance intermediation must possess a licence. Local incorporation required for insurance intermediaries. RO: Life insurance: the establishment of companies with foreign participation is allowed only in partnership with Romanian legal or natural persons. The representatives of foreign companies and of the associations of foreign insurers have the right to conclude insurance contracts only with foreign legal and natural persons. Non-life insurance: the establishment of companies and intermediation agencies with foreign participation is allowed only in partnership with Romanian legal or natural persons. The representatives of foreign insurance companies and of the associations of foreign insurers have the right to conclude insurance contracts only with foreign legal and natural persons and for their goods. Reinsurance and retrocession: the establishment of companies with foreign participation is allowed only in partnership with Romanian legal or natural persons. Services auxiliary to insurance: the establishment of companies and intermediation agencies with foreign participation is allowed only in partnership with Romanian legal or natural persons. Intermediation agencies are not allowed to conclude insurance contracts for foreign insurance companies with Romanian legal or natural persons or for their goods. The representatives of foreign insurance companies and of the associations of foreign insurers have the right to conclude only the following types of insurance contracts: (a) insurance and reinsurance contracts with legal and natural foreign persons or for their goods; (b) reinsurance contracts with Romanian insurance companies, insurance-reinsurance companies and reinsurance companies. SI: life and non-life insurance: establishment is subject to a licence issued by the Ministry of Finance. Foreign persons can establish an insurance company only as a joint venture with domestic person, where participation of foreign persons is limited up to 99 %. The limitation on the maximum foreign ownership shall be abolished with the adoption of the new Law on Insurance Companies. A foreign person may acquire or increase shares in a domestic insurance company subject to a prior approval of the Ministry of Finance. Ministry of Finance, when issuing a licence or approval of acquiring shares in a domestic insurance company, takes into account the following criteria:  the dispersion of ownership of shares and the existence of shareholders from different countries;  the supply of new insurance products and the transfer of related know how, if the foreign investor is an insurance company. Unbound for foreign participation in insurance company under privatisation. Membership of the mutual insurance institution is limited to companies established in the Republic of Slovenia and domestic natural persons. Reinsurance and retrocession: Foreign participation in reinsurance company is limited up to a controlling share of the capital. (None, except for branches, upon the adoption of the new law on Insurance companies). Insurance intermediation and services auxiliary to insurance: For providing consultancy and claim settlement services, incorporation is required as a legal entity by consent of the Bureau of insurance. For actuaries and risk assessment activities provision of services through professional establishment only. Operation is limited to activities referred under A(i) and (ii) of this Schedule. (4) CY: life, non-life insurance, insurance intermediation and services auxiliary to insurance: unbound Reinsurance and retrocession: unbound natural persons are not authorised to provide reinsurance services. EE, LV, LT, MT: unbound, except as indicated in the horizontal section under (i) and (ii). (4) CY: life, non-life insurance, insurance intermediation and services auxiliary to insurance: none Reinsurance and retrocession: unbound natural persons are not authorised to provide reinsurance services. EE, LT, MT, SI: unbound, except as indicated in the horizontal section under (i) and (ii). PL: unbound, except as indicated in the horizontal section under (i) and (ii) and subject to the following specific limitation: residency requirement for insurance intermediaries. RO: unbound, except as indicated in the horizontal section under (i). Unbound for (ii). SI: life insurance, non-life insurance, and reinsurance and retrocession: unbound, except as indicated in the horizontal section under (i) and (ii). Insurance intermediation and services auxiliary to insurance: unbound, except as indicated in the horizontal section under (i) and (ii) and for actuarial and risk assessment residence is required in addition to a qualifying examination, membership in the Actuarial Association of the Republic of Slovenia and proficiency in Slovenian. LV, PL: none RO: unbound, except as indicated in the horizontal section under (i). Unbound for (ii). B. Banking and other financial services (excluding insurance) 1. CY: direct or indirect ownership or voting rights in a bank by a person and his/her associates may not exceed 10 per cent unless with the prior written approval of the Central Bank. 2. CY: further to the above, in the three existing local banks listed in the stock exchange, direct or indirect shareholding or acquisition of stake in their capital by foreign persons is restricted to 0,5 per cent per individual or organisation and six per cent collectively. 3. LV: mode 4: manager of a branch and a subsidiary of a foreign bank shall be a Latvian tax payer (resident). The commitments on presence of natural persons are bound according to general provisions applicable to all sectors in this list. 4. LT: all subsectors: at least one manager must be Lithuanian citizen. (v) acceptance of deposits and other repayable funds from the public (vi) lending of all types, including consumer credit, mortgage credit, factoring and financing of commercial transaction (vii) financial leasing MT: not committed. PL: not committed. RO: not committed. (viii) all payment and money transmission services, including credit, charge and debit cards, travellers cheques and bankers drafts MT: not committed. (1) CY: subsectors (v) to (ix) and (x) (b): unbound/only legal entities licensed by the Central Bank may offer banking services in the Republic of Cyprus. Subsectors (x) (e), (xv) and (xvi): none, except as indicated in the horizontal section. All other subsectors: unbound EE: acceptance of deposits and other repayable funds from the public. Requirement of authorisation by Eesti Pank and registration under Estonian Law as a joint-stock company, a subsidiary or a branch. EE, LT: the establishment of a specialised management company is required to perform the activities of management of unit trusts and investment companies, and only firms having their registered office in the Community can act as depositories of the assets of investment funds. (1) CY: unbound, except for: subsectors (x) (e), (xv) and (xvi): none, except as indicated in the horizontal section. EE, LV, LT, SI: none MT: subsectors (v) and (vi): none subsector (xv): unbound, except for the provision of financial information by international providers. PL: unbound, except for: subsector (xv): none RO: unbound, except for: subsectors (v), (vi), (viii), (ix), (xii), (xv) and (xvi): none (ix) guarantees and commitments MT: not committed. PL: excluding guarantees and commitments of the State Treasury. (x) trading for own account or for account of customers, whether on an exchange, in an over-the-counter market or otherwise, the following: (a) money market instruments (including cheques, bills, certificates of deposits) (b) foreign exchange LV: unbound, except for: subsectors (xi), (xv) and (xvi): none LT: pension fund management: commercial presence required. MT: subsectors (v) and (vi): none Subsector (xv): unbound, except for the provision of financial information by international providers. PL: unbound, except for: subsector (xv): Requirement to use the public telecommunication network, or the network of other authorised operator, in the case of cross-border provision of these services. RO: unbound, except for: subsectors (v), (vi), (ix), (xii), (xv) and (xvi): none Subsector (viii): allowed only through a resident bank. SI: none for subsectors (xv) and (xvi). (c) derivative products including, but not limited to, futures and options (d) exchange rate and interest rate instruments, including products such as swaps, forward rate agreements (e) transferable securities (f) other negotiable instruments and financial assets, including bullion MT: not committed. PL: only (x) (e) is committed. RO: only (x) (e) is committed. Unbound, except accepting credits (borrowing of all types), and accepting guarantees and commitments from foreign credit institutions by domestic legal entities and sole proprietors. (Remark: consumer credits shall be free upon the adoption of the new Foreign Exchange Law). All abovementioned credit arrangements must be registered with the Bank of Slovenia. (Remark: this provision shall be abolished upon the adoption of the new Law on Banking.) Foreign persons can only offer foreign securities through domestic banks and stock broking company. Members of the Slovenian Stock Exchange must be incorporated in the Republic of Slovenia. (xi) participation in issues of all kinds of securities, including underwriting and placement as agent (whether publicly or privately) and provision of services related to such issues MT: not committed. PL: excluding participation in issues of Treasury papers. SI: excluding participation in issues of Treasury bonds. (xii) money broking MT: not committed. PL: not committed. (2) CY: subsectors (v) to (xiv), except subsector (x) (e) Unbound. Residents of Cyprus require permission from the Central Bank in conformity with the Exchange Control Law for borrowing in foreign currency or abroad, for placing funds abroad or for obtaining banking services that require export of funds. Subsector (x) (e), (xv) and (xvi): none, except as indicated in the horizontal section. EE, LV, LT: none MT: subsectors (v) and (vi): none Subsector (xv): unbound, except for the provision of financial information by international providers. PL: unbound, except for: subsector (xv): requirement to use the public telecommunication network, or the network of other authorised operator, in the case of consumption abroad of these services. Subsector (xvi): none RO: unbound, except for: subsectors (vi), (ix), (xii), (xv) and (xvi): none Subsector (v), (viii) and (x) (e): the opening of accounts and utilisation of foreign currency resources abroad by natural and legal Romanian persons is allowed only with prior permission from the National Bank of Romania. (2) CY: unbound, except for: subsectors (x) (e), (xv) and (xvi): none, except as indicated in the horizontal section. EE, LV, LT, SI: none MT: subsectors (v) and (vi): none Subsector (xv): unbound, except for the provision of financial information by international providers. PL: unbound, except for: subsector (xv) and (xvi): none RO: unbound, except for: subsectors (v), (vi), (viii), (ix), (x) (e), (xii), (xv) and (xvi): none (xiii) asset management, such as cash or portfolio management, all forms of collective investment management, pension fund management, custodial, depository and trust services MT: not committed. PL: only portfolio management services. RO: only portfolio management, closed-end investment trust services, open-ended investment funds services and securities custody services SI: excluding pension fund management. SI: none for subsectors (xv) and (xvi). Unbound, except accepting credits (borrowing of all types), and accepting guarantees and commitments from foreign credit institutions by domestic legal entities and sole proprietors. (Remark: consumer credits shall be free upon the adoption of the new Foreign Exchange Law). All abovementioned credit arrangements must be registered with the Bank of Slovenia. (Remark: this provision shall be abolished upon the adoption of the new Law on Banking.) Legal entities established in the Republic of Slovenia can be depositories of the assets of Investments Funds. (xiv) settlement and clearing services for financial assets, including securities, derivative products, and other negotiable instruments MT: not committed. PL: not committed. RO: only settlement and clearing services for securities. (xv) provision and transfer of financial information, and financial data processing and related software by suppliers of other financial services RO: only securities related services. (3) All Member States:  the establishment of a specialised management company is required to perform the activities of management of unit trusts and investment companies,  only firms having their registered office in the Community can act as depositories of the assets of investment funds. CY: all subsectors, except subsector (x) (e) For new banks the following requirements apply: (a) a licence is required from the Maltese financial authorities. An economic needs test may be applied. (3) CY: all subsectors, except subsector (x) (e): none once established and licensed. Subsector (x) (e): A brokerage firm may only be registered as a member of the Cyprus Stock Exchange if it has been established and registered in accordance with the Companies Law of Cyprus. EE, LV, LT, MT, PL, SI: none RO: none, except for: Subsector (x) (e): securities transactions on the organised securities markets by a natural or legal person which is a non-resident of Romania are taxed at up to 1,5 % of total value of each buying contract. The repatriation of the invested capital and of the profits shall be made in the same currency in which the initial investment was made. Subsectors (xi) and (xiii): The repatriation of the invested capital and of profits shall be made in the same currency in which the initial investment was made. (xvi) advisory, intermediation and other auxiliary financial services on all the activities listed in subparagraphs (v) through (xv), including credit reference and analysis, investment and portfolio research and advice, advice on acquisitions and on corporate restructuring and strategy MT: not committed. PL: advisory and other auxiliary financial services only in relation to the activities committed for Poland. SI: excluding advisory, intermediation and other auxiliary financial services related to participation in issues of Treasury bonds and to pension fund management. (b) branches of foreign financial institutions must be registered in Cyprus under the Companies Law and licensed. Subsector (x) (e): only members (brokers) of the Cyprus Stock Exchange can undertake business pertaining to securities brokerage in Cyprus. Firms acting as brokers must only employ individuals who can act as brokers provided that they are appropriately licensed. Banks and Insurance companies may not undertake brokerage business. However their subsidiary brokerage firms may do so. LV: subsector (xi): The Bank of Latvia (Central Bank) is a financial agent of the government in the T-bills market. Subsector (xiii): pension fund management is provided by State monopoly. LT: none, except as indicated in horizontal part of section Banking and other financial services, and for: subsector (xiii): establishment only as Public Stock Corporations (AB) and Close Corporations (UAB) which should be founded in closed manner (when all initially issued stock are acquired by incorporators). For the purpose of asset management, the establishment of a specialised management company is required. Only firms having their registered office in Lithuania can act as the depositories of the assets. As indicated in horizontal part of section Banking and other financial services. MT: unbound, except for: subsectors (v) and (vi): foreign-owned credit and other financial institutions may operate either in the form of a branch or a local subsidiary. PL: subsectors (v), (vi), (viii) and (ix) (excluding guarantees and commitments of the State Treasury): establishment of a bank only in a form of joint-stock company or a licensed branch. Nationality requirement for some  at least one  of the bank executives. Subsectors (x) (e), (xi) (excluding participation in issues of Treasury papers), (xiii) (only portfolio management services) and (xvi) (advisory and other auxiliary financial services only in relation to the activities committed for Poland): establishment, after obtaining a licence, only in a form of joint-stock company or a branch of foreign legal entity providing securities services. Subsector (xv): requirement to use the public telecommunication network, or the network of other authorised operator, in the case of cross-border provision and/or consumption abroad of these services. RO: subsector (x) (e): the securities (brokerage) company must be a Romanian legal entity set up as a joint-stock company under Romanian law and have as its exclusive business objective the intermediation of securities Subsector (xi): the securities company must be a Romanian legal entity set up as a joint-stock company under Romanian law and have as its exclusive business objective the intermediation of securities. Any public offer of securities shall require, prior to the publication of its prospectus, the authorisation of the National Securities Commission of Romania. Subsector (xiii): companies performing asset management (except open-ended investment funds) must be established as joint-stock companies under Romanian law. The open-ended investment funds must be established under civil Romanian law. SI: none for subsectors (xv) and (xvi). Establishment of all types of banks are subject to a licence of the Bank of Slovenia. Foreign persons may become shareholders of banks or acquire additional shares of banks only subject to prior approval of the Bank of Slovenia (Remark: this provision shall be abolished upon the adoption of the new Law on Banking). Under license of the Bank of Slovenia, banks, subsidiaries and branches of foreign banks can be permitted to provide all or limited banking services, depending on the amount of the capital. Unbound in relation to foreign participation in banks under privatisation. Branches of foreign banks must be incorporated in the Republic of Slovenia and have legal personality. (Remark: this provision shall be abolished upon the adoption of the new Law on Banking). Unbound with respect to all types of mortgage banks, savings and loans institutions. Unbound with respect to establishment of private pension funds (non-compulsory pension funds). Management Companies are commercial companies established solely for the purpose of managing investment funds. Foreign persons may directly or indirectly acquire a maximum up to 20 per cent of shares or voting rights of management companies; for a larger percentage an approval of the Securities Market Agency is required. An Authorised (privatisation) Investment Company is an investment company established solely for the purpose of gathering the ownership certificates (vouchers) and the purchase of shares issued in accordance with regulations on ownership transformation. An Authorised Management Company is established solely for the purpose of managing the authorised investment companies. Foreign persons may directly or indirectly acquire a maximum up to 10 per cent of shares or voting rights of Authorised (privatisation) Management Companies; for a larger percentage an approval of the Securities Market Agency is required with the consent of the Ministry of Economic Relations and Development. Investments of the investments funds into securities of foreign issuers are limited to 10 per cent of the investments of the investments funds. Such securities shall be listed on those stock exchanges previously determined by the Securities Market Agency. Foreign persons may become shareholders or partners in a Stock Broking Company up to 24 % of the capital of the Stock Broking Company by prior approval of the Securities Market Agency. (Remark: this provision shall be abolished upon the adoption of the new Law on Securities Market). Securities of a foreign issuer which have not yet been offered in the territory of the Republic of Slovenia may only be offered by a Stock Broking Company or a bank licensed to carry out such transactions. Prior to launching the offer the Stock Broking Company or a bank shall obtain the permission of Securities Market Agency. The request for this permission to offer securities of a foreign issuer in the Republic of Slovenia shall be accompanied by draft prospectus, documentation that the guarantor of the issue of securities of the foreign issuer is a bank or a stock broking company, except in the case of the issue of shares of a foreign issuer. (4) CY: all subsectors, except subsector (x) (e): unbound Subsector (x) (e): individuals, whether acting alone as brokers or employed by broker firms as brokers, are required to meet the licensing criteria for this purpose. EE, LT, MT, SI: unbound, except as indicated in the horizontal section under (i) and (ii). LV: unbound, except as indicated in the horizontal section under (i) and (ii) and in the horizontal section of the sector Banking and other financial services. PL: subsectors (v), (vi), (viii) and (ix) (excluding guarantee and commitments of the State Treasury): unbound, except as indicated in the horizontal section under (i) and (ii). Nationality requirement for some  at least one  of the bank executives. Subsectors (x) (e), (xi) (excluding participation in issues of Treasury papers), (xiii) (only portfolio management services), (xv) and (xvi) (advisory and other auxiliary financial services only in relation to the activities committed for Poland): unbound, except as indicated in the horizontal section under (i) and (ii). RO: unbound, except as indicated in the horizontal section under (i). Unbound for (ii). (4) CY: all subsectors, except subsector (x) (e): Unbound For financial institutions foreign employees residence and work permit required. Subsector (x) (e): none, except as indicated in the horizontal section. EE, LT, MT, SI: unbound, except as indicated in the horizontal section under (i) and (ii). LV: none, except as indicated in the horizontal section under (i) and (ii) and in the horizontal section of the sector Banking and other financial services. PL: none RO: unbound, except as indicated in the horizontal section under (i). Unbound for (ii). ADDITIONAL COMMITMENTS BY PART OF THE EC (AT, BE, DK, DE, ES, FI, FR, EL, IE, IT, LU, NL, PT, SE, UK) Insurance (a) Part of the EC (AT, BE, DK, DE, ES, FI, FR, EL, IE, IT, LU, NL, PT, SE, UK) notes the close cooperation among the insurance regulatory and supervisory authorities of these Member States and encourages their efforts to promote improved supervisory standards. (b) These Member States will make their best endeavours to consider within six months from their submissions complete applications for licenses to conduct direct insurance underwriting business, through the establishment in a Member State of a subsidiary in accordance with the legislation of that Member State, by an undertaking governed by the laws of Chile. In cases where such applications are refused, the Member State authority will make its best endeavours to notify the undertaking in question and give the reasons for the refusal of the application. (c) The supervisory authorities of these Member States will make their best endeavours to respond without undue delay to requests for information by applicants on the status of complete applications for licences to conduct direct insurance underwriting business, through the establishment in a Member State of a subsidiary in accordance with the legislation of that Member State by an undertaking governed by the laws of Chile. (d) Part of the EC (AT, BE, DK, DE, ES, FI, FR, EL, IE, IT, LU, NL, PT, SE, UK) will make its best endeavours to examine any questions pertaining to the smooth operation of the internal market in insurance, and consider any issues that might have an impact on the internal market in insurance. (e) Part of the EC (AT, BE, DK, DE, ES, FI, FR, EL, IE, IT, LU, NL, PT, SE, UK) notes that, as regards motor insurance, under Community law as in force on 1 September 2001, and without prejudice to future legislation, premiums may be calculated taking several risk factors into account. (f) Part of the EC (AT, BE, DK, DE, ES, FI, FR, EL, IE, IT, LU, NL, PT, SE, UK) notes that under Community law, as in force on 1 September 2001, and without prejudice to future legislation, the prior approval by national supervisory authorities of policy conditions and scales of premiums that an insurance undertaking intends to use is generally not required. (g) Part of the EC (AT, BE, DK, DE, ES, FI, FR, EL, IE, IT, LU, NL, PT, SE, UK) notes that under Community law, as in force on 1 September 2001, and without prejudice to future legislation, the prior approval by national supervisory authorities of increases in premium rates is generally not required. Other financial services (a) In application of the relevant EC Directives, these Member States will make their best endeavours to consider within 12 months complete applications for licenses to conduct banking activities, through the establishment in a Member State of a subsidiary in accordance with the legislation of that Member State, by an undertaking governed by the laws of Chile. In cases where such applications are refused, the Member State will make its best endeavours to notify the undertaking in question and give the reasons for the refusal of the application. (b) These Member States will make their best endeavours to respond without undue delay to requests for information by applicants on the status of complete applications for licenses to conduct banking activities, through the establishment in a Member State of a subsidiary in accordance with the legislation of that Member State, by an undertaking governed by the laws of Chile. (c) In application of the relevant EC Directives, these Member States will make their best endeavours to consider within six months complete applications for licenses to conduct investment services in the securities field, as defined in the Investment Services Directive, through the establishment in a Member State of a subsidiary in accordance with the legislation of that Member State, by an undertaking governed by the laws of Chile. In cases where such applications are refused, the Member State will make its best endeavours to notify the undertaking in question and give the reasons for the refusal of the application. (d) These Member States will make their best endeavours to respond without undue delay to requests for information by applicants on the status of complete applications for licenses to conduct investment services in the securities area, through the establishment in a Member State of a subsidiary in accordance with the legislation of that Member State, by an undertaking governed by the laws of Chile. UNDERSTANDING ON COMMITMENTS IN FINANCIAL SERVICES The Community has been enabled to take on specific commitments with respect to financial services under this Agreement on the basis of an alternative approach to that covered by the general provisions of Part IV, Chapter II (Financial services). It was agreed that this approach could be applied subject to the following understanding: (i) it does not conflict with the provisions of this Agreement; (ii) no presumption has been created as to the degree of liberalisation to which a Party is committing itself under this Agreement. The Community, on the basis of negotiations, and subject to conditions and qualifications where specified, has inscribed in its schedule specific commitments conforming to the approach set out below. A. Market access Cross-border trade 1. The Community shall permit non-resident suppliers of financial services to supply, as a principal, through an intermediary or as an intermediary, and under terms and conditions that accord national treatment, the following services: (a) insurance of risks relating to: (i) maritime shipping and commercial aviation and space launching and freight (including satellites), with such insurance to cover any or all of the following: the goods being transported, the vehicle transporting the goods and any liability arising therefrom; and (ii) goods in international transit. (b) reinsurance and retrocession and the services auxiliary to insurance as referred to in subparagraph (iv) of Article 117(9); (c) provision and transfer of financial information and financial data processing as referred to in subparagraph (xv) of Article 117(9) and advisory and other auxiliary services, excluding intermediation, relating to banking and other financial services as referred to in subparagraph (xvi) of Article 117(9). 2. The Community shall permit its residents to purchase in the territory of Chile the financial services indicated in: (a) subparagraph 1(a); (b) subparagraph 1(b); and (c) subparagraphs (v) to (xvi) of Article 117(9). Commercial presence 3. The Community shall grant financial service suppliers of Chile the right to establish or expand within its territory, including through the acquisition of existing enterprises, a commercial presence. 4. The Community may impose terms, conditions and procedures for authorisation of the establishment and expansion of a commercial presence insofar as they do not circumvent its obligation under Paragraph 3 and they are consistent with the other obligations of this Agreement. Temporary entry of personnel 5. (a) The Community shall permit temporary entry into its territory of the following personnel of a financial service supplier of Chile that is establishing or has established a commercial presence in the territory of the Community: (i) senior managerial personnel possessing proprietary information essential to the establishment, control and operation of the services of the financial service supplier; and (ii) specialists in the operation of the financial service supplier. (b) The Community shall permit, subject to the availability of qualified personnel in its territory, temporary entry into its territory of the following personnel associated with a commercial presence of a financial service supplier of Chile: (i) specialists in computer services, telecommunication services and accounts of the financial service supplier; and (ii) actuarial and legal specialists. Non-discriminatory measures 6. The Community shall endeavour to remove or to limit any significant adverse effects on financial service suppliers of Chile of: (a) non-discriminatory measures that prevent financial service suppliers from offering in the Community's territory, in the form determined by the Community, all the financial services permitted by the Community; (b) non-discriminatory measures that limit the expansion of the activities of financial service suppliers into the entire territory of the Community; (c) measures of the Community, when it applies the same measures to the supply of both banking and securities services, and a financial service supplier of Chile concentrates its activities in the provision of securities services; and (d) other measures that, although respecting the provisions of this Agreement, affect adversely the ability of financial service suppliers of Chile to operate, compete or enter the Community's market. provided that any action taken under this paragraph would not unfairly discriminate against financial service suppliers of the Party taking such action. 7. With respect to the non-discriminatory measures referred to in subparagraphs 6(a) and (b), the Community shall endeavour not to limit or restrict the present degree of market opportunities nor the benefits already enjoyed by financial service suppliers of Chile as a class in the territory of the Community, provided that this commitment does not result in unfair discrimination against financial service suppliers of the Community. B. National treatment 1. Under terms and conditions that accord national treatment, the Community shall grant to financial service suppliers of Chile established in its territory access to payment and clearing systems operated by public entities, and to official funding and refinancing facilities available in the normal course of ordinary business. This paragraph is not intended to confer access to the Community's lender of last resort facilities. 2. When membership or participation in, or access to, any self-regulatory body, securities or futures exchange or market, clearing agency, or any other organisation or association, is required by the Community in order for financial service suppliers of Chile to supply financial services on an equal basis with financial service suppliers of the Community, or when the Community provides directly or indirectly such entities, privileges or advantages in supplying financial services, the Community shall ensure that such entities accord national treatment to Chilean financial service suppliers resident in its territory. C. Definitions For the purposes of this approach: 1. A non-resident supplier of financial services is a financial service supplier of Chile which supplies a financial service into the territory of the Community from an establishment located in the territory of Chile, regardless of whether such a financial service supplier has or has not a commercial presence in the territory of the Community. 2. Commercial presence means an enterprise within the Community's territory for the supply of financial services and includes wholly- or partly-owned subsidiaries, joint ventures, partnerships, sole proprietorships, franchising operations, branches, agencies, representative offices or other organisations. (1) In the case of Austria, Finland and Sweden no horizontal reservation has been taken for services considered as public utilities. (2) Explanatory note: public utilities exist in sectors such as related scientific and technical consulting services, R&D services on social sciences and humanities, technical testing and analysis services, environmental services, health services, transport services and services auxiliary to all modes of transport. Exclusive rights on such services are often granted to private operators, for instance operators with concessions from public authorities, subject to specific service obligations. Given that public utilities often also exist at the sub-central level, detailed and exhaustive sector-specific scheduling is not practical. (3) Exceptions from these requirements may be granted, if it can be proved that residency is not necessary. (4) Exceptions from these requirements may be granted, if it can be proved that residency is not necessary. (5) SI: according to the Law on Commercial Companies, a branch established in the Republic of Slovenia is not considered a juridical person, but as regards their operation, their treatment is equal to a subsidiary. (6) Commercial, industrial or artisanal activities relate to sectors such as: other business services, construction, distribution and tourism services. It does not relate to telecommunications and financial services. (7) CZ: a non-discriminatory system of foreign exchange control is applied consisting of: (a) limitation on acquisition of foreign exchange by resident nationals for personal purposes, (b) foreign exchange authorisation in case of Czech residents for acceptance of financial credits from foreign subjects, direct capital investment abroad, acquisition of real estate abroad and purchases of foreign securities. (8) PL: there is a non-discriminatory system of foreign exchange controls relating to limitations in foreign exchange turnover and to the system of foreign exchange permits (general and individual) among others limitations of capital flows and currency payments. The following foreign exchange transactions require authorisation:  transfer of foreign exchange out of the country,  transfer of Polish currency into the country,  ownership transfer of the right to monetary assets between domestic and foreign persons,  granting and drawing of loans and credits by domestic persons in foreign exchange transactions,  fixing or executing payments in foreign currencies within Poland for acquired goods, real estate, property rights, services or labour,  opening and possessing of a banking account in a bank situated abroad,  acquiring and holding foreign securities and acquiring real estate abroad,  undertaking other obligations abroad of similar effect. (9) SK: entries being listed for transparency reasons. (10) BG: there is a non-discriminatory system of foreign exchange controls over transfers and payments related to current transactions: (i) limitations on exports and imports of national or foreign currency in cash; (ii) limitations on acquisition of foreign exchange by resident nationals for personal purposes; (iii) foreign employees may purchase foreign currency up to 70 per cent of their labour remuneration; (iv) payments and transfers abroad in foreign currency are to be effected by banks; (v) unilateral transfers require the permission of BNB; (vi) payments on the territory of the Republic of Bulgaria are to be effected in BGL. (11) PL: the footnote under market access is also applicable for national treatment. (12) Foreign persons have the right to transfer abroad the following revenues and compensations that accrue from investments in the Republic of Bulgaria: returns received, compensation for expropriation of the investment for state purposes, proceeds from the liquidation or sale of all or part of the investment, the amount received in execution of a claim secured in currency by a pledge or a mortgage. (13) RO: thirty per cent of the capital of the State-owned commercial companies has been distributed free of charge to Romanian citizens through Ownership Certificates which cannot be sold to foreign legal and natural persons. RO: the remaining 70 per cent of the capital of these companies is to be put on sale. RO: within the privatisation process, foreign investors can buy assets and shares of commercial companies. Romanian legal and natural persons have a priority right in this respect. Under privatisation through the MEBO method (Management/Employee Buy-Out) the right to purchase a commercial company is reserved for its employees. (14) The duration of temporary stay is defined by the Member States and, where they exist, Community laws and regulations regarding entry, stay and work. The precise duration can vary according to the different categories of natural persons mentioned in this schedule. For category (i), the length of stay is limited in the following Member States as follows: BG  one year, which may be extended for up to one additional year for a total term not to exceed three years; EE  three years, which may be extended for up to two additional years for a total term not to exceed five years; LV  Five years; LT  three years, extendable in the case of senior personnel only for up to two additional years; PL and SI  one year, which may be extended. For category (ii), the length of stay is limited in the following Member States as follows: BG  three months within one calendar year; EE  90 days per six-month period; PL  three months; LT  three months a year; HU, LV, SI  90 days. (15) All other requirements of Community and Member States laws and regulations regarding entry, stay, work and social security measures shall continue to apply, including regulations concerning period of stay, minimum wages as well as collective wage agreements. (16) An intra-corporate transferee is defined as a natural person working within a legal person, other than a non-profit making organisation, established in the territory of Chile, and being temporarily transferred in the context of the provision of a service through commercial presence in the territory of a Member State; the legal persons concerned must have their principal place of business in the territory of Chile and the transfer must be to an establishment (office, branch or subsidiary) of that legal person, effectively providing like services in the territory of a Member State to which the EC Treaty applies. (17) Commercial, industrial or artisanal activities relate to sectors such as: other business services, construction, distribution and tourism services. It does not relate to telecommunications and financial services. (18) Unlike foreign subsidiaries, branches established directly in a Member State by a Chilean financial institution are not, with certain limited exceptions, subject to prudential regulations harmonised at Community level which enable such subsidiaries to benefit from enhanced facilities to set up new establishments and to provide cross-border services throughout the Community. Therefore, such branches receive an authorisation to operate in the territory of a Member State under conditions equivalent to those applied to domestic financial institutions of that Member State, and may be required to satisfy a number of specific prudential requirements such as, in the case of banking and securities, separate capitalisation and other solvency requirements and reporting and publication of accounts requirements or, in the case of insurance, specific guarantee and deposit requirements, a separate capitalisation, and the localisation in the Member State concerned of the assets representing the technical reserves and at least one third of the solvency margin. Member States may apply the restrictions indicated in this schedule only with regard to the direct establishment from Chilean of a commercial presence or to the provision of cross-border services from Chile; consequently, a Member State may not apply these restrictions, including those concerning establishment, to Chilean subsidiaries established in other Member States of the Community, unless these restrictions can also be applied to companies or nationals of other Member States in conformity with Community law. (19) CZ: when monopoly rights concerning compulsory motor third-party liability insurance are removed, providing this service will be open on a non-discriminatory basis to Czech established service providers. (20) Exclusive service suppliers may be established or authorised with respect to mandatory insurance schemes. (21) IT: provision and transfer of financial information and financial data processing entailing trading of financial instruments may be prohibited where the protection of investors is likely to be seriously prejudiced. Only authorised banks and investment firms must comply with conduct of business rules in providing investment advice concerning financial instruments and advice to undertakings on capital structure, industrial strategy and related matters, and advice and service relating to mergers and acquisition of undertakings. Advisory activity should not include asset management. (22) IT: authorised persons enabled to conduct collective asset management are deemed responsible for any investment activity conducted by their delegated advisers (Collective asset management, excluding UCITS). ANNEX V AUTHORITIES RESPONSIBLE FOR FINANCIAL SERVICES PART A FOR THE COMMUNITY AND ITS MEMBER STATES European Commission DG Trade DG Internal market B-1049 Bruxelles Austria Ministry of Finance Directorate Economic Policy and Financial Markets Himmelpfortgasse 4-8 Postfach 2 A-1015 Wien Belgium Ministry of Economy Rue de BrÃ ©derode 7 B-1000 Bruxelles Ministry of Finance Rue de la Loi 12 B-1000 Bruxelles Bulgaria Ministry of Economy and Energy Slavyanska str. 8 BG-Sofia 1052 Ministry of Finance G.S. Rakovski str. 102 BG-Sofia 1000 Bulgarian National Bank Al. Batenberg sq. 1 BG-Sofia 1000 Financial Supervision Commission 33, Shar Planina Street BG-Sofia 1303 Cyprus Ministry of Finance CY-1439 Nicosia Czech Republic Ministry of Finance LetenskÃ ¡ 15 CZ-118 10 Prague Denmark Ministry of Economic Affairs Ved Stranden 8 DK-1061 Copenhagen K Estonia Ministry of Finance Suur-Ameerika 1 EE-15006 Tallinn Finland Ministry of Finance PO Box 28 FI-00023 Helsinki France Ministry of Economy, Finance and Industry MinistÃ ¨re de l'Economie, des Finances et de l'Industrie 139, rue de Bercy F-75572 Paris Germany Ministry of Finance Bundesanstalt fÃ ¼r Finanzdienstleistungsaufsicht Graurheindorfer Str. 108 D-53117 Bonn Greece Bank of Greece Panepistimiou Street, 21 GR-10563 Athens Hungary Ministry of Finance PÃ ©nzÃ ¼gyminisztÃ ©rium PostafiÃ ³k 481 HU-1369 Budapest Ireland Irish Financial Services Regulatory Authority PO Box 9138 College Green IRL-Dublin 2 Italy Ministry of Treasury Ministero del Tesoro Via XX Settembre 97 I-00187 Roma Latvia Financial and Capital Market Commission Kungu Street 1 LV-1050 Riga Lithuania Ministry of Finance VaiÃ ¾ganto 8a/2, LT-01512 Vilnius Luxembourg Ministry of Finance MinistÃ ¨re des Finances 3, rue de la CongrÃ ©gation L-2931 Luxembourg Malta Financial Services Authority Notabile Road MT-Attard Netherlands Ministry of Finance Financial Markets Policy Directorate Postbus 20201 NL-2500 EE Den Haag Poland Ministry of Finance 12 Ã wiÃtokrzyska Street PL-00-916 Warsaw Portugal Ministry of Finance DirecÃ §Ã £o Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais Av. Infante D. Henrique, 1C-1o P-1100-278 Lisboa Romania Banking sector and non-banking financial institutions National Bank of Romania 25 Lipscani Street, Sector 3 RO-Bucharest, Code 030031 Securities market sector Romanian National Securities Commission 2 Foisorului Street, Sector 3 RO-Bucharest Insurance sector Insurance Supervisory Commission 18 Amiral Constantin Balescu Street, Sector 1 RO-Bucharest, Code 011954 Private pension system and private pension funds Private Pension System Supervisory Commission 74 Splaiul Unirii, Sector 4 RO-Bucharest, Code 030128 Slovak Republic Ministry of Finance Stefanovicova 5 SK-817 82 Bratislava SlovenskÃ ¡ republika Slovenia Ministry of Economy Kotnikova 5 SI-1000 Ljubljana Spain Treasury Directora General del Tesoro y Politica Financiera Paseo del Prado 6-6a Planta E-28071 Madrid Sweden Financial Supervisory Authority Box 6750 S-113 85 Stockholm Swedish Central Bank Malmskillnadsgatan 7 S-103 37 Stockholm Swedish Consumer Agency Rosenlundsgatan 9 S-118 87 Stockholm United Kingdom H.M. Treasury 1 Horse Guards Road UK-London SW1A 2HQ ANNEX VI (Annex X to the Agreement referred to in Article 132 of the Agreement) SCHEDULES OF SPECIFIC COMMITMENTS ON ESTABLISHMENT PART A COMMUNITY'S SCHEDULE Introductory note 1. The specific commitments in this schedule apply only to the territories in which the Treaties establishing the Community are applied and under the conditions laid down in these Treaties. These commitments apply only to the relations between the Community and its Member States on the one hand, and non-Community countries on the other. They do not affect the rights and obligations of Member States arising from Community law. 2. The following abbreviations are used to indicate the Member States: AT Austria BE Belgium BG Bulgaria CY Cyprus CZ Czech Republic DE Germany DK Denmark EE Estonia EL Greece ES Spain FI Finland FR France HU Hungary IE Ireland IT Italy LT Lithuania LU Luxembourg LV Latvia MT Malta NL The Netherlands PL Poland PT Portugal RO Romania SE Sweden SI Slovenia SK Slovak Republic UK United Kingdom Subsidiary of a legal person means a legal person which is effectively controlled by another legal person. Branch of a legal person means a place of business not having legal personality which has the appearance of permanency, such as the extension of a parent body, has a management and is materially equipped to negotiate business with third parties so that the latter, although knowing that there will if necessary be a legal link with the parent body, the head office of which is abroad, do not have to deal directly with such parent body but may transact business at the place of business constituting the extension. Sector or subsector Limitations on national treatment to establishment 1. HORIZONTAL COMMITMENTS All sectors included in this schedule (a) Treatment accorded to subsidiaries (of Chilean companies) formed in accordance with the law of a Member State and having their registered office, central administration or principal place of business within the Community is not extended to branches or agencies established in a Member State by a Chilean company. However, this does not prevent a Member State from extending this treatment to branches or agencies established in another Member State by a Chilean company or firm, as regards their operation in the first Member State's territory, unless such extension is explicitly prohibited by Community law. (b) Treatment less favourable may be accorded to subsidiaries (of Chilean companies) formed in accordance with the law of a Member State which have only their registered office or central administration in the territory of the Community, unless it can be shown that they possess an effective and continuous link with the economy of one of the Member States. Formation of legal entity AT : without prejudice to existing treaties, foreign natural persons may exercise a business on equal terms as Austrian nationals. However, evidence has to be presented to the competent authority that Austrian natural persons are in no way discriminated in the exercise of the relevant business in the foreigner's home country. If this evidence cannot be presented the foreign natural person has to apply formally for equal status with nationals. If the holder of a business permit is not a permanent resident of Austria, the appointment of a professional representative (gewerberechtlicher GeschÃ ¤ftsfÃ ¼hrer) permanently residing in Austria is necessary. In order to acquire a business permit, foreign juridical persons or partnerships must set up an establishment and appoint a professional representative permanently residing in Austria. Without prejudice to existing treaties, a foreign professional representative has to apply for equal status with nationals. FI : at least half of the founders of a limited company need to be natural persons residing within EEA (European Economic Area) or juridical persons having their domicile in one of the EEA countries, unless the Ministry of Trade and Industry grants an exception. SE : a limited liability company (joint-stock company) may be established by one or several founders. A founding party shall either reside within the EEA (European Economic Area) or be an EEA legal entity. A partnership can only be a founding party if each partner resides within the EEA (1). The managing director and at least 50 per cent of the members of the board shall reside within the EEA (European Economic Area). Corresponding conditions prevail for establishment of other types of legal entities. CZ : foreign natural persons may exercise a business on equal terms as Czech nationals. However, foreign natural persons can pursue activities as self-employed persons and set up and manage undertakings only by registering such undertaking in the Commercial Register, unless the person resides within the EEA (European Economic Area). If the natural persons/legal entity has not a permanent residence/seat within the EEA, it must additionally deposit data or a document on the encumbrance of the undertaking's assets in a foreign State, if the validity of a security is bound to its publication, and some other additional data, in the Commercial Register. Before registering in the Commercial Register, foreign legal persons must set up an establishment in the Czech Republic and appoint a professional representative permanently residing in the Czech Republic. MT : applications by non-residents for the issue, acquisition, sale and redemption of securities not listed on the Malta Stock Exchange in local companies established, or to be established, in Malta have to be cleared by the Registrar of Companies at the Malta Financial Services Authority MFSA). This procedure does not apply to companies as defined in Article 2 of the Income Tax Act, (that is, international holding/trading companies) and to companies which own a vessel registered under the Merchant Shipping Act, and where the resident participation does not exceed 20 %. PL : foreigners, who have received permission for residence on the territory of Poland, permission for tolerated stay, refugee status granted in Poland or who enjoy temporary protection on its territory, may undertake and pursue economic activity on the territory of Poland on the same rules as Polish citizens. Following reciprocity requirements, if ratified international agreements do not provide otherwise, foreign persons may take up and pursue economic activity on the territory of Poland on the same rules as entrepreneurs having their seat in Poland. When there is no reciprocity, foreign persons have the right to undertake and pursue economic activity on the territory of Poland only in a form of limited partnership, limited liability company and joint-stock company; they have also right to join these companies or to take and buy their shares or stocks. RO : the sole administrator or the Chairman of the Board of Administration as well as half of the total number of administrators of a commercial company shall be Romanian citizens unless otherwise stipulated in the company contract or in its statutes. The majority of a commercial company's auditors and their deputies shall be Romanian citizens. Law on foreign companies' branches SE : a foreign company (which has not established a legal entity in Sweden) shall conduct its commercial operations through a branch, established in Sweden with independent management and separate accounts. Building projects with a duration of less than a year are exempted from the requirements of establishing a branch or appointing a resident representative. SE : the managing director of a branch shall reside within the EEA (European Economic Area) (1). SE : foreign or Swedish citizens not residing in Sweden, who wishes to conduct commercial operations in Sweden, shall appoint and register with the local authority a resident representative responsible for such activities. LT : at least one of representative of the foreign company branch must be resident in Lithuania. PL : branches  to conduct economic activity on the territory of Poland, foreign entrepreneurs may establish branches, following the rule of reciprocity requirements, if ratified international agreements do not state otherwise. The economic activity of the branch must be similar to the one which is conducted by the foreign entrepreneur and the person entitled to represent the foreign entrepreneur must be appointed. Branch is required to be registered and run separate accountancy. Agencies  foreign entrepreneurs may create agencies. The economic activity of the agency may cover only promotion and advertisement of foreign entrepreneur. Agency is required to be registered and run separate accountancy. SI : the establishment of branches by foreign companies is conditioned with the registration of the parent company in a court register in the country of origin for at least one year. Legal entities: AT : only Austrian nationals or legal entities and enterprises having their seat in Austria may be shareholders of the Oesterreichische Nationalbank (Austrian National Bank). Members of the management must be Austrian nationals. BG : the establishment of foreign service suppliers, joint ventures included, may only take the form of limited liability company or joint-stock company with at least two shareholders. Establishment of branches is subject to authorisation. Unbound for representative offices. Representative offices may not engage in economic activity. FI : at least half of the members of the board and the managing director shall reside within the EEA (European Economic Area) unless the Ministry of Trade and Industry grants an exception to the company. FI : acquisition of shares by foreign owners giving more than one third of the voting rights of a major Finnish company or a major business undertaking (with more than 1 000 employees or with a turnover exceeding 1 000 million Finnish markka or with a balance sheet total exceeding over EUR 167 million) is subject to confirmation by the Finnish authorities; the confirmation may be denied only if an important national interest would be jeopardised. A foreigner living outside the European Economic Area and carrying on a trade as a private entrepreneur or as a partner in a Finnish limited or general partnership needs a trade permit. If a foreign organisation or foundation is established under the laws of and has its registered office in an EEA country no permit is required for carrying on a business or trade by establishing a branch in Finland. Real estate purchases: AT : the acquisition, purchase as well as rent or lease of real estate by foreign natural persons and juridical persons requires an authorisation by the competent regional authorities (LÃ ¤nder) which will consider whether important economic, social or cultural interests are affected or not. BG : foreign natural and juridical persons (including through a branch) cannot acquire ownership of land. Bulgarian juridical persons with foreign participation cannot acquire ownership of agricultural land. Foreign juridical persons and foreign citizens with permanent residence abroad can acquire ownership of buildings and limited property rights (2) in real estate. CY : unbound CZ : the real estate can be acquired solely by natural persons having their permanent residence, and legal persons with their seat or branch in the territory of the Czech Republic. Special regime applies to the agricultural land and forests, which can be acquired only by residents (i.e. natural persons with permanent residents or legal persons with their seat in the territory of the Czech Republic) and the participation in the privatisation of the State agricultural land and forests is limited solely to the citizens of the Czech Republic. EE : reservation to purchasing agricultural land and forests, as well as land in the border areas. DK : limitations on real estate purchase by non-resident physical and legal entities. Limitations on agricultural estate purchased by foreign physical and legal entities. ES : reservation to the purchase of real estate by governments, official institutions and public enterprises originating in non-Community member countries. EL : according to Law 1892/90, as amended by Law 1969/91, acquisition of real estate in the border regions either directly or through equity participation in a company which is not listed in the Greek Stock Exchange and which owns real estate in those regions or any change in the persons of the stockholders of such company are subject to a permit issued by the competent authorities (Ministry of Defence in the case of non-EU natural or legal persons). IE : prior written consent of the Land Commission is necessary for the acquisition of any interest in Irish land by domestic or foreign companies or foreign nationals. Where such land is for industrial use (other than agricultural industry), this requirement is waived subject to a certificate to this effect from the Minister for Enterprise and Employment. This law does not apply to land within the boundaries of cities and towns. HU : unbound for the acquisition of State-owned properties by foreign natural persons and juridical persons. LT : unbound in relation to acquisition of land by foreign subjects (natural and legal persons), however they may manage or use such property in accordance with the procedure established by Lithuanian laws. LV : unbound in relation to acquisition of land by juridical persons. Land lease not exceeding 99 years permitted. MT : the requirements of Maltese legislation and regulations regarding the acquisition of real property shall continue to apply. RO : natural persons not having Romanian citizenship and residence in Romania, as well as legal persons not having Romanian nationality and their headquarters in Romania, cannot acquire ownership over any kind of land plots through inter vivos acts. SI : juridical persons, established in the Republic of Slovenia with foreign capital participation, may acquire real estate on the territory of the Republic of Slovenia. Branches (3) established in the Republic of Slovenia by foreign persons may only acquire real estate, except land, necessary for the conduct of the economic activities for which they are established. Ownership of real estate in the border areas of 10 km by companies in which majority of capital or voting rights belongs directly or indirectly to juridical persons or nationals of another Member is subject to special permission. SK : limitations on real estate acquisition by foreign physical and legal entities. Foreign entities may acquire real property through establishment of Slovak legal entities or participation in joint ventures. Acquisition of the land by foreign entities is subject to authorisation. IT : unbound for purchase of real estate. FI : (Ã land Islands) restrictions on the right for natural persons who do not enjoy regional citizenship in Ã land, and for legal persons, to acquire and hold real property on the Ã land Islands without permission by the competent authorities of the islands. FI : (Ã land Islands) restrictions on the right of establishment and the right to provide services by natural persons who do not enjoy regional citizenship in Ã land, or by any legal person, without permission by the competent authorities of the Ã land Islands. PL : acquisition of real estate, direct and indirect, by foreigners and foreign legal persons requires permission. PL : unbound, except for: buying independent apartment or buying real estate by a foreign national living in Poland at least for five years after obtaining the permanent residence card; buying by a legal person with a corporate seat in Poland and controlled directly or indirectly by a foreign natural person or a foreign legal person with a corporate seat abroad, for statutory objectives, of real estate without buildings, whose total area in Poland does not exceed 0,4 ha in urban area. Investments: BG : certain economic activities related to the exploitation or use of State or public property are subject to concessions granted under the provisions of the Concessions Act. CY : portfolio investment: investors from non-EU countries may invest only up to 49 % of the share capital of Cypriot companies listed on the Cyprus Stock Exchange. Transactions involving such investments may be carried out by Cypriot stockbrokers and public companies without reference to the Central Bank of Cyprus. CY : entities with foreign participation must have paid-up capital commensurate with their finance requirements and non-residents must finance their contribution through the importation of foreign exchange. In case the non-resident participation exceeds 24 per cent, any additional financing for working capital requirements or otherwise should be raised from local and foreign sources in proportion to the participation of residents and non-residents in the entity's equity. In the case of branches of foreign companies, all capital for the initial investment must be provided from foreign sources. Borrowing from local sources is only permitted after the initial implementation of the project, for financing working capital requirements. ES : investment in Spain by foreign government and foreign public entities (which tends to imply, besides economic, also non-economic interests to entity's part), directly or through companies or other entities controlled directly or indirectly by foreign governments, need prior authorisation by the government. FR : foreign purchases exceeding 33,33 % of the shares of capital or voting rights in existing French enterprise, or 20 % in publicly quoted French companies, are subject to the following regulations:  after a period of one month following prior notification, authorisation is tacitly granted for other investments unless the Minister of Economic Affairs has, in exceptional circumstances, exercised its right to postpone the investment. FR : foreign participation in newly privatised companies may be limited to a variable amount, determined by the government of France on a case by case basis, of the equity offered to the public. FR : for establishing in certain commercial, industrial or artisanal activities, a specific authorisation is needed if the managing director is not holder of a permanent residence permit. IT : exclusive rights may be granted or maintained to newly privatised companies. Voting rights in newly privatised companies may be restricted in some cases. For a period of five years, the acquisition of large equity stakes of companies operating in the fields of defence, and energy may be subject to the approval of the Ministry of Treasury. LT : investments in organising the lotteries are forbidden under the Law on Foreign Capital Investment. MT : companies with the participation of non-resident legal or natural persons are subject to the same capital requirement applicable to companies that are fully owned by residents, as follows: private companies  Lm 500 (with a minimum of 20 % as paid-up capital); public companies  Lm 200 (with a minimum of 25 % paid-up capital). The non-resident percentage of share of the equity is to be paid for with funds emanating from abroad. Companies with non-resident participation must apply for a permit from the Ministry of Finance to acquire premises under the appropriate legislation. PT : foreign participation in newly privatised companies may be limited to a variable amount, determined by the Government of Portugal on a case by case basis, of the equity offered to the public. PL : authorisation of the establishment of a company with foreign equity is required in the case of:  establishment of company, purchase or acquiring of shares or stocks in an existing company; extending of the activity of the company when the scope of activity embraces at least one of the following areas:  management of seaports and airports,  dealing in real estate or acting as intermediary in real estate transactions,  supply to defence industry that is not covered by other licensing requirements,  wholesale trade in imported consumer goods,  provision of legal advisory services,  establishment of a joint-venture company with a foreign equity in which the Polish Party is a State legal person and is contributing non-pecuniary assets as initial capital,  arranging a contract, that includes right to use of State property for more than six months or decides on acquiring of such property. Exchange regime (4), (5), (6) BG : payments and transfers abroad require the authorisation of the Bulgarian National Bank when related to investments and State or State-guaranteed loans (7). Currency deals in cash by occupation may be transacted by any person registered under the Commercial Law where such a person is registered in a public register of persons conducting business pursuant to the legislation of a Member State of the European Union or another country which is party to the European Economic Area, and where the person is registered in the public register as a currency exchange bureau. CY : under the Exchange Control Law, non-residents are not normally permitted to borrow from local sources. SK : in relation to current payments, limitation on acquisition of foreign exchange by resident nationals for personal purposes. In relation to capital payments, foreign exchange authorisation required for acceptance of financial credits from foreign subjects, direct capital investments abroad, acquisition of real estate abroad and purchase of foreign securities. Residency requirements AT : managing directors of branches and juridical persons have to be resident in Austria; natural persons responsible within a juridical person or a branch for the observance of the Austrian Trade Act must be resident in Austria. AT : all foreigners are subject to the provisions of the Foreigners' Act and the Residence Act concerning entry, stay and work. In addition, foreign workers, including key personnel and investors, except for EEA-nationals, are subject to the provisions of the Foreign Labour Act including the labour market test and the quota system. If an investor commits an investment which has a positive effect on the entire Austrian economy or a whole sector of the Austrian economy, the labour market test can be dropped for him and for individual cases of essential key personnel. Investors who furnish proof that they hold at least 25 per cent in a partnership (Personengesellschaft) or a public limited company (Gesellschaft mit beschrÃ ¤nkter Haftung) and that they exert a decisive influence on that company are exempted from the Foreign Labour Act. BG : all foreigners are subject to the provisions of the Foreigners' Act concerning entry, stay and work, including period of stay, and respective entry and residence permits are required. LT : at least one of representative of the foreign company branch must be resident in Lithuania. MT : the requirements of Maltese legislation and regulations regarding entry and stay shall continue to apply, including regulations concerning period of stay. Entry and residence permits are granted at the discretion of the Government of Malta. SK : a foreign natural person whose name is to be registered in the Commercial Register as a person authorised to act on behalf of the entrepreneur is required to submit residence permit for the Slovak Republic. Privatisation BG : unbound for participation in privatisation through State external debt bonds and for economic sectors not subject to privatisation under the annual privatisation programme. Unbound for participation in privatisation through investment vouchers or other preferential privatisation methods, where Bulgarian citizenship and permanent residence are required. RO : unbound Sector or subsector Limitations on national treatment to establishment 2. SECTOR-SPECIFIC COMMITMENTS (based on UN ISIC rev.3 classification) A. Agriculture, hunting, forestry 1. Agriculture, hunting excluding services 2. Forestry, logging excluding services AT : reservation. BG : unbound for acquisition of agricultural land and forest. CY : up to 49 % non-EU participation is allowed. The indicative minimum level of investment is CY £ 100 000. FR : reservation on the establishment of agricultural enterprises by nationals of countries that are not members of the Community and the acquisition of vineyards. HU : unbound IE : reservation on the acquisition by non-Community nationals of land for agricultural purposes, unless an authorisation is granted; investment by non-Community residents in flour milling activities. LT : unbound in relation of the acquisition by foreign subjects (natural and legal persons) into ownership of land, internal waters and forests in accordance with constitutional law. MT : unbound RO : unbound for acquisition of agricultural land and forest. SK : reservation on the acquisition of land for agricultural purposes and other land as set in the Foreign Exchange Act, unless an authorisation is granted. B. Fishing 5. Fishing, operation of fish hatcheries and fish farms excluding services. AT : acquisition of 25 % or more of vessels registered in Austria. BE : reservation on the acquisition of Belgian flag vessels by shipping companies not having their principal office in Belgium. BG : unbound CY : up to 49 % non-EU participation is allowed. The indicative minimum level of investment is CY £ 100 000. DK : reservation on the ownership by non-EC residents of one-third or more of a business engaged in commercial fishing; ownership of flag vessels by non-EC residents, except through an enterprise incorporated in Denmark. FR : reservation on the settling of non-Community nationals or non-EFTA nationals on the maritime State property for fish/shellfish/algae farming. FI : reservation on the ownership of Finnish flag vessels, including fishing vessels, except through an enterprise incorporated in Finland. FR : reservation on the ownership after acquisition of more than 50 per cent of a French flag vessel, unless the vessel concerned is entirely owned by enterprises having their principal office in France. DE : sea fishing licence granted only to vessels entitled to fly the flag of Germany. These are fishing vessels of which the majority of shares is owned by Community citizens or companies established in accordance with Community rules and that have their principal place of business in a Member State. The use of the vessels must be headed and supervised by persons residing in Germany. In order to obtain a fishing licence, all fishing vessels must register with the relevant coastal States in which the ships have their homeports. EE : ships are entitled to fly Estonian flag if located in Estonia and majority ownership is held by Estonian nationals in general in partnership and in limited partnership companies, or other legal entities that are located in Estonia with voting majority held by Estonian nationals in the Board of Management. EL : ownership of a vessel under the Greek flag is limited to 49 per cent for non-EU natural or legal persons. HU : unbound IE : reservation on the acquisition by non-Community nationals of sea fishing vessels registered in Ireland. IT : reservation on the purchase by foreigners other than Community residents of a majority interest in Italian flag vessels or of a controlling interest in ship owning companies having their headquarters in Italy; purchase of Italian flag vessels used to fish in Italian territorial waters. LT : unbound LV : reservation as regards registration of ownership of Latvia's fishing vessels by natural persons who are not either citizens or non-citizens of the Republic of Latvia or are not Latvia's legal persons, except through an enterprise established in Latvia. MT : unbound NL : reservation on the ownership of Netherlands flag vessels, unless the investment is made by shipping companies incorporated under Netherlands law, established in the Kingdom and having their actual place of management in The Netherlands. PT : reservation on the ownership of Portuguese flag vessels other than through an enterprise incorporated in Portugal. RO : unbound SE : reservation on the acquisition of 50 per cent or more of Swedish flag vessels, except through an enterprise incorporated in Sweden; establishment of, or acquisition of 50 per cent or more of shares in firms engaged in commercial fishing activities in Swedish waters, unless an authorisation is granted. Restrictions on the right of fishing and limitations on which fishing vessels may obtain a license and become a part of the Swedish fishing fleet are found in the Swedish fisheries legislation. SK : reservation on the ownership of Slovak flag vessels, except through an enterprise incorporated in the Slovak Republic. UK : reservation on the acquisition of UK flagged vessels, unless the investment is at least 75 % owned by British citizens and/or by companies which are at least 75 % owned by British citizens, in all cases resident and domiciled in the UK. Vessels must be managed, directed and controlled from within the UK. C. Mining and quarrying 10. Mining of coal and lignite; extraction of peat 11. Extraction of crude petroleum and natural gas; excluding services 12. Mining of uranium and thorium ores 13. Mining of metal ores 14. Other mining and quarrying BG : the right of prospection, exploration and exploitation of natural materials, including mineral raw materials and ores, is subject to a time-limited concession granted by the Bulgarian State. The prospection and/or exploration and concessions for extraction are granted to natural and legal persons registered as traders in the Commercial register who possess relevant technical, management and financial possibilities. Unbound for the extraction of gold from rivers and salt and elements from sea water. CZ : unbound EL : the right of exploration and exploitation of all minerals, except hydrocarbons, solid fuels, radioactive minerals and geothermal potential is subject to a concession by the Greek State, after approval of the Council of Ministers. ES : reservation on investment originating in non-Community member countries in strategic minerals. FR : establishment by a non-resident in extractive industries must be carried out in the form of a French or European subsidiary, whose manager must be resident in France or other country and declare his place of residence to the local prefet authorities. HU : the right of prospecting for, exploration and exploitation of mineral raw materials may be subject to a time-limited concession granted by the Hungarian State. LT : unbound MT : unbound RO : unbound EC : reservation on prospection, exploration and exploitation of hydrocarbons: in accordance with Directive 94/22/EC of 30 May 1994 (OJ No L 164 of 30/06/94), whenever it appears that a third country is not granting Community entities as regards access to and exercise of these activities treatment comparable to that which the Community grants entities from that country, the Council could, on a proposal of the Commission, authorise a Member State to refuse authorisation to an entity which is effectively controlled by the third country concerned and/or by nationals of that country (reciprocity). D. Manufacturing 15. Manufacture of food products and beverages 16. Manufacture of tobacco products 17. Manufacture of textiles 18. Manufacture of wearing apparel; dressing and dyeing of fur 19. Tanning and dressing of leather; manufacture of luggage, handbags, saddlery, harness and footwear 20. Manufacture of wood and of products of wood and cork, except furniture; manufacture of articles of straw and plaiting materials 21. Manufacture of paper and paper products 22. Publishing, printing and reproduction of recorded media 23. Manufacture of coke, refined petroleum products and nuclear fuel 24. Manufacture of chemicals and chemical products 25. Manufacture of rubber and plastics products 26. Manufacture of other non-metallic mineral products 27. Manufacture of basic metals 28. Manufacture of fabricated metal products, except machinery and equipment 29. Manufacture of machinery and equipment n.e.c. 30. Manufacture of office, accounting and computing machinery 31. Manufacture of electrical machinery and apparatus n.e.c. 32. Manufacture of radio, television and communication equipment and apparatus 33. Manufacture of medical, precision and optical instruments, watches and clocks 34. Manufacture of motor vehicles, trailers and semi-trailers 35. Manufacture of other transport equipment 36. Manufacture of furniture; manufacturing n.e.c. 37. Recycling None BG : production of alcohol beverages, distillate and spirit is subject to registration and can be performed by entities registered under the Trade Law or under the legislation of an EU or EEA Member State. Production of tobacco products and processing of tobacco is subject to authorisation by the Council of Ministers and can be performed by entities registered under the Trade Law or under the legislation of an EU or EEA Member State. Reservation for exploitation of nuclear installation or equipment and disposal of nuclear fuel subject to licensing. Production, import and distribution of pharmaceuticals and veterinary medical products requires authorisation of the principal representative in Bulgaria. Activities related to disposal and management of waste are subject to authorisation. OTHER MANUFACTURING AT : production of non-military arms and ammunitions are subject to EEA nationality requirement. Production of military arms and ammunitions are subject to an Austrian nationality requirement. Juridical persons and partnerships: registered office or head office in Austria. The company's professional representative or managing partners empowered to act on its behalf must be EEA nationals. BG : the manufacture of and trade in arms, ammunitions, explosives and dual use items and technologies are subject to licensing or registration requirement and can be performed by entities registered under the Trade Law. E. Electricity, gas and water supply 40. Electricity, gas steam and hot water supply AT : unbound BG : the activities related to electricity, gas and hot water are subject to licensing requirement. Licences are issued to legal persons registered under the Trade Law or under the legislation of an EU or EEA Member State. CZ : unbound FR : concessions and authorisations in hydroelectricity can be given only to French nationals or to nationals from the Community, as well as to nationals of third countries, with which reciprocity agreements have been concluded with respect to exploitation of hydroelectricity. FI : reservation on investment in an enterprise engaged in activities involving nuclear energy or nuclear matter. EL : solid fuels, radioactive minerals and geothermal energy: an exploration licence may not be granted to non-Community natural or legal persons. The right of exploitation is subject to a concession by the Greek State, after approval by the Council of Ministers. HU : unbound LV : State monopoly in the sector of electro energy. MT : unbound PT : reservation on investment in an enterprise engaged in the import, transport and supply of natural gas. The Portuguese Government is competent to define the conditions to be fulfilled by enterprises wishing to perform those activities. RO : unbound SK : conformity with energy policy of the Slovak Republic is required. Reservation on investment in enterprises characterised as natural monopolies. The government can limit import and export of electricity and gas in the following cases:  rights and obligations of producers and purchasers of electricity and gas are not similar or beyond to rights and obligations of producers and purchasers in the Slovak Republic,  the precautions of individual producers relating to the protection of environment are not similar or beyond to the protection of environment carried out in the Slovak Republic,  the import or export of electricity limits the use of electricity from renewable sources or from domestic coal sources. (1) Exceptions from these requirements may be granted, if it can be proved that residency is not necessary. (2) The Bulgarian property law recognizes the following limited property rights: right to use, right to build, right to raise a superstructure and servitudes. (3) SI: according to the Law on Commercial Companies, a branch established in the Republic of Slovenia is not considered a juridical person, but as regards their operation, their treatment is equal to a subsidiary. (4) (a) limitation on acquisition of foreign exchange by resident nationals for personal purposes, (a) limitation on acquisition of foreign exchange by resident nationals for personal purposes, b) foreign exchange authorisation in case of Czech residents for acceptance of financial credits from foreign subjects, direct capital investment abroad, acquisition of real estate abroad and purchases of foreign securities. (4) CZ: non-discriminatory system of foreign exchange control is applied consisting of: (a) limitation on acquisition of foreign exchange by resident nationals for personal purposes, b) foreign exchange authorisation in case of Czech residents for acceptance of financial credits from foreign subjects, direct capital investment abroad, acquisition of real estate abroad and purchases of foreign securities. (5)  transfer of foreign exchange out of the country,  transfer of Polish currency into the country,  ownership transfer of the right to monetary assets between domestic and foreign persons,  granting and drawing of loans and credits by domestic persons in foreign exchange transactions,  fixing or executing payments in foreign currencies within Poland for acquired goods, real estate, property rights, services or labour,  opening and possessing of a banking account in a bank situated abroad,  acquiring and holding foreign securities and acquiring real estate abroad,  transfer of foreign exchange out of the country,  transfer of Polish currency into the country,  ownership transfer of the right to monetary assets between domestic and foreign persons,  granting and drawing of loans and credits by domestic persons in foreign exchange transactions,  fixing or executing payments in foreign currencies within Poland for acquired goods, real estate, property rights, services or labour,  opening and possessing of a banking account in a bank situated abroad,  acquiring and holding foreign securities and acquiring real estate abroad,  undertaking other obligations abroad of similar effect. (5) PL: there is non-discriminatory system of foreign exchange controls relating to limitations in foreign exchange turnover and to system of foreign exchange permits (general and individual) among others limitations of capital flows and currency payments. The following foreign exchange transactions require authorisation:  transfer of foreign exchange out of the country,  transfer of Polish currency into the country,  ownership transfer of the right to monetary assets between domestic and foreign persons,  granting and drawing of loans and credits by domestic persons in foreign exchange transactions,  fixing or executing payments in foreign currencies within Poland for acquired goods, real estate, property rights, services or labour,  opening and possessing of a banking account in a bank situated abroad,  acquiring and holding foreign securities and acquiring real estate abroad,  undertaking other obligations abroad of similar effect. (6) SK: entries being listed for transparency reasons. (7) Foreign persons have the right to transfer abroad the following revenues and compensations that accrue from their investments in the Republic of Bulgaria: returns received, compensation for expropriation of the investment for state purposes, proceeds from the liquidation or sale of all or part of the investment, the amount received in execution of a claim secured in currency by a pledge or a mortgage. ANNEX VII Community's coverage on government procurement (referred to in Article 137 of the Association Agreement) Appendix 1 ENTITIES AT CENTRAL LEVEL Entities which procure in accordance with the provisions of this title Section 2 Contracting authorities of the State Bulgaria 1. Ã Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  Ã ½Ã ° Ã Ã °ÃÃ ¾Ã ´Ã ½Ã ¾Ã Ã ¾ Ã Ã Ã ±ÃÃ °Ã ½Ã ¸Ã µ(Administration of the National Assembly) 2. Ã Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  Ã ½Ã ° Ã ÃÃ µÃ ·Ã ¸Ã ´Ã µÃ ½Ã Ã °(Administration of the President) 3. Ã Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  Ã ½Ã ° Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã ºÃ ¸Ã  Ã Ã Ã ²Ã µÃ (Administration of the Council of Ministers) 4. Ã Ã ¾Ã ½Ã Ã Ã ¸Ã Ã Ã Ã ¸Ã ¾Ã ½Ã µÃ ½ Ã Ã Ã ´(Constitutional Court) 5. Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °ÃÃ ¾Ã ´Ã ½Ã ° Ã ±Ã °Ã ½Ã ºÃ °(Bulgarian National Bank) 6. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ²Ã Ã ½Ã Ã ½Ã ¸Ã Ã µ ÃÃ °Ã ±Ã ¾Ã Ã ¸(Ministry of Foreign Affairs) 7. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ²Ã Ã ÃÃ µÃ Ã ½Ã ¸Ã Ã µ ÃÃ °Ã ±Ã ¾Ã Ã ¸(Ministry of the Interior) 8. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ½Ã °Ã Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  Ã ¸ Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã ²Ã ½Ã °Ã Ã ° ÃÃ µÃ Ã ¾ÃÃ ¼Ã °(Ministry of State Administration and Administrative Reform) 9. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ½Ã °Ã Ã ° Ã ¿Ã ¾Ã »Ã ¸Ã Ã ¸Ã ºÃ ° Ã ¿ÃÃ ¸ Ã ±Ã µÃ ´Ã Ã Ã ²Ã ¸Ã  Ã ¸ Ã °Ã ²Ã °ÃÃ ¸Ã ¸(Ministry of State Policy for Disasters and Accidents) 10. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ·Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µÃ Ã ¾ Ã ¸ Ã ³Ã ¾ÃÃ ¸Ã Ã µ(Ministry of Agriculture and Forestry) 11. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ·Ã ´ÃÃ °Ã ²Ã µÃ ¾Ã ¿Ã °Ã ·Ã ²Ã °Ã ½Ã µÃ Ã ¾(Ministry of Health) 12. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã ° Ã ¸ Ã µÃ ½Ã µÃÃ ³Ã µÃ Ã ¸Ã ºÃ °Ã Ã °(Ministry of Economy and Energy) 13. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ºÃ Ã »Ã Ã ÃÃ °Ã Ã °(Ministry of Culture) 14. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¾Ã ±ÃÃ °Ã ·Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µÃ Ã ¾ Ã ¸ Ã ½Ã °Ã Ã ºÃ °Ã Ã °(Ministry of Education and Science) 15. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¾Ã ºÃ ¾Ã »Ã ½Ã °Ã Ã ° Ã ÃÃ µÃ ´Ã ° Ã ¸ Ã ²Ã ¾Ã ´Ã ¸Ã Ã µ(Ministry of Environment and Water) 16. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¾Ã Ã ±ÃÃ °Ã ½Ã °Ã Ã °(Ministry of Defence (1)) 17. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¿ÃÃ °Ã ²Ã ¾Ã Ã Ã ´Ã ¸Ã µÃ Ã ¾(Ministry of Justice) 18. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° ÃÃ µÃ ³Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾Ã Ã ¾ ÃÃ °Ã ·Ã ²Ã ¸Ã Ã ¸Ã µ Ã ¸ Ã ±Ã »Ã °Ã ³Ã ¾Ã Ã Ã ÃÃ ¾Ã ¹Ã Ã Ã ²Ã ¾Ã Ã ¾(Ministry of Regional Development and Public Works) 19. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ÃÃ °Ã ½Ã Ã ¿Ã ¾ÃÃ Ã °(Ministry of Transport) 20. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ÃÃ Ã ´Ã ° Ã ¸ Ã Ã ¾Ã Ã ¸Ã °Ã »Ã ½Ã °Ã Ã ° Ã ¿Ã ¾Ã »Ã ¸Ã Ã ¸Ã ºÃ °(Ministry of Labour and Social Policy) 21. Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã Ã ¸Ã ½Ã °Ã ½Ã Ã ¸Ã Ã µ(Ministry of Finance) 22. Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ¸ Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã ¸, Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ¸ Ã ºÃ ¾Ã ¼Ã ¸Ã Ã ¸Ã ¸, Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ¸ Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã ¸ Ã ¸ Ã ´ÃÃ Ã ³Ã ¸ Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã Ã ¸Ã ¸, Ã Ã Ã ·Ã ´Ã °Ã ´Ã µÃ ½Ã ¸ Ã Ã Ã  Ã ·Ã °Ã ºÃ ¾Ã ½ Ã ¸Ã »Ã ¸ Ã  Ã ¿Ã ¾Ã Ã Ã °Ã ½Ã ¾Ã ²Ã »Ã µÃ ½Ã ¸Ã µ Ã ½Ã ° Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã ºÃ ¸Ã  Ã Ã Ã ²Ã µÃ , Ã ºÃ ¾Ã ¸Ã Ã ¾ Ã ¸Ã ¼Ã °Ã  Ã Ã Ã ½Ã ºÃ Ã ¸Ã ¸ Ã ²Ã Ã ² Ã ²ÃÃ Ã ·Ã ºÃ ° Ã  Ã ¾Ã Ã Ã Ã µÃ Ã Ã ²Ã Ã ²Ã °Ã ½Ã µÃ Ã ¾ Ã ½Ã ° Ã ¸Ã ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã °Ã Ã ° Ã ²Ã »Ã °Ã Ã (State agencies, State commissions, executive agencies and other State authorities established by law or by Council of Ministers' decree having a function relating to the exercise of executive power): (1) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã Ã ´ÃÃ µÃ ½Ã ¾ ÃÃ µÃ ³Ã Ã »Ã ¸ÃÃ °Ã ½Ã µ(Nuclear Regulatory Agency) (2) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã ºÃ ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ·Ã ° Ã µÃ ½Ã µÃÃ ³Ã ¸Ã ¹Ã ½Ã ¾ Ã ¸ Ã ²Ã ¾Ã ´Ã ½Ã ¾ ÃÃ µÃ ³Ã Ã »Ã ¸ÃÃ °Ã ½Ã µ(Energy and Water State Regulatory Commission) (3) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã ºÃ ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ¿Ã ¾ Ã Ã ¸Ã ³Ã ÃÃ ½Ã ¾Ã Ã Ã Ã ° Ã ½Ã ° Ã ¸Ã ½Ã Ã ¾ÃÃ ¼Ã °Ã Ã ¸Ã Ã Ã °(State Commission on Information Security) (4) Ã Ã ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ·Ã ° Ã ·Ã °Ã Ã ¸Ã Ã ° Ã ½Ã ° Ã ºÃ ¾Ã ½Ã ºÃ ÃÃ µÃ ½Ã Ã ¸Ã Ã Ã °(Commission for Protection of Competition) (5) Ã Ã ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ·Ã ° Ã ·Ã °Ã Ã ¸Ã Ã ° Ã ½Ã ° Ã »Ã ¸Ã Ã ½Ã ¸Ã Ã µ Ã ´Ã °Ã ½Ã ½Ã ¸(Commission for Personal Data Protection) (6) Ã Ã ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ·Ã ° Ã ·Ã °Ã Ã ¸Ã Ã ° Ã ¾Ã  Ã ´Ã ¸Ã Ã ºÃÃ ¸Ã ¼Ã ¸Ã ½Ã °Ã Ã ¸Ã (Commission for Protection Against Discrimination) (7) Ã Ã ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ·Ã ° ÃÃ µÃ ³Ã Ã »Ã ¸ÃÃ °Ã ½Ã µ Ã ½Ã ° Ã Ã Ã ¾Ã ±Ã Ã µÃ ½Ã ¸Ã Ã Ã °(Communications Regulation Commission) (8) Ã Ã ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ·Ã ° Ã Ã ¸Ã ½Ã °Ã ½Ã Ã ¾Ã ² Ã ½Ã °Ã ´Ã ·Ã ¾Ã(Financial Supervision Commission) (9) Ã Ã °Ã Ã µÃ ½Ã Ã ½Ã ¾ Ã ²Ã µÃ ´Ã ¾Ã ¼Ã Ã Ã ²Ã ¾ Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã (Patent Office of the Republic of Bulgaria) (10) Ã ¡Ã ¼Ã µÃ Ã ½Ã ° Ã ¿Ã °Ã »Ã °Ã Ã ° Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã (National Audit Office of the Republic of Bulgaria) (11) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¿ÃÃ ¸Ã ²Ã °Ã Ã ¸Ã ·Ã °Ã Ã ¸Ã (Privatisation Agency) (12) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã Ã »Ã µÃ ´Ã ¿ÃÃ ¸Ã ²Ã °Ã Ã ¸Ã ·Ã °Ã Ã ¸Ã ¾Ã ½Ã µÃ ½ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »(Agency for Post-privatisation Control) (13) Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã  Ã ¿Ã ¾ Ã ¼Ã µÃ ÃÃ ¾Ã »Ã ¾Ã ³Ã ¸Ã (Bulgarian Institute for Metrology) (14) Ã Ã »Ã °Ã ²Ã ½Ã ¾ Ã Ã ¿ÃÃ °Ã ²Ã »Ã µÃ ½Ã ¸Ã µ Ã ½Ã ° Ã °ÃÃ Ã ¸Ã ²Ã ¸Ã Ã µ(General Department of Archives) (15) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ ÃÃ µÃ ·Ã µÃÃ ² Ã ¸ Ã ²Ã ¾Ã µÃ ½Ã ½Ã ¾Ã ²ÃÃ µÃ ¼Ã µÃ ½Ã ½Ã ¸ Ã ·Ã °Ã ¿Ã °Ã Ã ¸ (State Agency State Reserve and War-Time Stocks) (16) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ±Ã µÃ ¶Ã °Ã ½Ã Ã ¸Ã Ã µ(State Agency for Refugees) (17) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ±Ã Ã »Ã ³Ã °ÃÃ ¸Ã Ã µ Ã ² Ã Ã Ã ¶Ã ±Ã ¸Ã ½Ã °(State Agency for Bulgarians Abroad) (18) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ·Ã °Ã ºÃÃ ¸Ã »Ã ° Ã ½Ã ° Ã ´Ã µÃ Ã µÃ Ã ¾(State Agency for Child Protection) (19) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¸Ã ½Ã Ã ¾ÃÃ ¼Ã °Ã Ã ¸Ã ¾Ã ½Ã ½Ã ¸ Ã Ã µÃ Ã ½Ã ¾Ã »Ã ¾Ã ³Ã ¸Ã ¸ Ã ¸ Ã Ã Ã ¾Ã ±Ã Ã µÃ ½Ã ¸Ã (State Agency for Information Technology and Communications) (20) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¼Ã µÃ ÃÃ ¾Ã »Ã ¾Ã ³Ã ¸Ã Ã µÃ ½ Ã ¸ Ã Ã µÃ Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¸ Ã ½Ã °Ã ´Ã ·Ã ¾Ã(State Agency for Metrological and Technical Surveillance) (21) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¼Ã »Ã °Ã ´Ã µÃ ¶Ã Ã ° Ã ¸ Ã Ã ¿Ã ¾ÃÃ Ã °(State Agency for Youth and Sports) (22) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã Ã ÃÃ ¸Ã ·Ã ¼Ã °(State Agency for Tourism) (23) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã ºÃ ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ¿Ã ¾ Ã Ã Ã ¾Ã ºÃ ¾Ã ²Ã ¸Ã Ã µ Ã ±Ã ¾ÃÃ Ã ¸ Ã ¸ Ã Ã ÃÃ ¶Ã ¸Ã Ã °(State Commission on Commodity Exchanges and Market-places) (24) ÃÃ ½Ã Ã Ã ¸Ã Ã Ã  Ã ¿Ã ¾ Ã ¿Ã Ã ±Ã »Ã ¸Ã Ã ½Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  Ã ¸ Ã µÃ ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ° Ã ¸Ã ½Ã Ã µÃ ³ÃÃ °Ã Ã ¸Ã (Institute of Public Administration and European Integration) (25) Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã Ã Ã °Ã Ã ¸Ã Ã Ã ¸Ã Ã µÃ Ã ºÃ ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã (National Statistical Institute) (26) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã ¸Ã Ã ½Ã ¸Ã Ã ¸ (Customs Agency) (27) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã ¸ Ã Ã ¸Ã ½Ã °Ã ½Ã Ã ¾Ã ²Ã ° Ã ¸Ã ½Ã Ã ¿Ã µÃ ºÃ Ã ¸Ã (Public Financial Inspection Agency) (28) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ¸ Ã ²Ã ·Ã µÃ ¼Ã °Ã ½Ã ¸Ã (State Receivables Collection Agency) (29) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã Ã ¾Ã Ã ¸Ã °Ã »Ã ½Ã ¾ Ã ¿Ã ¾Ã ´Ã ¿Ã ¾Ã ¼Ã °Ã ³Ã °Ã ½Ã µ(Social Assistance Agency) (30) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã Ã ¸Ã ½Ã °Ã ½Ã Ã ¾Ã ²Ã ¾ ÃÃ °Ã ·Ã Ã ·Ã ½Ã °Ã ²Ã °Ã ½Ã µ(Financial Intelligence Agency) (31) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã Ã ¾ÃÃ °Ã Ã ° Ã  Ã Ã ²ÃÃ µÃ ¶Ã ´Ã °Ã ½Ã ¸Ã (Agency for Persons with Disabilities) (32) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã ²Ã ¿Ã ¸Ã Ã ²Ã °Ã ½Ã ¸Ã Ã Ã °(Registry Agency) (33) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã µÃ ½Ã µÃÃ ³Ã ¸Ã ¹Ã ½Ã ° Ã µÃ Ã µÃ ºÃ Ã ¸Ã ²Ã ½Ã ¾Ã Ã (Energy Efficiency Agency) (34) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã ·Ã °Ã µÃ Ã ¾Ã Ã Ã Ã °(Employment Agency) (35) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã ºÃ °Ã ´Ã °Ã Ã Ã ÃÃ °(Cadastre Agency) (36) Ã Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã ¾Ã ±Ã Ã µÃ Ã Ã ²Ã µÃ ½Ã ¸ Ã ¿Ã ¾ÃÃ Ã Ã ºÃ ¸(Public Procurement Agency) (37) Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¸Ã ½Ã ²Ã µÃ Ã Ã ¸Ã Ã ¸Ã ¸(Bulgarian Investment Agency) (38) Ã Ã »Ã °Ã ²Ã ½Ã ° Ã ´Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã ÃÃ °Ã ¶Ã ´Ã °Ã ½Ã Ã ºÃ ° Ã ²Ã Ã ·Ã ´Ã Ã Ã ¾Ã ¿Ã »Ã °Ã ²Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  (General Directorate Civil Aviation Administration) (39) Ã Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã ·Ã ° Ã ½Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã Ã ÃÃ ¾Ã ¸Ã Ã µÃ »Ã µÃ ½ Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »(Directorate for National Construction Supervision) (40) Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ° Ã ºÃ ¾Ã ¼Ã ¸Ã Ã ¸Ã  Ã ¿Ã ¾ Ã Ã °Ã ·Ã °ÃÃ Ã °(State Commission on Gambling) (41) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã ²Ã Ã ¾Ã ¼Ã ¾Ã ±Ã ¸Ã »Ã ½Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  (Executive Agency Automobile Administration) (42) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã ¾ÃÃ ±Ã ° Ã  Ã ³ÃÃ °Ã ´Ã Ã Ã ºÃ ¸Ã Ã µ (Executive Agency Hail Suppression) (43) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã Ã »Ã Ã ¶Ã ±Ã ° Ã ·Ã ° Ã °Ã ºÃÃ µÃ ´Ã ¸Ã Ã °Ã Ã ¸Ã  (Executive Agency Bulgarian Accreditation Service) (44) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã »Ã °Ã ²Ã ½Ã ° Ã ¸Ã ½Ã Ã ¿Ã µÃ ºÃ Ã ¸Ã  Ã ¿Ã ¾ Ã ÃÃ Ã ´Ã ° (Executive Agency General Labour Inspectorate) (45) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã µÃ »Ã µÃ ·Ã ¾Ã ¿Ã Ã Ã ½Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  (Executive Agency Railway Administration) (46) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã ¾ÃÃ Ã ºÃ ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  (Executive Agency Maritime Administration) (47) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã Ã ¸Ã »Ã ¼Ã ¾Ã ² Ã Ã µÃ ½Ã Ã Ã (Executive Agency National Film Centre) (48 ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ÃÃ ¸Ã Ã Ã °Ã ½Ã ¸Ã Ã ½Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  (Executive Agency Port Administration) (49) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ÃÃ ¾Ã Ã Ã ²Ã °Ã ½Ã µ Ã ¸ Ã ¿Ã ¾Ã ´Ã ´Ã ÃÃ ¶Ã °Ã ½Ã µ Ã ½Ã ° ÃÃ µÃ ºÃ ° Ã Ã Ã ½Ã °Ã ² (Executive Agency Exploration and Maintenance of the Danube River) (50) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã Ã Ã Ã ¸Ã Ã ° (Roads Executive Agency) (51) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã Ã µÃ Ã ºÃ ¸ Ã °Ã ½Ã °Ã »Ã ¸Ã ·Ã ¸ Ã ¸ Ã ¿ÃÃ ¾Ã ³Ã ½Ã ¾Ã ·Ã ¸(Executive Agency for Economic Analysis and Forecasting) (52) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ½Ã °Ã Ã ÃÃ Ã °Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ¼Ã °Ã »Ã ºÃ ¸Ã Ã µ Ã ¸ Ã ÃÃ µÃ ´Ã ½Ã ¸ Ã ¿ÃÃ µÃ ´Ã ¿ÃÃ ¸Ã Ã Ã ¸Ã (Executive Agency for Promotion of Small and Medium Enterprises) (53) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã »Ã µÃ ºÃ °ÃÃ Ã Ã ²Ã °Ã Ã °(Executive Agency on Medicines) (54) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã »Ã ¾Ã ·Ã °Ã Ã ° Ã ¸ Ã ²Ã ¸Ã ½Ã ¾Ã Ã ¾(Executive Agency on Vine and Wine) (55) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã ¾Ã ºÃ ¾Ã »Ã ½Ã ° Ã ÃÃ µÃ ´Ã °(Executive Environment Agency) (56) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã ¿Ã ¾Ã Ã ²Ã µÃ ½Ã ¸Ã Ã µ ÃÃ µÃ Ã ÃÃ Ã ¸(Executive Agency on Soil Resources) (57) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ ÃÃ ¸Ã ±Ã °ÃÃ Ã Ã ²Ã ¾ Ã ¸ Ã °Ã ºÃ ²Ã °Ã ºÃ Ã »Ã Ã ÃÃ ¸(Executive Agency on Fisheries and Aquaculture) (58) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã Ã µÃ »Ã µÃ ºÃ Ã ¸Ã  Ã ¸ ÃÃ µÃ ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã  Ã ² Ã ¶Ã ¸Ã ²Ã ¾Ã Ã ½Ã ¾Ã ²Ã Ã ´Ã Ã Ã ²Ã ¾Ã Ã ¾(Executive Agency for Selection and Reproduction in Animal Husbandry) (59) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã Ã ¾ÃÃ Ã ¾Ã ¸Ã ·Ã ¿Ã ¸Ã Ã ²Ã °Ã ½Ã µ, Ã °Ã ¿ÃÃ ¾Ã ±Ã °Ã Ã ¸Ã  Ã ¸ Ã Ã µÃ ¼Ã µÃ ºÃ ¾Ã ½Ã ÃÃ ¾Ã »(Executive Agency for Plant Variety Testing, Field Inspection and Seed Control) (60) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã ÃÃ °Ã ½Ã Ã ¿Ã »Ã °Ã ½Ã Ã °Ã Ã ¸Ã (Transplantation Executive Agency) (61) ÃÃ ·Ã ¿Ã Ã »Ã ½Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ¿Ã ¾ Ã Ã ¸Ã ´ÃÃ ¾Ã ¼Ã µÃ »Ã ¸Ã ¾ÃÃ °Ã Ã ¸Ã ¸(Executive Agency on Hydromelioration) (62) Ã Ã ¾Ã ¼Ã ¸Ã Ã ¸Ã Ã Ã ° Ã ·Ã ° Ã ·Ã °Ã Ã ¸Ã Ã ° Ã ½Ã ° Ã ¿Ã ¾Ã ÃÃ µÃ ±Ã ¸Ã Ã µÃ »Ã ¸Ã Ã µ(Commission for Consumer Protection) (63) Ã Ã ¾Ã ½Ã ÃÃ ¾Ã »Ã ½Ã ¾-Ã Ã µÃ Ã ½Ã ¸Ã Ã µÃ Ã ºÃ °Ã Ã ° Ã ¸Ã ½Ã Ã ¿Ã µÃ ºÃ Ã ¸Ã (Control Technical Inspectorate) (64) Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã  Ã ·Ã ° Ã ¿ÃÃ ¸Ã Ã ¾Ã ´Ã ¸Ã Ã µ(National Revenue Agency) (65) Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° Ã ²Ã µÃ Ã µÃÃ ¸Ã ½Ã °ÃÃ ½Ã ¾Ã ¼Ã µÃ ´Ã ¸Ã Ã ¸Ã ½Ã Ã ºÃ ° Ã Ã »Ã Ã ¶Ã ±Ã °(National Veterinary Service) (66) Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° Ã Ã »Ã Ã ¶Ã ±Ã ° Ã ·Ã ° ÃÃ °Ã Ã Ã ¸Ã Ã µÃ »Ã ½Ã ° Ã ·Ã °Ã Ã ¸Ã Ã °(National Service for Plant Protection) (67) Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° Ã Ã »Ã Ã ¶Ã ±Ã ° Ã ¿Ã ¾ Ã ·Ã ÃÃ ½Ã ¾Ã Ã ¾ Ã ¸ Ã Ã ÃÃ °Ã ¶Ã ¸Ã Ã µ(National Grain and Feed Service) (68) Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾ Ã Ã ¿ÃÃ °Ã ²Ã »Ã µÃ ½Ã ¸Ã µ Ã ¿Ã ¾ Ã ³Ã ¾ÃÃ ¸Ã Ã µ(National Forestry Board) Romania 1. AdministraÃ £ia PrezidenÃ £ialÃ (Presidential Administration) 2. Senatul RomÃ ¢niei(Romanian Senate) 3. Camera DeputaÃ £ilor(Chamber of Deputies) 4. Ã nalta Curte de CasaÃ £ie Ã i JustiÃ £ie(Supreme Court) 5. Curtea ConstituÃ £ionalÃ (Constitutional Court) 6. Consiliul Legislativ(Legislative Council) 7. Curtea de Conturi(Court of Accounts) 8. Consiliul Superior al Magistraturii(Superior Council of Magistracy) 9. Parchetul General de pe lÃ ¢ngÃ  Ã nalta Curte de CasaÃ £ie Ã i JustiÃ £ie(General Prosecutor's Office attached to the Supreme Court) 10. Secretariatul General al Guvernului(General Secretariat of the Government) 11. Cancelaria Primului-Ministru(Chancellery of the Prime-Minister) 12. Ministerul Afacerilor Externe(Ministry of Foreign Affairs) 13. Ministerul IntegrÃ rii Europene(Ministry of European Integration) 14. Ministerul FinanÃ £elor Publice(Ministry of Public Finance) 15. Ministerul JustiÃ £iei(Ministry of Justice) 16. Ministerul ApÃ rÃ rii NaÃ £ionale(Ministry of National Defence (2)) 17. Ministerul AdministraÃ £iei Ã i Internelor(Ministry of Administration and Interior) 18. Ministerul Muncii, SolidaritÃ Ã £ii Sociale Ã i Familiei(Ministry of Labour, Social Solidarity and Family) 19. Ministerul Economiei Ã i ComerÃ £ului(Ministry of Economy and Commerce) 20. Ministerul Agriculturii, PÃ durii Ã i DezvoltÃ rii Rurale(Ministry of Agriculture, Forest and Rural Development) 21. Ministerul Transporturilor, ConstrucÃ £iilor Ã i Turismului(Ministry of Transport, Constructions and Tourism) 22. Ministerul EducaÃ £iei Ã i CercetÃ rii(Ministry of Education and Research) 23. Ministerul SÃ nÃ tÃ Ã £ii Publice(Ministry of Public Health) 24. Ministerul Culturii Ã i Cultelor(Ministry of Culture and Religious Affairs) 25. Ministerul ComunicaÃ £iilor Ã i Tehnologiei InformaÃ £iilor(Ministry of Communications and Information Technology) 26. Ministerul Mediului Ã i GospodÃ ririi Apelor(Ministry of Environment and Water Management) 27. Ministerul Public(Public Ministry) 28. Serviciul RomÃ ¢n de InformaÃ £ii(Romanian Intelligence Service) 29. Serviciul RomÃ ¢n de InformaÃ £ii Externe(Romanian Foreign Intelligence Service) 30. Serviciul de ProtecÃ £ie Ã i PazÃ (Protection and Guard Service) 31. Serviciul de TelecomunicaÃ £ii Speciale(Special Telecommunications Service) 32. Consiliul NaÃ £ional al Audiovizualului(The National Audiovisual Council) 33. DirecÃ £ia NaÃ £ionalÃ  AnticorupÃ £ie(National Anti-corruption Department) 34. Inspectoratul General de PoliÃ £ie(General Inspectorate of Police) 35. Autoritatea NaÃ £ionalÃ  pentru Reglementarea Ã i Monitorizarea AchiziÃ £iilor Publice(National Authority for Regulating and Monitoring Public Procurement) 36. Autoritatea NaÃ £ionalÃ  de Reglementare Ã ®n ComunicaÃ £ii(National Authority for Communications Regulation) 37. Autoritatea NaÃ £ionalÃ  de Reglementare pentru Serviciile Publice de GospodÃ rie ComunalÃ (National Authority for Regulating the Public Services and Rural Administration) 38. Autoritatea NaÃ £ionalÃ  SanitarÃ  VeterinarÃ  Ã i pentru SiguranÃ £a Alimentelor(Sanitary Veterinary and Food Safety National Authority) 39. Autoritatea NaÃ £ionalÃ  pentru ProtecÃ £ia Consumatorilor(National Authority for Consumer Protection) 40. Autoritatea NavalÃ  RomÃ ¢nÃ (Romanian Naval Authority) 41. Autoritatea FeroviarÃ  RomÃ ¢nÃ  (AFER)(Romanian Railway Authority) 42. Autoritatea RutierÃ  RomÃ ¢nÃ  (ARR)(Romanian Road Authority) 43. Autoritatea NaÃ £ionalÃ  pentru ProtecÃ £ia Copilului Ã i AdopÃ £ie(National Authority for Child Protection and Adoption) 44. Autoritatea NaÃ £ionalÃ  pentru Persoanele cu Handicap(National Authority for Disabled Persons) 45. Autoritatea NaÃ £ionalÃ  pentru Turism(National Authority for Tourism) 46. AgenÃ £ia pentru Strategii Guvernamentale(Agency of Governmental Strategies) 47. AgenÃ £ia NaÃ £ionalÃ  a Medicamentului(National Medicines Agency) 48. AgenÃ £ia NaÃ £ionalÃ  pentru Sport(National Agency for Sport) 49. AgenÃ £ia NaÃ £ionalÃ  pentru Ocuparea ForÃ £ei de MuncÃ (National Agency for Employment) 50. AgenÃ £ia NaÃ £ionalÃ  de Reglementare Ã ®n Domeniul Energiei(National Agency for Power Regulation) 51. AgenÃ £ia RomÃ ¢nÃ  pentru Conservarea Energiei(Romanian Agency for Power Conservation) 52. AgenÃ £ia NaÃ £ionalÃ  pentru Resurse Minerale(National Agency for Mineral Resources) 53. AgenÃ £ia RomÃ ¢nÃ  pentru InvestiÃ £ii StrÃ ine(Romanian Agency for Foreign Investment) 54. AgenÃ £ia NaÃ £ionalÃ  pentru Ã ntreprinderi Mici Ã i Mijlocii Ã i CooperaÃ £ie(National Agency for Small and Medium-Sized Entreprises and Cooperation) 55. AgenÃ £ia NaÃ £ionalÃ  a FuncÃ £ionarilor Publici(National Agency of Public Civil Servants) 56. AgenÃ £ia NaÃ £ionalÃ  de Administrare FiscalÃ (National Agency of Fiscal Administration) (1) Non-warlike materials contained in section 3 of Appendix 1 to Annex XI to this Agreement. (2) Non-warlike materials contained in section 3 of Appendix 1 to Annex XI to this Agreement. Appendix 2 ENTITIES AT SUBCENTRAL LEVEL AND BODIES GOVERNED BY PUBLIC LAW Entities which procure in accordance with the provisions of this title LISTS OF BODIES AND CATEGORIES OF BODIES GOVERNED BY PUBLIC LAW XXVI. Bulgaria: Bodies:  ÃÃ ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã Ã µÃ Ã ºÃ ¸ Ã ¸ Ã Ã ¾Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã Ã Ã ²Ã µÃ (Economic and Social Council)  Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã ¾Ã Ã ¸Ã ³Ã ÃÃ ¸Ã Ã µÃ »Ã µÃ ½ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã (National Social Security Institute)  Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° Ã ·Ã ´ÃÃ °Ã ²Ã ½Ã ¾Ã ¾Ã Ã ¸Ã ³Ã ÃÃ ¸Ã Ã µÃ »Ã ½Ã ° Ã ºÃ °Ã Ã °(National Health Insurance Fund)  Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ¸ Ã Ã µÃÃ ²Ã µÃ ½ Ã ºÃÃ Ã Ã (Bulgarian Red Cross)  Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã °Ã ºÃ °Ã ´Ã µÃ ¼Ã ¸Ã  Ã ½Ã ° Ã ½Ã °Ã Ã ºÃ ¸Ã Ã µ(Bulgarian Academy of Sciences)  Ã Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã µÃ ½ Ã Ã µÃ ½Ã Ã Ã Ã ·Ã ° Ã °Ã ³ÃÃ °ÃÃ ½Ã ¸ Ã ½Ã °Ã Ã ºÃ ¸(National Centre for Agrarian Science)  Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã  Ã ·Ã ° Ã Ã Ã °Ã ½Ã ´Ã °ÃÃ Ã ¸Ã ·Ã °Ã Ã ¸Ã (Bulgarian Institute for Standardisation)  Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ¾ Ã ½Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾ ÃÃ °Ã ´Ã ¸Ã ¾(Bulgarian National Radio)  Ã Ã Ã »Ã ³Ã °ÃÃ Ã ºÃ ° Ã ½Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ° Ã Ã µÃ »Ã µÃ ²Ã ¸Ã ·Ã ¸Ã (Bulgarian National Television) Categories:  Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ¸ Ã ¿ÃÃ µÃ ´Ã ¿ÃÃ ¸Ã Ã Ã ¸Ã  Ã ¿Ã ¾ Ã Ã ¼Ã ¸Ã Ã Ã »Ã ° Ã ½Ã ° Ã Ã ». 62, Ã °Ã ». 3 Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã Ã ºÃ ¸Ã  Ã ·Ã °Ã ºÃ ¾Ã ½ (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã. 48/18.6.1991 Ã ³.)(State undertakings within the meaning of Article 62(3) of the Commercial Law (published in State Gazette No 48/18.6.1991)).  Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ¸ Ã ²Ã ¸Ã Ã Ã ¸ Ã Ã Ã ¸Ã »Ã ¸Ã Ã °, Ã Ã Ã ·Ã ´Ã °Ã ´Ã µÃ ½Ã ¸ Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã ». 13 Ã ¾Ã  Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ·Ã ° Ã ²Ã ¸Ã Ã Ã µÃ Ã ¾ Ã ¾Ã ±ÃÃ °Ã ·Ã ¾Ã ²Ã °Ã ½Ã ¸Ã µ (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã. 112/27.12.1995 Ã ³.)(State Universities, established pursuant to Article 13 of the Law on the Higher Education (published in State Gazette No 112/27.12.1995)).  Ã Ã Ã »Ã Ã ÃÃ ½Ã ¸ Ã ¸Ã ½Ã Ã Ã ¸Ã Ã Ã Ã ¸ Ã ¿Ã ¾ Ã Ã ¼Ã ¸Ã Ã Ã »Ã ° Ã ½Ã ° Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ·Ã ° Ã ·Ã °Ã ºÃÃ ¸Ã »Ã ° Ã ¸ ÃÃ °Ã ·Ã ²Ã ¸Ã Ã ¸Ã µ Ã ½Ã ° Ã ºÃ Ã »Ã Ã ÃÃ °Ã Ã ° (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã. 50/1.6.1999 Ã ³.)(Cultural institutes within the meaning of the Law on Culture Protection and Development (published in State Gazette No 50/1.6.1999)).  Ã Ã ÃÃ ¶Ã °Ã ²Ã ½Ã ¸ Ã ¸Ã »Ã ¸ Ã ¾Ã ±Ã Ã ¸Ã ½Ã Ã ºÃ ¸ Ã »Ã µÃ Ã µÃ ±Ã ½Ã ¸ Ã ·Ã °Ã ²Ã µÃ ´Ã µÃ ½Ã ¸Ã  Ã ¿Ã ¾ Ã Ã ». 3, Ã °Ã ». 1 Ã ¾Ã  Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ·Ã ° Ã »Ã µÃ Ã µÃ ±Ã ½Ã ¸Ã Ã µ Ã ·Ã °Ã ²Ã µÃ ´Ã µÃ ½Ã ¸Ã  (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã. 62/9.7.1999 Ã ³.)(State or municipal medical institutions referred to in Article 3(1) of the Law on Medical Institutions (published in State Gazette No 62/9.7.1999)).  Ã Ã µÃ Ã µÃ ±Ã ½Ã ¸ Ã ·Ã °Ã ²Ã µÃ ´Ã µÃ ½Ã ¸Ã  Ã ¿Ã ¾ Ã Ã ». 5, Ã °Ã ». 1 Ã ¾Ã  Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ·Ã ° Ã »Ã µÃ Ã µÃ ±Ã ½Ã ¸Ã Ã µ Ã ·Ã °Ã ²Ã µÃ ´Ã µÃ ½Ã ¸Ã  (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã. 62/9.7.1999 Ã ³.)(Medical institutions referred to in Article 5(1) of the Law on Medical Institutions (published in State Gazette No 62/9.7.1999)).  Ã ®ÃÃ ¸Ã ´Ã ¸Ã Ã µÃ Ã ºÃ ¸ Ã »Ã ¸Ã Ã ° Ã  Ã ½Ã µÃ Ã Ã ¾Ã ¿Ã °Ã ½Ã Ã ºÃ ° Ã Ã µÃ » Ã ·Ã ° Ã ¾Ã Ã Ã Ã µÃ Ã Ã ²Ã Ã ²Ã °Ã ½Ã µ Ã ½Ã ° Ã ¾Ã ±Ã Ã µÃ Ã Ã ²Ã µÃ ½Ã ¾Ã ¿Ã ¾Ã »Ã µÃ ·Ã ½Ã ° Ã ´Ã µÃ ¹Ã ½Ã ¾Ã Ã  Ã ¿Ã ¾ Ã Ã ¼Ã ¸Ã Ã Ã »Ã ° Ã ½Ã ° Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ·Ã ° Ã ÃÃ ¸Ã ´Ã ¸Ã Ã µÃ Ã ºÃ ¸Ã Ã µ Ã »Ã ¸Ã Ã ° Ã  Ã ½Ã µÃ Ã Ã ¾Ã ¿Ã °Ã ½Ã Ã ºÃ ° Ã Ã µÃ » (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã. 81/6.10.2000 Ã ³.), Ã ºÃ ¾Ã ¸Ã Ã ¾ Ã ¾Ã Ã ³Ã ¾Ã ²Ã °ÃÃ Ã  Ã ½Ã ° Ã Ã Ã »Ã ¾Ã ²Ã ¸Ã Ã Ã ° Ã ¿Ã ¾ § 1, Ã . 1 Ã ¾Ã  Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ·Ã ° Ã ¾Ã ±Ã Ã µÃ Ã Ã ²Ã µÃ ½Ã ¸Ã Ã µ Ã ¿Ã ¾ÃÃ Ã Ã ºÃ ¸ (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã. 28/6.4.2004 Ã ³.)(Legal persons of a non-commercial character established for the purpose of meeting needs of general interest pursuant to the Law on Legal Persons of a Non-commercial Character (published in State Gazette No 81/6.10.2000), and satisfying the conditions of § 1, item 1 of the Public Procurement Law (published in State Gazette No 28/6.4.2004)). XXVII. Romania: Bodies:  Academia RomÃ ¢nÃ (Romanian Academy)  Biblioteca NaÃ £ionalÃ (National Library)  Institutul Cultural RomÃ ¢n(Romanian Cultural Institute)  Institutul European din RomÃ ¢nia(European Institute from Romania)  Institutul de Memorie CulturalÃ (Institute for Cultural Memory)  AgenÃ £ia NaÃ £ionalÃ  Socrates (National Agency Socrates)  Centrul European UNESCO pentru Ã nvÃ Ã £Ã mÃ ¢ntul Superior (CEPES)(UNESCO European Center for Higher Education)  Comisia NaÃ £ionalÃ  a RomÃ ¢niei pentru UNESCO(National Romanian Commission for UNESCO)  Societatea RomÃ ¢nÃ  de Radiodifuziune(Romanian Broadcasting Company)  Societatea RomÃ ¢nÃ  de Televiziune(Romanian Television Company)  Societatea NaÃ £ionalÃ  pentru RadiocomunicaÃ £ii(National Radiocommunication Company)  Oficiul NaÃ £ional al Cinematografiei(National Cinematography Office)  Studioul de CreaÃ £ie CinematograficÃ (Studio of Cinematographic Creation)  Arhiva NaÃ £ionalÃ  de Filme(National Film Archive)  Oficiul NaÃ £ional pentru Documentare Ã i ExpoziÃ £ii de ArtÃ (National Office for Documentation and Art Exhibition)  Corul NaÃ £ional de CamerÃ  Madrigal (National Chamber Choir Madrigal)  Inspectoratul muzicilor militare(Institute of Military Music)  Palatul NaÃ £ional al Copiilor(National Children Palace)  Oficiul NaÃ £ional al Burselor de Studii Ã ®n StrÃ inÃ tate(National Office for Scolarships Abroad)  AgenÃ £ia SocialÃ  a StudenÃ £ilor(Social Agency of Students)  Comitetul Olimpic RomÃ ¢n(Romanian Olympic Committee)  Centrul RomÃ ¢n pentru Promovarea CooperÃ rii Europene Ã ®n Domeniul Tineretului (EUROTIN)(Romanian Agency for European Youth Cooperation)  Centrul de Informare Ã i ConsultanÃ £Ã  pentru Tineret (INFOTIN)(Youth Information and Counselling Center)  Centrul de Studii Ã i CercetÃ ri pentru Probleme de Tineret (CSCPT)(Youth Studies and Research Center)  Centrul de CercetÃ ri pentru Probleme de Sport (CCPS)(Center for Sport Research)  Societatea NaÃ £ionalÃ  de Cruce RoÃ ie(Romanian National Red Cross Society)  Consiliul NaÃ £ional pentru Combaterea DiscriminÃ rii(National Council for Combatting Discrimination)  Secretariatul de Stat pentru Problemele RevoluÃ £ionarilor din Decembrie 1989(State Secretariat for December 1989 Revolutionaries' Problems)  Secretariatul de Stat pentru Culte(State Secretariat for Cults)  AgenÃ £ia NaÃ £ionalÃ  pentru LocuinÃ £e(National Agency for Housing)  Casa NaÃ £ionalÃ  de Pensii Ã i Alte Drepturi de AsigurÃ ri Sociale(National House of Pension and Other Social Insurance Rights)  Casa NaÃ £ionalÃ  de AsigurÃ ri de SÃ nÃ tate(National House of Health Insurance)  InspecÃ £ia Muncii(Labour Inspection)  Oficiul Central de Stat pentru Probleme Speciale(Central State Office for Special Problems)  Inspectoratul General pentru SituaÃ £ii de UrgenÃ £Ã (General Inspectorate for Emergency Situations)  AgenÃ £ia NaÃ £ionalÃ  de ConsultanÃ £Ã  AgricolÃ (National Agency for Agricultural Counselling)  AgenÃ £ia NaÃ £ionalÃ  pentru Ameliorare Ã i ReproducÃ £ie Ã ®n Zootehnie(National Agency for Improvement and Zootechnic Reproduction)  Laboratorul Central pentru CarantinÃ  FitosanitarÃ (Central Laboratory of Phytosanitary Quarantine)  Laboratorul Central pentru Controlul CalitÃ Ã £ii SeminÃ £elor(Central Laboratory for Seeds Quality Control)  Institutul pentru Controlul Produselor Biologice Ã i Medicamentelor de Uz Veterinar(Institute for the Control of Veterinary Biologicals and Medicines)  Institutul de IgienÃ  Ã i SÃ nÃ tate PublicÃ  Ã i VeterinarÃ (Hygiene Institute of Veterinary Public Health)  Institutul de Diagnostic Ã i SÃ nÃ tate AnimalÃ (Institute for Diagnosis and Animal Health)  Institutul de Stat pentru Testarea Ã i Ã nregistrarea Soiurilor(State Institute for Variety Testing and Registration)  Banca de Resurse Genetice Vegetale(Genetical Vegetal Resources Bank)  Institutul Diplomatic Roman(Romanian Diplomatic Institute)  AdministraÃ £ia NaÃ £ionalÃ  a Rezervelor de Stat(National Administration of State Reserves)  AgenÃ £ia NaÃ £ionalÃ  pentru Dezvoltarea Ã i Implementarea Programelor de ReconstrucÃ £ie a Zonelor Miniere(National Agency for the Development and the Implementation of the Mining Regions Reconstruction Programs)  AgenÃ £ia NaÃ £ionalÃ  pentru SubstanÃ £e Ã i Preparate Chimice Periculoase(National Agency for Dangerous Chemical Substances)  AgenÃ £ia NaÃ £ionalÃ  de Control al Exporturilor Strategice Ã i al Interzicerii Armelor Chimice(National Agency for the Control of Strategic Exports and Prohibition of Chemical Weapons)  AgenÃ £ia NaÃ £ionalÃ  pentru Supravegherea RadioactivitÃ Ã £ii Mediului(National Agency for Environment Radioactivity Surveillance)  AdministraÃ £ia RezervaÃ £iei Biosferei Delta DunÃ rii  Tulcea(Administration of Natural Biosphere Reservation-Danube Delta-Tulcea)  Regia NaÃ £ionalÃ  a PÃ durilor (ROMSILVA)(National Forests Administration)  AdministraÃ £ia NaÃ £ionalÃ  Apele RomÃ ¢ne(Romanian Waters National Administration)  AdministraÃ £ia NaÃ £ionalÃ  de Meteorologie(National Administration of Meteorology)  Comisia NaÃ £ionalÃ  pentru Reciclarea Materialelor(National Commission for Materials Recycling)  Comisia NaÃ £ionalÃ  pentru Controlul ActivitÃ Ã £ilor Nucleare(National Commission for Nuclear Activity Control)  AgenÃ £ia NaÃ £ionalÃ  pentru Ã tiinÃ £Ã , Tehnologie Ã i Inovare(National Agency for Science, Technology and Innovation)  AgenÃ £ia NaÃ £ionalÃ  pentru ComunicaÃ £ii Ã i InformaticÃ (National Agency for Communication and Informatics)  Inspectoratul General pentru ComunicaÃ £ii Ã i Tehnologia InformaÃ £iei(General Inspectorate for Communication and Information Technology)  Oficiul pentru Administrare Ã i Operare al Infrastructurii de ComunicaÃ £ii(Office for Administration and Operation of the Data Communication Infrastructure)  InspecÃ £ia de Stat pentru Controlul Cazanelor, Recipientelor sub Presiune Ã i InstalaÃ £iilor de Ridicat(State Inspection for the Control of Boilers, Pressure Vessels and Hoisting Equipment)  Centrul RomÃ ¢n pentru PregÃ tirea Ã i PerfecÃ £ionarea Personalului din Transporturi Navale  CERONAV(Romanian Center for Instruction and Training of Personnel engaged in Naval Transport)  Inspectoratul NavigaÃ £iei Civile (INC)(Inspectorate for Civil Navigation)  Societatea de Servicii de Management Feroviar SMF SA(Society for Railway Management Services)  Societatea de Administrare Active Feroviare SAAF SA(Society for Railway Assets Administration)  Regia AutonomÃ  Registrul Auto RomÃ ¢n(Autonomous Regie  Romanian Auto Register)  AgenÃ £ia SpaÃ £ialÃ  RomÃ ¢nÃ (Romanian Space Agency)  Ã coala SuperioarÃ  de AviaÃ £ie CivilÃ (Superior School of Civil Aviation)  Aeroclubul RomÃ ¢niei(Romanian Aeroclub)  Centrul de PregÃ tire pentru Personalul din Industrie BuÃ teni(Training Center for the Staff in Industry Busteni)  Centrul RomÃ ¢n de ComerÃ £ Exterior(Romanian Center of Foreign Trade)  Centrul de Formare Ã i Management pentru ComerÃ £ BucureÃ ti(Management and Formation Center for Commerce BucureÃ ti)  AgenÃ £ia de Cercetare pentru TehnicÃ  Ã i Tehnologii Militare(Research Agency for Military Technics and Technology)  AsociaÃ £ia RomÃ ¢nÃ  de Standardizare (ASRO)(Romanian Association of Standardization)  AsociaÃ £ia de Acreditare din RomÃ ¢nia (RENAR)(Romanian Accreditation Association)  Comisia NaÃ £ionalÃ  de PrognozÃ  (CNP)(National Commission for Prognosis)  Institutul NaÃ £ional de StatisticÃ  (INS)(National Institute for Statstics)  Consiliul ConcurenÃ £ei (CC)(Competition Council)  Comisia NaÃ £ionalÃ  a Valorilor Mobiliare (CNVM)(National Commission for Transferable Securities)  Consiliul Economic Ã i Social (CES)(Economic and Social Council)  Oficiul ParticipaÃ £iilor Statului Ã i PrivatizÃ rii Ã ®n Industrie(Office of State Participation and Privatization in Industry)  AgenÃ £ia Domeniilor Statului(Agency of State Domains)  Oficiul NaÃ £ional al Registrului ComerÃ £ului(National Trade Register Office)  Autoritatea pentru Valorificarea Activelor Statului (AVAS)(Authority for State Assets Recovery)  Oficiul NaÃ £ional de Prevenire Ã i Combatere a SpÃ lÃ rii Banilor (ONPCSB)(National Office for Preventing and Combatting Money Laundering)  Consiliul NaÃ £ional pentru Studierea Arhivelor SecuritÃ Ã £ii(National Council for Study of the Securitate Archives)  Avocatul Poporului(People's Attorney)  Autoritatea ElectoralÃ  PermanentÃ (Permanent Electoral Authority)  Institutul NaÃ £ional de AdministraÃ £ie (INA)(National Institute of Administration)  Inspectoratul NaÃ £ional pentru EvidenÃ £a Persoanelor(National Inspectorate for Persons' Record)  Oficiul de Stat pentru InvenÃ £ii Ã i MÃ rci (OSIM)(State Office for Inventions and Trademarks)  Oficiul RomÃ ¢n pentru Drepturile de Autor (ORDA)(Romanian Office for Author Rights)  Oficiul NaÃ £ional pentru Protejarea Patrimoniului(National Office for Patrimony Protection)  AgenÃ £ia NaÃ £ionalÃ  Antidrog(National Antidrug Agency)  Biroul RomÃ ¢n de Metrologie LegalÃ (Romanian Bureau of Legal Metrology)  InspecÃ £ia de Stat Ã ®n ConstrucÃ £ii(State Inspection in Construction)  Compania NaÃ £ionalÃ  de InvestiÃ £ii(Natonal Company for Investements)  Compania NaÃ £ionalÃ  de AutostrÃ zi Ã i Drumuri NaÃ £ionale(Romanian National Company of Motorways and National Roads)  AgenÃ £ia NaÃ £ionalÃ  de Cadastru Ã i Publicitate ImobiliarÃ (National Agency for Cadastre and Real Estate Advertising)  DirecÃ £ia topograficÃ  militarÃ (Department of Military Topography)  Administratia NaÃ £ionalÃ  a Ã mbunÃ tÃ Ã £irilor Funciare(National Administration of Land Improvements)  Garda FinanciarÃ (Financial Guard)  Garda NaÃ £ionalÃ  de Mediu(National Guard for Environment)  Institutul NaÃ £ional de Expertize Criminalistice(National Institute for Criminological Expertise)  Institutul NaÃ £ional al Magistraturii(National Institute of Magistracy)  Institutul NaÃ £ional pentru PregÃ tirea Ã i PerfecÃ £ionarea MagistraÃ £ilor(National Institute for Magistrates' Professional Training)  Institutul NaÃ £ional de Criminologie(National Institute of Criminology)  Centrul de PregÃ tire Ã i PerfecÃ £ionare a Grefierilor Ã i a Celuilalt Personal Auxiliar de Specialitate(Training Center for Courtclerks and Other Auxiliary Specialised Personnel)  DirecÃ £ia GeneralÃ  a Penitenciarelor(General Directorate for Penitentiaries)  Oficiul Registrului NaÃ £ional al InformaÃ £iilor Secrete de Stat(National Register Office of State Secret Information)  Autoritatea NaÃ £ionalÃ  a VÃ milor(National Customs Authority)  Regia AutonomÃ  AdministraÃ £ia Zonei Libere ConstanÃ £a-Sud (Autonomous Regie Free Zone Administration ConstanÃ £a-Sud)  Regia AutonomÃ  AdministraÃ £ia Zonei Libere BrÃ ila (Autonomous Regie Free Zone Administration BrÃ ila)  Regia AutonomÃ  AdministraÃ £ia Zonei Libere GalaÃ £i (Autonomous Regie Free Zone Administration GalaÃ £i)  Regia AutonomÃ  AdministraÃ £ia Zonei Libere Sulina (Autonomous Regie Free Zone Administration Sulina)  Regia AutonomÃ  AdministraÃ £ia Zonei Libere Giurgiu (Autonomous Regie Free Zone Administration Giurgiu)  Regia AutonomÃ  AdministraÃ £ia Zonei Libere Curtici (Autonomous Regie Free Zone Administration Curtici)  Banca NaÃ £ionalÃ  a RomÃ ¢niei(National Bank of Romania)  Regia AutonomÃ  MonetÃ ria Statului (Autonomous Regie State Mint of Romania)  Regia AutonomÃ  Imprimeria BÃ ncii NaÃ £ionale (Autonomous Regie Printing House of the National Bank)  Regia AutonomÃ  Imprimeria NaÃ £ionalÃ  (Autonomous Regie National Printing House)  Regia AutonomÃ  Monitorul Oficial (Autonomous Regie Official Gazette)  Regia AutonomÃ  Rasirom (Autonomous Regie Rasirom)  Regia AutonomÃ  Unifarm  BucureÃ ti(Autonomous Regie Unifarm BucureÃ ti)  Regia AutonomÃ  RomÃ ¢nia Film (Autonomous Regie Romania Film)  Compania NaÃ £ionalÃ  Loteria RomÃ ¢nÃ  (National Company Romanian Lottery)  Compania NaÃ £ionalÃ  Romtehnica (National Company Romtehnica)  Compania NaÃ £ionalÃ  Romarm (National Company Romarm)  Regia AutonomÃ  Romavia (Autonomous Regie Romavia)  AgenÃ £ia NaÃ £ionalÃ  de PresÃ  ROMPRES(National News Agency ROMPRES)  Regia AutonomÃ  Editura DidacticÃ  Ã i PedagogicÃ  (Autonomous Regie Didactic and Pedagogical Publishing House)  Regia AutonomÃ  AdministraÃ £ia Patrimoniului Protocolului de Stat (Autonomous Regie Administration of State Patrimony and Protocol) Bodies:  Institute Ã i centre de cercetare(Research institutes and centers)  InstituÃ £ii de Ã ®nvÃ Ã £Ã mÃ ¢nt de stat(Education state institutes)  UniversitÃ Ã £i de stat(State Universities)  Muzee(Museums)  Biblioteci de stat(State Libraries)  Teatre de stat, opere, operete, filarmonica, centre Ã i case de culturÃ (State Theaters, operas, philharmonic orchestras, cultural houses and centers)  Reviste(Magazines)  Edituri(Publishing houses)  Inspectorate Ã colare, de culturÃ , de culte(School, culture and cults inspectorates)  Complexuri, federaÃ £ii Ã i cluburi sportive(Sport federations and clubs)  Spitale, sanatorii, policlinici, dispensare, centre medicale, institute medico-legale, staÃ £ii ambulanÃ £Ã (Hospitals, sanatoriums, clinics, medical units, legal-medical institutes, ambulance stations)  UnitÃ Ã £i de asistenÃ £Ã  socialÃ (Social assistance units)  Tribunale(Tribunals)  JudecÃ torii(Law Courts)  CurÃ £i de apel(Courts of Appeal)  Penitenciare(Penitentiaries)  Parchetele de pe lÃ ¢ngÃ  instanÃ £ele judecÃ toreÃ ti(Prosecutor's Offices)  UnitÃ Ã £i militare(Military units)  InstanÃ £e militare(Military courts)  Inspectorate de poliÃ £ie(Police Inspectorates)  Centre de odihnÃ (Rest Houses). Appendix 3 ENTITIES OPERATING IN THE UTILITIES SECTOR Entities which procure in accordance with the provisions of this title Section 1 Contracting entities in the field of maritime or inland port or other terminal facilities Bulgaria Ã Ã  Ã ÃÃ ¸Ã Ã Ã °Ã ½Ã ¸Ã Ã ½Ã ° Ã ¸Ã ½Ã ÃÃ °Ã Ã ÃÃ Ã ºÃ Ã ÃÃ ° (Gouvernement Company Ports Infrastructure). Ã Ã ¸Ã Ã °Ã Ã °, Ã ºÃ ¾Ã ¸Ã Ã ¾ Ã ¿Ã ¾ Ã Ã ¸Ã »Ã °Ã Ã ° Ã ½Ã ° Ã Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ¸ Ã ¸Ã »Ã ¸ Ã ¸Ã ·Ã ºÃ »Ã Ã Ã ¸Ã Ã µÃ »Ã ½Ã ¸ Ã ¿ÃÃ °Ã ²Ã ° Ã ¾Ã Ã Ã Ã µÃ Ã Ã ²Ã Ã ²Ã °Ã  Ã µÃ ºÃ Ã ¿Ã »Ã ¾Ã °Ã Ã °Ã Ã ¸Ã  Ã ½Ã ° Ã Ã Ã »Ã ¾ Ã ¸Ã »Ã ¸ Ã Ã °Ã Ã  Ã ¾Ã  Ã ¿ÃÃ ¸Ã Ã Ã °Ã ½Ã ¸Ã Ã µ Ã ·Ã ° Ã ¾Ã ±Ã Ã µÃ Ã Ã ²Ã µÃ ½ Ã ÃÃ °Ã ½Ã Ã ¿Ã ¾ÃÃ  Ã  Ã ½Ã °Ã Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾ Ã ·Ã ½Ã °Ã Ã µÃ ½Ã ¸Ã µ, Ã ¿Ã ¾Ã Ã ¾Ã Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ   1 Ã ºÃ Ã ¼ Ã Ã ».103Ã ° Ã ½Ã ° Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ·Ã ° Ã ¼Ã ¾ÃÃ Ã ºÃ ¸Ã Ã µ Ã ¿ÃÃ ¾Ã Ã ÃÃ °Ã ½Ã Ã Ã ²Ã °, Ã ²Ã Ã ÃÃ µÃ Ã ½Ã ¸Ã Ã µ Ã ²Ã ¾Ã ´Ã ½Ã ¸ Ã ¿Ã Ã Ã ¸Ã Ã ° Ã ¸ Ã ¿ÃÃ ¸Ã Ã Ã °Ã ½Ã ¸Ã Ã °Ã Ã ° Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã.12/11.2.2000 Ã ³.)(Entities which on the bases of special or exclusive rights perform exploitation of ports for public transport with national importance or parts thereof, listed in Annex No 1 to Article 103a of the Law on Maritime Space, Inland Waterways and Ports of the Republic of Bulgaria (published in State Gazette No 12/11.2.2000)). Ã Ã ¸Ã Ã °Ã Ã °, Ã ºÃ ¾Ã ¸Ã Ã ¾ Ã ¿Ã ¾ Ã Ã ¸Ã »Ã °Ã Ã ° Ã ½Ã ° Ã Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã ½Ã ¸ Ã ¸Ã »Ã ¸ Ã ¸Ã ·Ã ºÃ »Ã Ã Ã ¸Ã Ã µÃ »Ã ½Ã ¸ Ã ¿ÃÃ °Ã ²Ã ° Ã ¾Ã Ã Ã Ã µÃ Ã Ã ²Ã Ã ²Ã °Ã  Ã µÃ ºÃ Ã ¿Ã »Ã ¾Ã °Ã Ã °Ã Ã ¸Ã  Ã ½Ã ° Ã Ã Ã »Ã ¾ Ã ¸Ã »Ã ¸ Ã Ã °Ã Ã  Ã ¾Ã  Ã ¿ÃÃ ¸Ã Ã Ã °Ã ½Ã ¸Ã Ã µ Ã ·Ã ° Ã ¾Ã ±Ã Ã µÃ Ã Ã ²Ã µÃ ½ Ã ÃÃ °Ã ½Ã Ã ¿Ã ¾ÃÃ  Ã  ÃÃ µÃ ³Ã ¸Ã ¾Ã ½Ã °Ã »Ã ½Ã ¾ Ã ·Ã ½Ã °Ã Ã µÃ ½Ã ¸Ã µ, Ã ¿Ã ¾Ã Ã ¾Ã Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ ¸Ã »Ã ¾Ã ¶Ã µÃ ½Ã ¸Ã µ   2 Ã ºÃ Ã ¼ Ã Ã ».103Ã ° Ã ½Ã ° Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ·Ã ° Ã ¼Ã ¾ÃÃ Ã ºÃ ¸Ã Ã µ Ã ¿ÃÃ ¾Ã Ã ÃÃ °Ã ½Ã Ã Ã ²Ã °, Ã ²Ã Ã ÃÃ µÃ Ã ½Ã ¸Ã Ã µ Ã ²Ã ¾Ã ´Ã ½Ã ¸ Ã ¿Ã Ã Ã ¸Ã Ã ° Ã ¸ Ã ¿ÃÃ ¸Ã Ã Ã °Ã ½Ã ¸Ã Ã °Ã Ã ° Ã ½Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã.12/11.2.2000 Ã ³.)(Entities which on the bases of special or exclusive rights perform exploitation of ports for public transport with regional importance or parts thereof, listed in Annex No 2 to Article 103a of the Law on Maritime Space, Inland Waterways and Ports of the Republic of Bulgaria (published in State Gazette No 12/11.2.2000)). Romania  Compania NaÃ £ionalÃ  AdministraÃ £ia Porturilor Maritime  SA ConstanÃ £a(National Company Administration of Maritime Ports SA ConstanÃ £a)  Compania NaÃ £ionalÃ  AdministraÃ £ia Canalelor Navigabile SA (National Company Administration of Maritime Ports SA ConstanÃ £a)  Compania NaÃ £ionalÃ  de RadiocomunicaÃ £ii Navale RADIONAV  SA(National Company of Naval Radiocommunications RADIONAV SA)  Regia AutonomÃ  AdministraÃ £ia FluvialÃ  a DunÃ rii de Jos (Autonomous Regie River Administration of Lower Danube)  Compania NaÃ £ionalÃ  AdministraÃ £ia Porturilor DunÃ rii Maritime (National Company Maritime Danube Ports Administration)  Compania NaÃ £ionalÃ  AdministraÃ £ia Porturilor DunÃ rii Fluviale  SA(National Company River Danube Ports Administration)  AgenÃ £ia RomÃ ¢nÃ  de IntervenÃ £ii Ã i Salvare NavalÃ   ARISN(Romanian Agency for Interventions and Naval Rescue  ARISN)  Porturile: Sulina, BrÃ ila, Zimnicea Ã i Turnul-MÃ gurele(Ports: Sulina, BrÃ ila, Zimnicea and Turnul-MÃ gurele). Section 2 Contracting entities in the field of airport facilities Bulgaria  Ã Ã »Ã °Ã ²Ã ½Ã ° Ã ´Ã ¸ÃÃ µÃ ºÃ Ã ¸Ã  Ã ÃÃ °Ã ¶Ã ´Ã °Ã ½Ã Ã ºÃ ° Ã ²Ã Ã ·Ã ´Ã Ã Ã ¾Ã ¿Ã »Ã °Ã ²Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ´Ã ¼Ã ¸Ã ½Ã ¸Ã Ã ÃÃ °Ã Ã ¸Ã  (General Directorate Civil Aviation Administration);  Ã Ã  Ã Ã Ã ºÃ ¾Ã ²Ã ¾Ã ´Ã Ã Ã ²Ã ¾ Ã ½Ã ° Ã ²Ã Ã ·Ã ´Ã Ã Ã ½Ã ¾Ã Ã ¾ Ã ´Ã ²Ã ¸Ã ¶Ã µÃ ½Ã ¸Ã µ (Government Company Air Traffic Services);  Ã Ã µÃ Ã ¸Ã Ã ½Ã ¸ Ã ¾Ã ¿Ã µÃÃ °Ã Ã ¾ÃÃ ¸ Ã ½Ã ° Ã ³ÃÃ °Ã ¶Ã ´Ã °Ã ½Ã Ã ºÃ ¸ Ã »Ã µÃ Ã ¸Ã Ã ° Ã ·Ã ° Ã ¾Ã ±Ã Ã µÃ Ã Ã ²Ã µÃ ½Ã ¾ Ã ¿Ã ¾Ã »Ã ·Ã ²Ã °Ã ½Ã µ, Ã ¾Ã ¿ÃÃ µÃ ´Ã µÃ »Ã µÃ ½Ã ¸ Ã ¾Ã  Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã ºÃ ¸Ã  Ã Ã Ã ²Ã µÃ  Ã ² Ã Ã Ã ¾Ã Ã ²Ã µÃ Ã Ã Ã ²Ã ¸Ã µ Ã  Ã Ã ».43, Ã °Ã ».3 Ã ½Ã ° Ã Ã °Ã ºÃ ¾Ã ½Ã ° Ã ½Ã ° Ã ³ÃÃ °Ã ¶Ã ´Ã °Ã ½Ã Ã ºÃ ¾Ã Ã ¾ Ã ²Ã Ã ·Ã ´Ã Ã Ã ¾Ã ¿Ã »Ã °Ã ²Ã °Ã ½Ã µ (Ã ¾Ã ±Ã ½., Ã Ã , Ã ±Ã.94/1.12.1972 Ã ³.)(Airport operators of civil airports for public use determined by the Council of Ministers pursuant to Article 43(3) of the Civil Aviation Law (published in State Gazette No 94/1.12.1972)). Romania  Compania NaÃ £ionalÃ  Aeroportul InternaÃ £ional Henri CoandÃ  BucureÃ ti   SA(National Company International Airport Henri CoandÃ  Bucharest  SA)  Societatea NaÃ £ionalÃ  Aeroportul InternaÃ £ional BucureÃ ti  BÃ neasa   SA(National Company International Airport Bucharest  Baneasa  SA)  Societatea NaÃ £ionalÃ  Aeroportul InternaÃ £ional ConstanÃ £a   SA(National Company International Airport ConstanÃ £a  SA)  Societatea NaÃ £ionalÃ  Aeroportul InternaÃ £ional TimiÃ oara-Traian Vuia   SA(National Company International Airport TimiÃ oara  Traian Vuia  SA)  Regia AutonomÃ  AdministraÃ £ia RomÃ ¢nÃ  a Serviciilor de Trafic Aerian  ROMATSA (Autonomous Regie Romanian Air Traffic Services Administration  ROMATSA)  Regia AutonomÃ  Autoritatea AeronauticÃ  CivilÃ  RomÃ ¢nÃ  (Autonomous Regie Romanian Civil Aviation Authority)  Aeroporturile aflate Ã ®n subordinea consiliilor locale(The airports subordinate to Local Councils):  Regia AutonomÃ  Aeroportul Arad(Autonomous Regie Arad Airport)  Regia AutonomÃ  Aeroportul BacÃ u(Autonomous Regie BacÃ u Airport)  Regia AutonomÃ  Aeroportul Baia Mare(Autonomous Regie Baia Mare Airport)  Regia AutonomÃ  Aeroportul CaransebeÃ (Autonomous Regie CaransebeÃ  Airport)  Regia AutonomÃ  Aeroportul Cluj-Napoca(Autonomous Regie Cluj  Napoca Airport)  Regia AutonomÃ  Aeroportul Craiova(Autonomous Regie Craiova Airport)  Regia AutonomÃ  Aeroportul IaÃ i(Autonomous Regie IaÃ i Airport)  Regia AutonomÃ  Aeroportul Oradea(Autonomous Regie Oradea Airport)  Regia AutonomÃ  Aeroportul Satu-Mare(Autonomous Regie Satu  Mare Airport)  Regia AutonomÃ  Aeroportul Sibiu(Autonomous Regie Sibiu Airport)  Regia AutonomÃ  Aeroportul Suceava(Autonomous Regie Suceava Airport)  Regia AutonomÃ  Aeroportul TÃ ¢rgu MureÃ (Autonomous Regie TÃ ¢rgu MureÃ  Airport)  Regia AutonomÃ  Aeroportul Tulcea(Autonomous Regie Tulcea Airport). ANNEX VIII List of publication means to be added to Annex XIII of the Association Agreement Appendix 2 Bulgaria Notices:  Official Journal of the European Union  State Gazette (http://dv.parliament.bg)  Public Procurement Register (http://www.aop.bg) Laws and Regulations:  State Gazette Judicial decisions:  Supreme Administrative Court (http://www.sac.government.bg) Administrative rulings of general application and any procedure:  Public Procurement Agency (http://www.aop.bg)  Commission for Protection of Competition (http://www.cpc.bg) Romania  Official Journal of the European Union  Official Journal of Romania  Electronic System for Public Procurement (www.e-licitatie.ro)